                                                                              1
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 1 of 120 Page ID #:3138

   1                       UNITED STATES DISTRICT COURT

   2          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

   3           HONORABLE ANDRÉ BIROTTE JR., U.S. DISTRICT JUDGE

   4

   5    THUNDER STUDIOS, INC.; RODRIC   )
        DAVID,                          )
   6                                    )
                        PLAINTIFFS,     )
   7                                    )
                  vs.                   ) No. CV 17-0871-AB
   8                                    )
        CHARIF KAZAL; TONY KAZAL;       )
   9    ADAM KAZAL; AND DOES 1 TO 100, )
        INCLUSIVE,                      )
  10                                    )
                       DEFENDANTS.      )
  11    ________________________________)

  12

  13

  14                  REPORTER'S TRANSCRIPT OF PROCEEDINGS

  15                        MONDAY, DECEMBER 10, 2018

  16                                  1:20 P.M.

  17                          LOS ANGELES, CALIFORNIA

  18                    Day 3 of Jury Trial, P.M. Session

  19

  20

  21

  22    ____________________________________________________________

  23                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
                         FEDERAL OFFICIAL COURT REPORTER
  24                    350 WEST FIRST STREET, ROOM 4311
                          LOS ANGELES, CALIFORNIA 90012
  25                            cmjui.csr@gmail.com


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              2
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 2 of 120 Page ID #:3139

   1    APPEARANCES OF COUNSEL:

   2    FOR THE PLAINTIFFS:

   3             LAW OFFICES OF SETH W. WIENER
                 BY: SETH W. WIENER, ATTORNEY AT LAW
   4             609 KARINA COURT
                 SAN RAMON, CALIFORNIA 94582
   5             (925) 487-5607

   6                  -and-

   7             SYVERSON, LESOWITZ & GEBELIN
                 BY: STEVEN GEBELIN, ATTORNEY AT LAW
   8             8383 WILSHIRE BOULEVARD, SUITE 520
                 BEVERLY HILLS, CALIFORNIA 90211
   9             (310) 341-3072

  10
        FOR THE DEFENDANTS:
  11
                 THE TAYLOR LAW FIRM
  12             BY: BENJAMIN TAYLOR, ATTORNEY AT LAW
                 AND DIANE BANI-ESRAILI, ATTORNEY AT LAW
  13             1880 CENTURY PARK EAST, SUITE 714
                 LOS ANGELES, CALIFORNIA 90067
  14             (310) 201-7600

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              3
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 3 of 120 Page ID #:3140

   1                                  I N D E X

   2                             DECEMBER 10, 2018

   3

   4    DEFENDANTS'
        WITNESSES                                                    PAGE
   5
        MARK WOODWARD
   6       DIRECT EXAMINATION BY MR. TAYLOR                            5
           CROSS-EXAMINATION BY MR. WIENER                            23
   7       REDIRECT EXAMINATION BY MR. TAYLOR                         34

   8    ANTONELLO PARLATO
           DIRECT EXAMINATION BY MR. TAYLOR                           37
   9       CROSS-EXAMINATION BY MR. WIENER                            45

  10

  11

  12                                  EXHIBITS

  13    TRIAL
        EXHIBITS                              MARKED    ADMITTED   NOT ADMIT
  14
        14                                                  13
  15
        29                                                  30
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              4
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 4 of 120 Page ID #:3141

   1           LOS ANGELES, CALIFORNIA; MONDAY, DECEMBER 10, 2018

   2                                  1:20 P.M.

   3                                   - - -

   4           (The following was heard in open court in the presence

   5           of the jury:)

   6                THE COURT:    All right.    Good afternoon, ladies and

   7    gentlemen.

   8                Mr. Taylor, you may call your next witness.

   9                MR. TAYLOR:    Thank you, Your Honor.      The defense

  10    calls Mark Woodward, who is just outside.         I will go get

  11    him.

  12                THE COURT:    All right.    Great.   Thank you.

  13                               MARK WOODWARD,

  14                      having been first duly sworn,

  15                           testified as follows:

  16                THE CLERK:    Do you solemnly swear that the

  17    testimony you shall give in the cause now before this Court

  18    shall be the truth, the whole truth, and nothing but the

  19    truth, so help you God?

  20                THE WITNESS:    I do.

  21                THE CLERK:    Thank you.    Please be seated.     Please

  22    state and spell your name for the record.

  23                THE WITNESS:    Mark Woodward.     M-a-r-k,

  24    W-o-o-d-w-a-r-d.

  25                THE COURT:    Thank you.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              5
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 5 of 120 Page ID #:3142

   1                You may proceed.

   2                MR. TAYLOR:    Thank you, Your Honor.

   3                             DIRECT EXAMINATION

   4    BY MR. TAYLOR:

   5    Q     Good afternoon, Mr. Woodward.

   6                Are you appearing today pursuant to a subpoena

   7    that was served by my office?

   8    A     Yes, sir.

   9    Q     Do you and I know each other?

  10    A     Just met you today for the first time.

  11    Q     Have we ever worked together at all?

  12    A     No, sir.

  13    Q     What is your profession, sir?

  14    A     I am a private investigator.

  15    Q     And where do you work?

  16    A     I am self-employed.     I own International

  17    Counterintelligence Services of California.

  18    Q     Is that sometimes abbreviated ICS?

  19    A     It is.

  20    Q     And where is that business located?

  21    A     We're in Anaheim.

  22    Q     Anaheim?

  23    A     Uh-huh.

  24                THE COURT:    Is that a "Yes"?

  25                THE WITNESS:    Yes.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              6
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 6 of 120 Page ID #:3143

   1                 MR. TAYLOR:    If you could just speak up a drop so

   2    we can all --

   3                 THE WITNESS:   Okay.    Sounds loud up here.

   4                 MR. TAYLOR:    Right.   Well, it's a big room.

   5    Q     And how long have you worked in this capacity as an

   6    investigator?

   7    A     As a private investigator?      I have been at this for

   8    about 15 years.

   9    Q     And are you licensed by the state?

  10    A     I am.

  11    Q     Are you familiar with an individual named Jamie Brown?

  12    A     Yes.

  13    Q     How do you know that person?

  14    A     Jamie coordinated an investigation that I worked on a

  15    couple years ago.

  16    Q     Did Mr. Brown engage your firm to conduct work here in

  17    California?

  18    A     Yes.

  19    Q     Do you recall what he asked you to do?

  20    A     It was multi-facetted, but a lot of it involved some

  21    surveillance.    We had a van that we were using, things like

  22    that.

  23    Q     And you said "some surveillance."

  24    A     Uh-huh, yes.

  25    Q     Could you elaborate on that.       Surveillance of what?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              7
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 7 of 120 Page ID #:3144

   1    A     Well, there was a van that was deployed that was -- I

   2    would say -- provocative, and so we had surveillance

   3    investigators undercover, covert, who were watching to

   4    monitor what's going on, to document what's going on, to

   5    make sure nobody was getting out of line, everybody was

   6    safe, things of that nature.

   7    Q     And were you paid for the services that --

   8    A     Yes.

   9    Q     How were you paid?

  10    A     Jamie paid with his credit card.

  11    Q     Are you familiar with an individual named Adam Kazal?

  12    A     I know the name, yes, sir.

  13    Q     How do you know that name?

  14    A     Through Jamie Brown.

  15    Q     Have you ever spoken to or otherwise interacted with an

  16    individual named Tony Kazal?

  17    A     I wouldn't know him if he walked in the room.

  18    Q     How about an individual named Charif Kazal?

  19    A     I never heard that name before.

  20    Q     In the course of asking you to do these certain

  21    activities you described in California, did Mr. Brown ask

  22    you to do anything that you felt was illegal?

  23    A     No, he never asked me to do anything illegal.

  24    Q     Did Adam Kazal ever ask you to do anything illegal?

  25    A     No.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              8
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 8 of 120 Page ID #:3145

   1    Q     So it was your belief that whatever they were asking

   2    you to do was lawful?

   3    A     Absolutely.

   4    Q     Did Mr. Brown ask you to have Mr. David followed around

   5    town?

   6    A     Followed -- you mean -- let me clarify.

   7                We conducted covert surveillance prior to any of

   8    the provocative activity.      That was to establish patterns

   9    and stuff like that.      It was completely covert.

  10                As far as in the van, no, we weren't following him

  11    in that thing, absolutely not.

  12    Q     Your office received a subpoena some months ago from

  13    plaintiffs' counsel in this case; is that correct?

  14    A     We received a subpoena from Seth Wiener, Wiener.          I

  15    don't know.

  16    Q     Mr. Wiener.

  17                And you were asked to produce documents related to

  18    the allegations in this lawsuit, the activities you were

  19    engaged --

  20    A     I'll be honest.     I'm not familiar with the allegations

  21    in the lawsuit, but he asked for some papers, and we

  22    complied.    Yes, sir.

  23    Q     Papers related to --

  24    A     To this case yes, sir.

  25    Q     And did you produce your file in that regard?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              9
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 9 of 120 Page ID #:3146

   1    A     Absolutely.

   2    Q     And did that include e-mails?

   3    A     I sent him everything I could find on this case --

   4    videos, reports, I believe.

   5    Q     You should have an exhibit binder.        I don't see it, but

   6    it should be there.     Yes, there it is.

   7                 If you could turn to Exhibit 5 -- they are

   8    numbered with tabs at the right.

   9    A     Okay.

  10    Q     Have you seen this document before?

  11    A     This e-mail, yes, sir.

  12    Q     Can you tell us what it is.

  13    A     Yes.    This is an e-mail that we typically send with our

  14    personal service agreement.       It was generated by

  15    Victor Fuentes, who was my case analyst at the time who

  16    works directly underneath me and with me, that he was

  17    sending to -- it spells out the agreement of what we're

  18    going to do and what they're going to pay us and what the

  19    parameters are of that.

  20    Q     And who would this agreement have been with in this

  21    case?

  22    A     This agreement was between ICS and Jamie Brown.

  23    Q     Okay.   And how can you tell by looking at this

  24    document?

  25    A     Well, you're going to need some clarification because,


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             10
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 10 of 120 Page ID #:3147

    1   initially, this document here stated Adam Kazal.           We were

    2   contacted by Jamie.       We were working we knew -- I believe

    3   Jamie was working with Adam.       I -- honestly, I don't know.

    4                And we initially started the contract.        It was

    5   with Adam Kazal, and then subsequent to that pretty much all

    6   of our communication and directives came directly from

    7   Jamie Brown, including the payment.

    8   Q     So is it your testimony that your office did not

    9   communicate directly with Tony Kazal?

   10   A     Never, that I am aware of, no, and it's my office.            So,

   11   no.

   12   Q     And it says that you are cc'd on this e-mail.

   13                Is that typical practice that you would be cc'd on

   14   the e-mails with the client?

   15   A     For a service agreement, absolutely, absolutely.

   16   Q     It's your company; right?

   17   A     Yes.

   18   Q     And if you could turn within that same binder to

   19   Exhibit 20.

   20                THE COURT:    Counsel, is this item in evidence?

   21                MR. TAYLOR:    I thought --

   22                THE COURT:    Exhibit 20?

   23                MR. TAYLOR:    I thought it was.

   24                THE COURT:    Okay.   It is.   Okay.

   25


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             11
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 11 of 120 Page ID #:3148

    1   BY MR. TAYLOR:

    2   Q     Do you have the document there, sir?

    3   A     Yes, sir.

    4   Q     And what is this Exhibit 20 that we are looking at?

    5   A     This -- given the date, this would have been another

    6   agreement.    This investigation, it took some time, and so we

    7   had to go and produce another service agreement for the next

    8   segment of work.

    9                So it's kind of what the first thing was, but it's

   10   a continuation, as well.       That stuff is finished.      Now we're

   11   doing this.

   12   Q     And you are cc'd on this e-mail; right?

   13   A     Yes.

   14   Q     And this e-mail looks like it was sent from Mr. Fuentes

   15   to JRT Brown.

   16                Is that Jamie Brown?

   17   A     That's Jamie Brown, yes, sir.

   18   Q     Who was the client on this agreement?

   19   A     Again, it was Jamie.

   20   Q     And how can you tell by looking at that?

   21   A     Point of contact is Jamie, and then the contact

   22   information is Jamie's.

   23   Q     Do you see the reference in the middle of the page at

   24   paragraph 1 to Tony Kazal/Jamie?

   25                Do you see that?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             12
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 12 of 120 Page ID #:3149

    1   A     Yes, I do.

    2   Q     What's your understanding of why it says that there?

    3   A     That's just a mistake.      I had no idea why Victor put

    4   that in there.     He didn't send it to Jamie.       We didn't

    5   e-mail it to Jamie -- or excuse me -- to Tony.          Tony never

    6   signed it.    I don't know why his name is even there to be

    7   honest with you.

    8   Q     That was going to be my next question to be clear.

    9                This agreement was sent only to Mr. Brown;

   10   correct, not to --

   11   A     Absolutely, yes.

   12   Q     Not to Tony Kazal.

   13   A     No.

   14   Q     You never had a signed agreement with Tony Kazal.

   15   A     No.

   16   Q     If you could please turn, sir, to Exhibit 14 in the

   17   binder.

   18                What is this document that we are looking at?

   19   A     You said Number 14?

   20   Q     Yes.   It says "Invoice."

   21   A     Looking at the -- okay.      I'm sorry.    I didn't know what

   22   you were talking about.       I was on the wrong number.

   23                This is an invoice that we generated from our

   24   company for the work we did.

   25   Q     And do you know who this invoice would have been sent


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             13
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 13 of 120 Page ID #:3150

    1   to?

    2   A     This was e-mailed to -- it would have been Jamie.

    3   Jamie made all the payments.

    4   Q     And page 2 of the document --

    5               Well, actually, if I could, Your Honor, I would

    6   like to move Exhibit 14 into evidence.

    7               THE COURT:    Any objection?

    8               MR. WIENER:    No objection, Your Honor.

    9               THE COURT:    Fourteen will be admitted.

   10         (Trial Exhibit 14 was admitted into evidence.)

   11   BY MR. TAYLOR:

   12   Q     Again, this is page 1.      This is the actual invoice?

   13   A     Uh-huh.

   14   Q     And it says, "Bill to Adam Kazal"?

   15   A     Yes, sir.

   16   Q     And then page 2, what is this -- a page that we're

   17   looking at?

   18   A     That is the paid receipt that's generated by our

   19   merchant services whenever we collect.

   20   Q     So you get an e-mail receipt?

   21   A     Uh-huh, yes, sir.

   22   Q     It shows that payment was made?

   23   A     Yes, sir.

   24   Q     And who does it indicate the customer is on this

   25   invoice?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             14
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 14 of 120 Page ID #:3151

    1   A      Adam Kazal.

    2   Q      Were you personally present for any protest activity

    3   that was directed at Mr. Rodric David?

    4   A      I was there on one or two occasions, I believe, yes,

    5   sir.

    6   Q      Where were you exactly?

    7   A      I would have been just standing in the street, I think,

    8   probably by the video crew.

    9   Q      Was this in his neighborhood or near Thunder Studios?

   10   A      Both.

   11   Q      Did you observe people protesting at those locations?

   12   A      Yes, at both locations.

   13   Q      How would you describe the protest that you observed?

   14   A      The protestors --

   15   Q      What did you observe?

   16   A      They were just walking up and down the street with

   17   signs.

   18   Q      And then you mentioned a van -- there was a van that

   19   would circulate?

   20   A      Yes, sir.

   21   Q      What was written on the van?

   22   A      The van was a RAV.     It had the name of -- is it

   23   Mr. David?     I always get confused of whether it's Rodric

   24   David or David Rodric.      I apologize -- with his name and

   25   face on it.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             15
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 15 of 120 Page ID #:3152

    1   Q     Did you observe the protestors acting in an aggressive

    2   manner in any way?

    3   A     No.

    4   Q     Did they make any threats that you observed?

    5   A     None that I saw.

    6   Q     I'd like to show you an excerpt from a video that was

    7   produced by your office in response to the subpoena.

    8                I believe it's part of Exhibit 44, Your Honor, and

    9   I believe we already moved it into evidence.

   10                THE COURT:    All right.   You may proceed.

   11                MR. TAYLOR:   Thank you, Your Honor.

   12         (Exhibit played.)

   13   BY MR. TAYLOR:

   14   Q     Do you recognize this video?

   15   A     Yes, sir.

   16   Q     Can you describe what it is.

   17   A     This is surveillance video from the studio.          This was

   18   covertly obtained.

   19   Q     And you produced it to Mr. Wiener in response to the

   20   subpoena that he served?

   21   A     I believe we did, yes, sir.       I provided a lot of stuff.

   22   I assume so.

   23   Q     And have you seen it before?

   24   A     Yes.

   25   Q     Do you know who filmed this footage?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             16
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 16 of 120 Page ID #:3153

    1   A     Yes.   Private investigator David Gomez.

    2   Q     He is with your office?

    3   A     We subcontracted with him.       He is independently

    4   licensed in California.

    5   Q     And how did you obtain this footage?         Did he provide it

    6   to you?

    7   A     Yes.

    8   Q     Can you describe what the video depicts?

    9   A     It looks to me like it's Mr. David arriving for work at

   10   the studio.

   11   Q     Did Mr. -- was it Mr. Gomez, you said?

   12   A     Yes, sir.

   13   Q     Did -- is he a private investigator, by the day?

   14   A     Yes.

   15   Q     Licensed?

   16   A     He is licensed in California.

   17   Q     Did Mr. Gomez describe for you -- well, let me ask you

   18   this:    Did he have any discussion with you at the time of

   19   the events, the video that we are looking at?          Did he

   20   discuss with you afterwards what he observed at the

   21   Thunder Studios location?

   22   A     I'm not sure I'm clear on what you're asking.

   23   Q     Did he tell you what he saw there?

   24   A     These videos tell me what he saw.        Did he give me a

   25   briefing?    I'm sure he did.     I don't recall off the top of


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             17
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 17 of 120 Page ID #:3154

    1   my head what he may have said.

    2   Q     Do you recall what day it was that you were at the

    3   studio?    Was it October --

    4   A     That I was at the studio?

    5   Q     Yes.

    6   A     I don't recall which day.       I don't believe it was the

    7   26th.    I don't believe David was working the day I was

    8   there.    David Gomez was the investigator.

    9   Q     When you were at the Thunder Studios location, did you

   10   ever observe the police or sheriff's deputy interacting with

   11   the protestors at all?

   12   A     Well, yes and no.     I was there.     The van was parked in

   13   front of the studios.      The protestors were there.       Law

   14   enforcement was called either by Mr. David or the studios

   15   because a couple of law enforcement showed up.          I believe

   16   might have been one or two cars.        They showed up.

   17                I saw him and another unidentified woman from the

   18   studio.    They approached the police.       They talked to them,

   19   and being the owner of the company, I walked up and asked

   20   the police if they needed anything, and he basically told me

   21   to shoo.     He says, "Go away.    I don't need you."

   22                And after he conversed a few moments with

   23   Mr. David and the lady, police left, they went back in the

   24   studio, and we just kept doing what we were doing.

   25   Q     And the protestors continued doing what they were


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             18
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 18 of 120 Page ID #:3155

    1   doing?

    2   A     Yes, they did.

    3   Q     When you were in the area of the neighborhood of

    4   Mr. David's home, did you see the police there as well?

    5   A     We had a similar interaction.       They showed up.     They

    6   talked to him and left.       They didn't to anything to us.        I

    7   don't think they even spoke to us.

    8   Q     Did you observe any interaction with the police and the

    9   protestors in the area of the neighborhood?

   10   A     I don't know if I did.      I don't know if I did.      I may

   11   have left by that time.

   12   Q     If you observed, did the protest continue in the

   13   neighborhood after the police left?

   14   A     Yes.

   15   Q     Now, I'd like to show you another brief video clip, if

   16   I may.

   17                I think it's part of Exhibit 7, Your Honor, which

   18   I believe was already moved into evidence.

   19                THE COURT:    Yes.   Go ahead.

   20                MR. TAYLOR:   Thank you, Your Honor.      Just a

   21   moment.    This video is just about a minute long.         I will

   22   play the whole thing, if I could.

   23                THE COURT:    Go ahead.

   24                MR. TAYLOR:   Thank you.

   25         (Exhibit played.)


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             19
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 19 of 120 Page ID #:3156

    1   BY MR. TAYLOR:

    2   Q     I will just pause it right there.

    3                Does this frame that we're looking at depict the

    4   scene that you observed when you were in the area of the

    5   neighborhood?

    6   A     Yes, sir.

    7   Q     Those are the protestors that you saw there?

    8   A     Yes, they are.

    9   Q     That's the van that you were referring to?

   10   A     Yes, it is.

   11         (Exhibit Played.)

   12   BY MR. TAYLOR:

   13   Q     And in these clips, we're seeing the protestors

   14   appearing to interact with passersby.

   15                Did you have any observation of the protestors

   16   interacting with people passing by?

   17   A     Yes, sir, several interactions like that.

   18   Q     Were they cordial interactions?

   19   A     Yes.   The neighbors were curious, as you can imagine.

   20   So they would ask them what's going on, and I was actually

   21   standing in a position probably behind where this video was

   22   taking place.     So I wasn't privy to the actual

   23   back-and-forth, but they were smiling and laughing, and none

   24   of the neighbors yelled at us that I was aware of.           They

   25   just kept on going about walking their dog or whatever they


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             20
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 20 of 120 Page ID #:3157

    1   were doing.

    2   Q     Do you know who recorded the images in this video that

    3   we're looking at?

    4   A     Yeah, this was recorded by Adam Hyatt.         He is a

    5   videographer, professional videographer.         I couldn't do it

    6   this well.

    7   Q     And did he provide this footage to your office?

    8   A     He did.    He edited it.    The music you hear, he put all

    9   that in here.     They did all of that.      They produced the

   10   whole thing.

   11   Q     Does this image that we're looking at depict the scene

   12   that you observed when you were in the area of

   13   Thunder Studios?

   14   A     Yes, sir.

   15   Q     And those are the protestors that you were describing?

   16   A     Yes, sir.

   17   Q     Is that the sheriff's deputy that you were referring to

   18   earlier?

   19   A     Yes, sir.    He's the one who shooed me away.

   20   Q     Is that the same van that was in the area of the

   21   neighborhood?

   22   A     Yes, sir.

   23   Q     Did your office do anything to arrange for the

   24   protestors to appear either in the neighborhood or outside

   25   the --


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             21
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 21 of 120 Page ID #:3158

    1   A     No.    We had nothing to do with arranging that.

    2   Q     Do you know how that was arranged?

    3   A     My understanding is Jamie Brown arranged that.

    4   Q     At some point were you approached at your office by an

    5   investigator on behalf of Mr. David?

    6   A     Yes, sir.

    7   Q     And was this after the protest activity?

    8   A     Yes.

    9   Q     Do you recall roughly when it was that this happened?

   10   A     I believe it was early December, probably a little --

   11   about four-ish weeks of the protest, I guess.

   12   Q     December of 2016?

   13   A     Yes, sir.

   14   Q     Did he tell you what his purpose was in visiting you?

   15                MR. WIENER:    Objection.   Calls for hearsay.

   16                THE COURT:    Sustained.

   17   BY MR. TAYLOR:

   18   Q     Did this individual tell you what his name was?

   19                MR. WIENER:    Objection.   Calls for hearsay.

   20                THE COURT:    Overruled.

   21                THE WITNESS:   Yes, he did.

   22   BY MR. TAYLOR:

   23   Q     Do you recall the name?

   24   A     His name was Joshua Gardener, maybe, Joshua something.

   25   Q     And what did he tell you?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             22
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 22 of 120 Page ID #:3159

    1               MR. WIENER:    Objection.    Calls for hearsay.

    2               THE COURT:    It does, Counsel.     What's the

    3   relevance of this?

    4               MR. TAYLOR:    Your Honor, may we be heard at

    5   sidebar perhaps?

    6               THE COURT:    Quickly.

    7         (The following proceedings were held at sidebar.)

    8               THE COURT:    Go ahead.

    9               MR. TAYLOR:    He's prepared to testify that he was

   10   approached by an investigator on behalf of Mr. David who

   11   threatened him and told him to back off --

   12               THE REPORTER:     Please speak into the mic.

   13               MR. TAYLOR:    Go back to the beginning?

   14               THE COURT:    Yes.

   15               MR. TAYLOR:    He was approached by an investigator

   16   on behalf Mr. David who told him he would -- wanted him to

   17   stop, he prepared to destroy him, he had unlimited

   18   resources, he would bury him.

   19               THE COURT:    What's the relevance as relates to

   20   this case?

   21               MR. TAYLOR:    Well --

   22               THE COURT:    Other than to just dirty the witness

   23   up, which seems to be the theme of this trial?

   24               MR. TAYLOR:    I don't want to waste time with it,

   25   then.    So we'll try --


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             23
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 23 of 120 Page ID #:3160

    1               THE COURT:    All right.    The objection is

    2   sustained.

    3               MR. TAYLOR:    Okay.

    4         (The following was heard in open court in the presence

    5          of the jury:)

    6               MR. TAYLOR:    Nothing further, Your Honor.

    7               THE COURT:    All right.    Cross-examination.

    8               MR. WIENER:    Yes, Your Honor.

    9                            CROSS-EXAMINATION

   10   BY MR. WIENER:

   11   Q     Good afternoon, Mr. Woodward.       My name is Seth Wiener.

   12   I'm the attorney for the plaintiffs Thunder Studios and

   13   Rodric David.

   14               Did you conduct surveillance on behalf of Rodric

   15   David's wife, Elizabeth David?

   16   A     Not particular on the wife.       We were watching the house

   17   in general, and she was caught in several clips that I

   18   understand, yes, sir.

   19   Q     All right.    I'd like you to turn to Exhibit 28.

   20               Are these photos that you took of Elizabeth David?

   21   A     Yes, sir, I believe they are still captures from video.

   22   Q     Why did you see fit to -- it's correct that you

   23   forwarded these photos to Jamie Brown?

   24   A     I'm sorry?

   25   Q     Did you forward these photographs to Jamie Brown?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             24
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 24 of 120 Page ID #:3161

    1   A     Yes, sir.

    2   Q     Did you also put the statement they're not all

    3   flattering?

    4   A     Yes, sir.

    5   Q     What was the purpose of that statement?

    6               THE COURT:    Counsel, let's move on.      What's the

    7   relevance of this?

    8               MR. WIENER:    Your Honor, the relevance -- if I can

    9   be heard -- is that it demonstrates that this wasn't solely

   10   surveillance; it was done in an effort to harass Mr. David.

   11               THE COURT:    All right.    The objection is

   12   sustained.    Let's move on.

   13   BY MR. WIENER:

   14   Q     How much did you charge in total for the surveillance

   15   activities you performed?

   16   A     I don't know.     Would you like me to ballpark it?

   17   Q     Ballpark estimate is fine.

   18   A     Fifteen, 20,000.     I'm not sure in total for everything.

   19   Q     All right.    Did you understand who is the client who is

   20   ultimately behind the payments?

   21   A     Yes, I understood that Jamie was paying us directly

   22   with funds he got from Adam.

   23   Q     All right.    Do you know where Adam got those funds?

   24   A     Don't know.

   25   Q     Did you know that Adam was bankrupt at this time?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             25
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 25 of 120 Page ID #:3162

    1   A     Don't know, don't care.

    2   Q     Did you have any direct interactions with -- strike

    3   that.

    4                Were you aware that the results of your

    5   investigation were being passed on to Tony Kazal by

    6   Jamie Brown?

    7   A     I have no knowledge of that.

    8   Q     I would like for you to turn to Exhibit 20.          All right.

    9   And it's correct that this is the service agreement that

   10   lists Tony Kazal as being the client, along with Jamie?

   11   A     Yes, sir.

   12   Q     And it's your testimony that you have no idea who

   13   Tony Kazal was?

   14   A     No, I have never met him.       I've never spoken to him.

   15   Q     All right.    I would like you to turn to page 5 of 8 of

   16   this document.

   17                Did you -- were you copied on the e-mail dated

   18   November 10th, 2016, at 2:30 P.M.?

   19   A     Yes.

   20   Q     It's an email from Jamie Brown to Victor Fuentes?

   21   A     Yes.

   22   Q     And does it say, "Thanks for the info"?

   23   A     It does.

   24   Q     Do you recall what information he is referring to?

   25   A     Right here sitting here, no.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             26
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 26 of 120 Page ID #:3163

    1   Q     Does it say, "I will pass to Tony"?

    2   A     It does say that.

    3   Q     And does Jamie Brown also ask, quote, "Let me know your

    4   thoughts before I send info on to Tony"?

    5   A     He does.

    6   Q     Is it still your testimony that you don't have any idea

    7   who Tony Kazal is?

    8   A     I mean, I know he is Adam's brother.         I'm not an idiot.

    9   Q     Did you have any involvement with an entity called

   10   Crowds On Demand, LLC?

   11   A     I'm sorry.    Do I have a what?

   12   Q     Did you have any involvement in contracting with a

   13   company called Crowds On Demand?

   14   A     Those are the protestors?

   15   Q     Correct.

   16   A     No.

   17   Q     Do you understand where the van was obtained that was

   18   used in the protest?

   19   A     Absolutely.

   20   Q     Where was it obtained from?

   21   A     From a used car lot in L.A.

   22   Q     Did you purchase the van?

   23   A     I did.

   24   Q     Was it subsequently -- during what dates did you

   25   perform services for the Kazals?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             27
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 27 of 120 Page ID #:3164

    1   A     October, November of 2016, I believe.

    2   Q     What became of the van?

    3   A     I sold it earlier this year, I believe, maybe six

    4   months ago.

    5   Q     Did you buy the van with money you obtained from

    6   Jamie Brown?

    7   A     Yeah, they gave me the money for the van.         You bet.

    8   Q     Did you return the sales proceeds to Jamie Brown?

    9   A     No.    Part of our agreement was when it was over, that

   10   van was mine.

   11   Q     Who is responsible for putting the signage on the van?

   12   A     I had the wrap done.      I have a friend who does wraps.

   13   Had them do the artwork, put it on.

   14   Q     Who drove the van?

   15   A     Who drove the van?

   16   Q     Yes.

   17   A     Nester Gomez, my business partner, drove it for, I

   18   believe -- I think he drove it for all the times it was out

   19   there.

   20   Q     Did you have any direct correspondence with Adam Kazal?

   21   A     We had a couple of emails that I'm aware of.

   22   Q     All right.    And were those in November of 2016?

   23   A     I would suspect so, yes, sir.

   24   Q     Did Adam Kazal send you an e-mail on November 7th,

   25   2016, stating, quote --


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             28
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 28 of 120 Page ID #:3165

    1                           (Reading:)    Now this action has

    2               started against me in Australia.        Can you also

    3               have the wrap guys print up stickers to cover

    4               whatever my name is, care of Adam Kazal and

    5               overstick with care of Tony Kazal?

    6   A     Yes, he asked me to do that.

    7   Q     Did you comply with that request?

    8   A     There was no need.      His name and Tony's name were never

    9   on the wrap.

   10   Q     Do you know why he made that request?

   11   A     I have no clue.

   12   Q     Did Adam Kazal also write to you in the same e-mail,

   13   quote --

   14                           (Reading:)    Rodric made the

   15               complaint through his lawyers, Staying safe in

   16               the USA.    So to further screw with him,

   17               overstick my name, then by Friday we should be

   18               able to go back to my name, end quote?

   19   A     Yeah, it was my understanding he didn't want to create

   20   any legal problems.      That's why he wanted his name covered

   21   up.

   22   Q     What did you understand Adam Kazal to mean by -- that

   23   he wanted to screw with Mr. David?

   24   A     I mean, his entire operation was kind of designed to

   25   provoke, don't you think?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             29
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 29 of 120 Page ID #:3166

    1   Q     Do you think it was designed to harass Mr. David?

    2   A     No.

    3   Q     What's the difference in your mind between provoking

    4   and harassing?

    5   A     We didn't do anything illegal.        Harassment is illegal.

    6   It's a pretty clear line.

    7   Q     Were you aware that Adam Kazal was found in criminal

    8   contempt?

    9   A     After the fact I did.

   10   Q     How did you learn that fact?

   11   A     Jamie Brown told me.

   12   Q     Did Adam Kazal also write you on November 7, 2016,

   13   11:05 A.M., and write to you, quote --

   14                           (Reading:)    So to be seen complying,

   15                we just changed names.     He will not expect

   16                action in the U.S.

   17   A     I'm sorry.    I didn't understand -- I didn't hear a

   18   question.

   19   Q     Did he say that?

   20   A     Yes.

   21   Q     All right.    Do you have any understanding why Adam

   22   Kazal was seeking to provoke Mr. David?

   23   A     My understanding is limited.       I can -- I understand

   24   there was a business dispute, and the two guys were pretty

   25   mad at each other, it seems like.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             30
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 30 of 120 Page ID #:3167

    1   Q     I'd like you to turn to Exhibit 29 in the binder.

    2   A     Yes, sir.

    3   Q     Did you draft this investigation report?

    4   A     I did.

    5   Q     What date did you draft this report?

    6   A     If it says February 22nd, that's probably the day I did

    7   it.

    8               MR. WIENER:    Your Honor, I would like to move

    9   Exhibits 28 and 29 into evidence.

   10               THE COURT:    I believe 28 is already in evidence

   11   but 29, any objection?

   12               MR. TAYLOR:    No, Your Honor.

   13               THE COURT:    Twenty-nine will be admitted.

   14         (Trial Exhibit 29 was admitted into evidence.).

   15   BY MR. WIENER:

   16   Q     Is it correct that you are instructed to cease working

   17   for or at the behest of Adam Kazal on November 8, 2016?

   18   A     Yes, sir.

   19   Q     Is it correct that, from that date forward, you had no

   20   contact with Mr. Kazal either verbally or written?

   21   A     After this date?

   22   Q     Correct.

   23   A     In the case, the work we did, no, not until he

   24   requested the letter.

   25   Q     All right.    What date did he request the letter?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             31
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 31 of 120 Page ID #:3168

    1   A     It would have been within a day or so of this.          I'm a

    2   pretty proficient guy.

    3   Q     Do you know why he requested this letter?

    4   A     I don't think I can -- I don't think I can answer that

    5   with any real knowledge.

    6   Q     Do you know if Adam Kazal wanted you to drive the van

    7   to provide him with certain protection from the police?

    8   A     I don't understand your question, sir.

    9   Q     Did Adam Kazal ever state anything to the effect that

   10   he wanted you to drive the van to provide certain protection

   11   from the police?

   12   A     I don't know how the van will protect anyone from the

   13   police.    I'm sorry.    I don't understand your question, sir.

   14   Q     All right.

   15   A     But he never asked me for protection of any kind.

   16   Private investigators, typically, can't provide executive

   17   protection in California.       It's precluded.

   18   Q     Did you have any communications with a individual named

   19   Adam Swart?

   20   A     Adam?

   21   Q     Swart?

   22   A     I don't believe I have ever heard that name.

   23   Q     Who do you understand carried out the protest at

   24   Thunder Studios?     Or do you have any --

   25   A     Who carried it out?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             32
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 32 of 120 Page ID #:3169

    1   Q     Right, in November 2016.

    2   A     Well, there were hired protestors.        I don't know them.

    3   Q     So is it correct that you organized -- which protest

    4   did ICS organize?

    5   A     We didn't organize any protest.        We handled the van and

    6   surveillance.     We had nothing to do with those protestors

    7   other than making sure the van was there, and they showed

    8   up.   And we videotaped it and documented it in the event

    9   things got out of hand;

   10               And to be honest, it was pretty boring stuff with

   11   the exception of some of the employees at the studios coming

   12   out and videotaping the protestors, kind of trying to get

   13   back out of them.      This is pretty boring and uneventful.

   14   Q     All right.    And you have -- you mentioned at one point

   15   the police shooed you from Thunder Studios; is that correct?

   16   A     No, he shooed me from the conversation.         He was

   17   speaking with Mr. David and another female about what was

   18   going on, and I went up to see if they -- because my van was

   19   there.

   20               I'm the registered owner of the van.        I'm not

   21   hiding from anything.      And so I went up and asked him, "Do

   22   you need anything from me?"

   23               And he goes "No.     We don't need you.     Go away."

   24               In all honesty, he was pretty rude, but I went

   25   away because who wants to talk to the police if you don't


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             33
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 33 of 120 Page ID #:3170

    1   have to?    So I went away, and then he finished talking, and

    2   then the police left, and we kept doing what we were doing.

    3               I'm sorry if I wasn't clear on that.

    4   Q     Did Jamie Brown represent to you who the protestors

    5   were?

    6   A     Did he represent who they were?

    7   Q     Right.

    8   A     I don't understand your question.

    9   Q     Do you have any knowledge where the protestors came

   10   from?

   11   A     They're just -- I don't know, just some company around

   12   L.A., I would assume.      I mean, I spoke with them briefly the

   13   things -- they just seemed to be, like, just normal people

   14   out doing a job.

   15   Q     Did Jamie Brown tell you what his relationship was to

   16   the Kazal brothers?

   17   A     My understanding was he was the investigator on the

   18   other side of the globe because Jamie is from Australia.

   19   That's was my understanding.

   20   Q     Did he explain why they didn't come here to coordinate

   21   activities?

   22   A     No, he didn't explain that.       I didn't ask.

   23               MR. WIENER:    Thank you.    Nothing further.

   24               THE COURT:    Redirect.

   25


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             34
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 34 of 120 Page ID #:3171

    1                          REDIRECT EXAMINATION

    2   BY MR. TAYLOR:

    3   Q     Thank you, Mr. Woodward.

    4               Counsel asked you a question a few moments ago,

    5   and he used the term "the Kazals."

    6               I want to be very clear.      Did you deal with the

    7   Kazals, or was it your understanding you were only dealing

    8   with Adam Kazal?

    9   A     Just the one, just Adam.

   10               MR. TAYLOR:    Okay.   Nothing further, Your Honor.

   11               THE COURT:    All right.

   12               Mr. Wiener.

   13               MR. WIENER:    Nothing further.

   14               THE COURT:    Sir, you may step down.      Thank you for

   15   coming in.

   16               THE WITNESS:    Thank you, Your Honor.

   17               THE COURT:    Mr. Taylor, do you want to call your

   18   next witness, please.

   19               MR. TAYLOR:    Yes.    Thank you, your Honor.     The

   20   defense would call Antonello Parlato, who, again, I

   21   understand is outside.

   22               THE COURT:    All right.

   23               MR. WIENER:    Your Honor, I would like to make an

   24   objection and discuss this briefly with the Court during a

   25   sidebar.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             35
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 35 of 120 Page ID #:3172

    1               THE COURT:    All right.    So why don't we do this:

    2   Perhaps co-counsel can get the witness while we have the

    3   sidebar.

    4         (The following proceedings were held at sidebar.)

    5               THE COURT:    Yes, Counsel.

    6               MR. WIENER:    Parlato is a former disgruntled

    7   employee of Thunder Studios.       He's subject to a

    8   confidentiality agreement, which precludes him from giving

    9   the testimony today.      I'm also not aware of any relevance

   10   his testimony has to any issues.        He takes -- photographs,

   11   but beyond that I don't know if there is any proper

   12   relevance.

   13               THE COURT:    Can you give me a proffer, briefly, as

   14   it relates to this witness.

   15               MR. TAYLOR:    Certainly.    He's -- as counsel

   16   said -- indicated as being the photographer of all the

   17   photos at issue.     He's also featured in the video that we

   18   have seen taking pictures and video outside.

   19               I want to ask about that, and I want to ask about

   20   the experience the day of the protest at Thunder Studios.            I

   21   want to ask him about Mr. David's reaction.          I want to ask

   22   him what Mr. David said about it at the time at the studio,

   23   one witness about all that, Your Honor.

   24               THE COURT:    It seems relevant.     I mean, if we're

   25   talking about your client, whether or not he was -- I assume


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             36
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 36 of 120 Page ID #:3173

    1   trying to challenge whether he was fearful or upset -- more

    2   specifically fearful as it relates to the stalking claim.

    3   Another employee can testify to that.         I don't think he's

    4   going to testify to any state secrets from Thunder Studios,

    5   I don't believe.     I don't believe Mr. --

    6               MR. TAYLOR:    Nothing that --

    7               THE COURT:    -- Taylor will elicit it.       But if he

    8   can testify, I guess, as to what he observed, what the

    9   reaction was within the company -- you went on at length

   10   with your witnesses as it relates to, sort of, rightfully

   11   so, to establish fear or concerns in the company.           If they

   12   have a witness that perhaps can rebut that, I'll allow it.

   13               All right.    Thank you.

   14               MR. WIENER:    Thank you, Your Honor.

   15               THE COURT:    Thank you.

   16               MR. TAYLOR:    Thank you, Your Honor.

   17         (The following was heard in open court in the presence

   18          of the jury:)

   19                            ANTONELLO PARLATO,

   20                      having been first duly sworn,

   21                          testified as follows:

   22               THE CLERK:    Do you solemnly swear that the

   23   testimony you shall give in the cause now before this Court

   24   shall be the truth, the whole truth, and nothing but the

   25   truth, so help you God?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             37
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 37 of 120 Page ID #:3174

    1               THE WITNESS:    I yes, I do.

    2               THE CLERK:    Please state and spell your name for

    3   the record.

    4               THE WITNESS:    Antonello Parlato,

    5   A-n-t-o-n-e-l-l-o, last name P-a-r-l-a-t-o.

    6               THE COURT:    Thank you.    You may proceed.

    7                            DIRECT EXAMINATION

    8   BY MR. TAYLOR:

    9   Q     Good afternoon, Mr. Parlato.

   10               You are appearing here today pursuant to a

   11   subpoena that was served to you by my office; is that right?

   12   A     That's correct.

   13   Q     And do you and I know each other?

   14   A     No, we do not.

   15   Q     Have we ever met before today?

   16   A     No, we have not.

   17   Q     Do you know personally know any of the defendants in

   18   this case?

   19   A     I do not personally, no.

   20   Q     What is your profession, sir?

   21   A     Film editor.

   22   Q     How long have you worked in the film industry?

   23   A     Past eight years now.

   24   Q     Are you familiar with the plaintiff in this case,

   25   Mr. David?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             38
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 38 of 120 Page ID #:3175

    1   A     Yes, not too familiar but very -- pretty familiar.

    2   Q     You know who he is; right?

    3   A     Yeah, of course.     He was my boss for 2 1/2 years.

    4   Q     Where was he your boss?

    5   A     I was employed by Thunder Studios from

    6   February 5th, 2015, to about August 2017.

    7   Q     If you had a specific title, could you share with us

    8   your job title.

    9   A     I was the in-house creative producer and film editor.

   10   I mainly worked in the film -- sorry -- the marketing

   11   department mostly handling the creation of marketing

   12   materials for the organization's marketing Website and film

   13   clients.    I also assisted many times in the sales and

   14   operation department as well.

   15   Q     And during that period, were you full time at

   16   Thunder Studios?

   17   A     I was full time for the full 2 1/2 years I was employed

   18   there, yes.

   19   Q     Did you physically work at their offices in Long Beach

   20   at the studio?

   21   A     Yes, everyday, Monday through Friday and many times on

   22   the weekends.

   23   Q     At some point in 2016, did you become aware of the

   24   presence of any protestors outside the gates of the studio?

   25   A     Yes, I have.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             39
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 39 of 120 Page ID #:3176

    1   Q      How did the protestors come to your attention?

    2   A      Just regular day at work.      I was requested to stop what

    3   I was doing and take my camera and take photos and videos of

    4   the protestors that were standing on the sidewalk outside

    5   the fence of Thunder Studios.

    6   Q      Who requested that you do that?

    7   A      Rodric David and Matt Price.

    8   Q      So did you comply with that request?

    9   A      Yes, of course.    I felt obligated as an employee there.

   10   So I took the camera, and I went outside to film the

   11   protestors on the other side of the fence for about 15 to 20

   12   minutes.

   13   Q      If you recall how many pictures did you take?

   14   A      Quite a few.    I'm not too certain because I don't have

   15   access to that media.      That's under -- that's

   16   Thunder Studios's property, and it happened a little while

   17   ago.   So, I mean, at least 20 photos, video footage,

   18   probably ten minutes' worth of footage.

   19   Q      When you were filming the protestors, how close were

   20   you to them?

   21   A      I got pretty close.     Didn't touch any of them or

   22   anything.    I just was literally probably five feet away, no

   23   more than three or four feet at the closest.

   24   Q      And during the 15 minutes or so that you were outside

   25   documenting the protestors, did you have any fear for your


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             40
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 40 of 120 Page ID #:3177

    1   personal safety?

    2   A      No, not at all.    They were regular protesting

    3   standards.    They just stood on the sidewalk, you know.          Cars

    4   were coming in and out of the studio as normal.           They just

    5   stayed on the sidewalk and did their thing.

    6   Q      Did they seem dangerous or threatening to you in any

    7   way?

    8   A      No, they were just holding up signs.        That's it.

    9   Q      While you were outside among the protestors, did you

   10   observe any of them trying to gain access to the

   11   Thunder Studios property?

   12   A      No, not at all.    They weren't trying to shake down the

   13   fence or anything like that.       They literally just stood on

   14   the sidewalk outside the studio and were holding up their

   15   signs.

   16   Q      I want to show you a very brief excerpt from a video

   17   clip that's already been admitted into evidence in this

   18   case.

   19               If I may, Your Honor?

   20               THE COURT:    You may.

   21   BY MR. TAYLOR:

   22   Q      Does the image appear on the screen in front of you,

   23   sir?

   24   A      Yes, there is an image.

   25   Q      Is that a fairly accurate depiction of the scene that


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             41
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 41 of 120 Page ID #:3178

    1   you were just describing the protestors outside the gate of

    2   Thunder Studios?

    3   A     Yeah, that's the exact image.

    4         (Exhibit played.)

    5   BY MR. TAYLOR:

    6   Q     And the gate that's pictured in the middle of the image

    7   there, it says, "Thunder Studios" on it with a big "T" in

    8   the circle --

    9   A     Yep.

   10   Q     Do you see that?

   11   A     Yes, I do.

   12   Q     Is that the gate that cars would have to drive through

   13   to get into the studio?

   14   A     Yes, that is the main gate.       There is another gate, but

   15   that's the main gate, yes.

   16   Q     And then sort of to the left of that in the image we're

   17   looking at, there's a little bit of a space next to an

   18   orange cone.

   19                Do you see that?

   20   A     Yes, I do see that.

   21   Q     Is that where a pedestrian would gain access to the

   22   studio if he was coming to visit someone there on foot?

   23   A     Yeah, if they're not going to drive in and park by

   24   getting through the security first, that's where they would

   25   go if they were just walking.        Usually that door is locked,


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             42
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 42 of 120 Page ID #:3179

    1   and you would need security access.

    2   Q     And it appears to be open in this picture.

    3               Is that what it looks like to you?

    4   A     Yes, it does look like that.

    5   Q     There is a little structure right next to it with a

    6   blue sign.    Do you see that?

    7   A     The security shelter?

    8   Q     Is that what that is?

    9   A     Yeah, that's where the security guards mainly stay.

   10   Q     Okay.   I am going to play and move the video along a

   11   little bit here.

   12         (Exhibit played.)

   13   BY MR. TAYLOR:

   14   Q     Is that you at the left there?

   15   A     That is me.

   16   Q     Looks like you're a few feet away from the protestors.

   17               Is that fair to say?

   18   A     That's correct.

   19   Q     Did you speak to the protestors at all while you were

   20   outside?

   21   A     No.   I don't recall, no, if they mumbled something at

   22   me, but I don't remember saying anything back or -- no.

   23   Q     Did they shout or yell at you at in any way?

   24   A     No, not me personally.

   25   Q     Were they chanting?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             43
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 43 of 120 Page ID #:3180

    1   A     Yes, they were.

    2   Q     Is that you right there?

    3   A     Yes, that's me.

    4   Q     And this is an image of the 15 or so minutes that you

    5   were outside taking pictures and video that day; right?

    6   A     That is correct.

    7   Q     Other than the conversation you described a few moments

    8   ago where you were asked to stop what you were doing and go

    9   outside and take some pictures and video, did you have other

   10   interactions with Mr. David that same day?

   11   A     No.   I mean, he went on to do his -- you know, after

   12   that, went on to do his business, and it was a regular

   13   workday.

   14   Q     So is it fair to say that he appeared to go on with his

   15   routine that day?

   16   A     Yeah, everyone went down to the lobby, five minutes,

   17   checked it out to see what was going on, and then everyone

   18   else went back to their workday per usual.

   19   Q     But you observed -- did Mr. David seem to be in fear

   20   for his safety from the presence of the protestors outside

   21   the gates?

   22   A     No, he did not.

   23   Q     When is the last time you spoke with Mr. David?

   24   A     Back in May.

   25   Q     And did he call you?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             44
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 44 of 120 Page ID #:3181

    1   A     He did, yes.

    2   Q     What was the purpose of the call?

    3   A     Mr. David called me to, basically, touch base and

    4   inform me about his current legal matters he has going on

    5   with the Kazal family.

    6                He requested that I stay out of his legal matters

    7   and that, if any one tries to contact me regarding his legal

    8   matters, it's best for me to not get involved, stay out of

    9   it, don't answer any phone calls or e-mails.

   10                MR. WIENER:   Objection, Your Honor.      Hearsay and

   11   should be stricken.

   12                THE COURT:    A statement of the plaintiff.

   13                Overruled.

   14   BY MR. TAYLOR:

   15   Q     Did you ask him to clarify what he meant by that?

   16   A     Yes.   He responded with, well, you know, I can do

   17   whatever I want to, but it's in my best interest not to get

   18   involved because I will have to spend time in court,

   19   testify, do a lot of things I don't want to do.

   20   Q     So did you understand Mr. David to be telling you that

   21   you shouldn't testify in this case?

   22   A     Sorry.    Repeat that again.

   23   Q     I am asking you, sir, if you understood Mr. David to be

   24   telling you that, if you were called upon to do so, you

   25   should not testify in this case?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             45
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 45 of 120 Page ID #:3182

    1   A     Yeah, he requested for me not to testify.

    2   Q     Did you find that request strange?

    3   A     Yeah, I would say so.

    4               MR. TAYLOR:    Nothing further, Your Honor.

    5               THE COURT:    All right.    Cross-examination.

    6                            CROSS-EXAMINATION

    7   BY MR. WIENER:

    8   Q     Mr. Parlato, what was the real reason that Mr. David

    9   contacted you at the end of May 2018?

   10   A     The real reason --

   11   Q     Correct?

   12   A     -- at the end of 2016 was he called me to inform me to

   13   not be involved in any of his legal matters.

   14   Q     Was he -- did you send an e-mail to Thunder Studios

   15   employees on May 26th, 2018, telling them to, quote, "Do

   16   yourself a favor and get the fuck out of that toxic,

   17   egotistical hell hole"?

   18   A     Yes, I did say that.

   19   Q     Did you also, on May 28,2018, send an e-mail to

   20   Rodric David demanding a referral kickback commission?

   21   A     Yes, I did.

   22   Q     Is it possible that that's what prompted Mr. David's

   23   call to you?

   24   A     No, it's not correct.

   25   Q     Did you receive a cease and desist letter on or about


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             46
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 46 of 120 Page ID #:3183

    1   June 26th, 2018?

    2   A     Yes, I did.

    3   Q     Did it remind you of your confidentiality agreement

    4   with Thunder Studios?

    5   A     I didn't read it in full detail, but I got a cease and

    6   desist letter, yes.

    7   Q     All right.    Did it ask that you refrain from further

    8   contact with Thunder Studios employees?

    9   A     I didn't read the cease and desist in full detail, but

   10   I haven't had contact since then.

   11   Q     Did you also tell Mr. David at one time that he was,

   12   quote, "A lying coward and not a very good businessman"?

   13   A     Yes, I said that.

   14   Q     And did you also tell him that he was a clown running a

   15   circus?

   16   A     Yeah, I said that.

   17   Q     Is it fair to say that you have a fair amount of

   18   animosity toward Mr. David?

   19   A     Six months ago there was a situation where I sent

   20   Mr. David a client who spent a significant amount of money,

   21   and he treated that client very unprofessionally and poorly

   22   and got into an argument with that client.

   23               I spent over six months building a relationship

   24   with that client.      At the time I was upset, but I have

   25   learned to not hold grudges, and what's in the past is in


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             47
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 47 of 120 Page ID #:3184

    1   the past, and now I have moved on with my future.

    2   Q     All right.    So you are no longer demanding a, quote,

    3   "referral kick back commission" from Mr. David?

    4   A     No.

    5   Q     And you've decided to take your revenge by your

    6   testimony today?

    7                MR. TAYLOR:    Your Honor, argumentive.

    8                THE WITNESS:   No.

    9                THE COURT:    Overruled.

   10   BY MR. WIENER:

   11   Q     Did any other employees at Thunder Studios ever also

   12   tell you not to contact them?

   13   A     One.

   14   Q     Was that Jacqueline Carroll?

   15   A     Yes.

   16   Q     Why did she ask you not to contact her?

   17   A     Feels obligated to.

   18                MR. WIENER:    Nothing further, Your Honor.

   19                THE COURT:    All right.

   20                Mr. Taylor.

   21                MR. TAYLOR:    We have nothing further, Your Honor.

   22                THE COURT:    All right.   May this witness be

   23   excused?

   24                MR. TAYLOR:    He may.

   25                MR. WIENER:    Yes, Your Honor.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             48
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 48 of 120 Page ID #:3185

    1               THE COURT:    Thank you, sir.     You may step down.

    2               All right, Mr. Taylor.      You may call your next

    3   witness.

    4               MR. TAYLOR:    We have no further witnesses at this

    5   time.

    6               THE COURT:    All right.    So does the defense rest?

    7               MR. TAYLOR:    We do, Your Honor.

    8               THE COURT:    Does the plaintiff wish to call any

    9   rebuttal witnesses?

   10               MR. WIENER:    No, Your Honor.

   11               THE COURT:    All right.    So ladies and gentlemen,

   12   why don't we take a break.       The end is near, so to speak, so

   13   it may be a little while because I need to go over some

   14   matters with them.      So let's take a 20-minute break.       Let's

   15   have you come back at 2:45.

   16               So, again, please do not form or express any

   17   opinion about the case until the matter is finally submitted

   18   to you.    Don't talk about the case.       Don't allow anyone to

   19   talk to you about the case.       And do not conduct any research

   20   of any kind on any subject matter connected with this case.

   21               So we'll see you back at 2:45 please.         Thank you.

   22               THE CLERK:    All rise for the jury.

   23               Please be seated.

   24         (The following was heard in open court outside the

   25           presence of the jury:)


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             49
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 49 of 120 Page ID #:3186

    1               THE COURT:    All right.    So couple matters.     I am

    2   going to have my law clerks start printing out the closing

    3   jury instructions.      I will, once I get agreement of the

    4   parties as it relates to the jury instructions and the

    5   verdict form, we'll instruct the jurors, and then you guys

    6   will begin your closing argument.

    7               With respect to the verdict form, we're working on

    8   it.   We'll give you a proposed draft of what we think makes

    9   sense.    I think there was some dispute about whether or not

   10   the jurors should be asked questions about punitive damages.

   11               What I do here is I ask the first question of

   12   whether the acts were done with malice, et cetera.           If the

   13   answer is yes, then we'll proceed on to the punitive damages

   14   phase, and you will argue that portion of it, and then

   15   they'll go back and deliberate as to the second phase.

   16               Mr. Taylor, did you have anything further that you

   17   wish to state with respect to your Rule 50(a) motion?

   18               MR. TAYLOR:    Yes, a couple of comments if I may.

   19               THE COURT:    All right.

   20               MR. TAYLOR:    Just with respect to the argument

   21   that counsel made about the First Amendment.          Obviously, we

   22   didn't brief these issues in advance of today, and, during

   23   the lunch break, I didn't have time to read all the

   24   authorities that counsel mentioned but --

   25               THE COURT:    I had a chance to read at least the


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             50
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 50 of 120 Page ID #:3187

    1   two cases, the Supreme Court case and the Ninth Circuit

    2   case.    I don't think they apply here.       I mean, in one

    3   case -- let me double-check.       I just want to pull it up

    4   again.    I think it was U.S. v. Verdugo-Urquidez, 110 S.Ct.

    5   1056.    It's a 1990 case with Justice Rehnquist filing the

    6   opinion.

    7               But in that case, you're talking about American

    8   law enforcement searching the residence of a Mexican

    9   national in Mexico.      That's what strikes me as far different

   10   than what we have in this case.

   11               The other case, Orozco-Santillan, although I don't

   12   know if it's on point necessarily for what Mr. Wiener

   13   pointed out, it does say something that I think doesn't bode

   14   well for the defense as it relates to the 50(a) motion, the

   15   "alleged threat should be considered in light of their

   16   entire factual context, including the surrounding events and

   17   the reactions of the listener."

   18               So I know you -- both sides are doing what you are

   19   expected to do -- focusing on the important parts of your

   20   case in their isolation.

   21               But in fairness, as it relates to this claim, it

   22   looks like, when you're talking about threats, I think

   23   you're supposed to consider it in its entire context, and so

   24   I leave it at that.

   25               But go ahead, Mr. Taylor.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             51
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 51 of 120 Page ID #:3188

    1               MR. TAYLOR:    I was just going to say, Your Honor,

    2   having not had a chance, of course, to read all these cases,

    3   it seems to me, from what counsel described, that the

    4   conduct of people who are physically here in the

    5   United States has to be entitled to First Amendment

    6   protection even if someone outside of the country is behind

    7   part of the activity.

    8               It can't be that activity that takes place here by

    9   people who are, without any indication to the contrary, U.S.

   10   citizens is not entitled to First Amendment protection.            And

   11   the statute 1708.7 is clear that the pattern can't include

   12   constitutionally protected activity, and also the statute

   13   says that the purpose of the statute is not intended to

   14   freeze or -- the word is escaping me -- but to limit or to

   15   repress constitutionally protected speech.          So I would just

   16   point that out as well.

   17               With respect to the -- sorry.       Just a moment,

   18   Your Honor.

   19               THE COURT:    Take your time.

   20               MR. TAYLOR:    Oh, that's right.

   21               With respect to the copyright infringement claim

   22   as it relates to, for example, defendant Adam Kazal, he put

   23   "kazalfamilystory.com" on the banners.

   24               I think it's a bit of a stretch to say that, if I

   25   put a Website on the side of my car or on a sign or if I


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             52
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 52 of 120 Page ID #:3189

    1   direct people to it in some way, then I'm, therefore,

    2   responsible for anything that's on the site, that I am

    3   liable for any copyright infringement that's on the side of

    4   me -- I can write the words "Coca-Cola.com" on the side of

    5   my car and drive around L.A., and if Coca-Cola.com has a

    6   picture on there that's not theirs and they infringed

    7   someone's copyright theory, I'm not liable for that.           I

    8   wouldn't know about that.       So that's --

    9               THE COURT:    I get that.    But look -- maybe I will

   10   regret doing this, but let's just be honest here.           That's

   11   not what this case is about.

   12               This case is, when you look at the entirety of the

   13   scenario, it's two individuals that have gone at each other

   14   like pit bulls in a pen, and they're just going for it.            I

   15   mean, so it's not a function of one person putting a

   16   Website -- his or her name on a banner and, therefore, being

   17   attributable for everything on it.

   18               The plaintiffs' theory is all of the brothers were

   19   in on this together.      I'm not placing judgment on that.        I'm

   20   just saying that's the theory.        The jury will decide if

   21   that's accurate or not, but I don't think it's enough to

   22   say -- I don't think you can say, well, the name on there

   23   alone doesn't make that person liable for anything and

   24   everything on the Website.       That's somewhat in a vacuum.

   25               MR. TAYLOR:    That's true, Your Honor.       I'm giving


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             53
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 53 of 120 Page ID #:3190

    1   an extreme example because I am trying to point out,

    2   Your Honor, that plaintiffs' theory is not supported by any

    3   evidence here.

    4               They're related -- obviously, Adam had no problem

    5   with what Charif was writing on the Website, but that

    6   doesn't make him responsible for it as long as there was no

    7   evidence presented at all that Adam had anything to do with

    8   the Website.     So that's what I am trying to point out,

    9   Your Honor.

   10               THE COURT:    Okay.   All right.    Well, anything

   11   further?

   12               MR. TAYLOR:    Not at the moment, Your Honor.        Thank

   13   you.

   14               THE COURT:    All right.    Well, look.    I've heard

   15   and considered the arguments on both sides.          I think at this

   16   juncture I'm going to deny the motion.         I think there's just

   17   enough factual disputes as it relates to the copyright claim

   18   and the stalking claim, although both really are on the

   19   margins.    It's enough to let the wonderful eight individuals

   20   seated in the jury box make that ultimate decision.

   21               So why don't we take a ten-minute recess at this

   22   time.    I am having the jury instructions printed out.          Once

   23   they are printed out, I would ask you to come back.

   24               My courtroom deputy will give you the

   25   instructions, give you some time to look at them.           We can


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             54
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 54 of 120 Page ID #:3191

    1   fight about the instructions and the verdict form, and then,

    2   once we get that nailed down, I will instruct the jurors,

    3   and then each side will make their arguments.          All right?

    4   So let's take a recess.       Thank you.

    5               THE CLERK:    All rise.    This Court is in recess.

    6         (Recess taken 2:31 PM to 3:07 PM)

    7               THE COURT:    All right.    So I provided for you all

    8   a copy of the proposed jury instructions, closing jury

    9   instructions, special verdict form, and special verdict form

   10   for punitive damages if we get to that phase.

   11               Have the parties had a chance to review the

   12   documents, Mr. Wiener?

   13               MR. WIENER:    Yes, Your Honor.     Plaintiffs have no

   14   objections to either the verdict forms or to the closing

   15   jury instructions.

   16               THE COURT:    All right.    Mr. Taylor.

   17               MR. TAYLOR:    Yes, Your Honor.     We just have a few

   18   questions or points of clarification I think we need to

   19   address.

   20               THE COURT:    All right.    Go ahead.    Let's do that,

   21   then, please.

   22               MR. TAYLOR:    Thank you, Your Honor.      With respect

   23   to the special verdict form?

   24               THE COURT:    Just the first special verdict form.

   25   Okay.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             55
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 55 of 120 Page ID #:3192

    1               MR. TAYLOR:    Yes.   And I realize that our verdict

    2   form had a similar chart.       I didn't put it side by side, but

    3   just now that testimony is concluded and I'm looking at it,

    4   I'm concerned that the headings at the top could be

    5   confusing if the jury just uses this page.          And I realize

    6   the form includes the questions spelled out more clearly on

    7   the previous page.      But the use, for example, in Column 2 of

    8   willful/ignorance --

    9               THE COURT:    All right.

   10               MR. TAYLOR:    -- I'm concerned that there may be

   11   confusion about that wording or that usage of the slash.

   12   The column eight doesn't have a question mark; so I am

   13   thinking that that should probably be amended as well to

   14   avoid confusion.     But I am just concerned that the jury

   15   could look at that and think that those are the two options

   16   that it must choose from, and that's not necessarily the

   17   case if they find no liability in the first place.

   18               THE COURT:    Okay.   So, then, what do you propose

   19   in light of the fact that this was the joint document that

   20   was submitted?     And just so the record is clear, I raised a

   21   lot questions about this chart.        I asked you to all meet and

   22   confer.    You all weren't able to do so.       So I said, okay.

   23   If the parties want this, then so be it.

   24               And so you are now asking for a change, fine.          But

   25   you are not just going to be able to throw this on my lap


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             56
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 56 of 120 Page ID #:3193

    1   and tell me to go back in chambers and figure this out.

    2               MR. TAYLOR:    No.    What I'm suggesting is that

    3   perhaps -- and I know the Court will go through this and

    4   explain it.     Perhaps it could be just made very clear what

    5   the columns --

    6               THE COURT:    Well, to be clear, I'm only going to

    7   explain it to the extent it's explained in these jury

    8   instructions.     So I'm not going -- there is no extra

    9   tutorial for the verdict form.        I am just concerned your

   10   comments -- and I know that I will make this clear.

   11               They're going to get the instruction, they're

   12   going to get this verdict form, and then they have to

   13   deliberate.

   14               So it sounds like you think I was going to do

   15   something more.     I do not intend to.      I don't believe I am

   16   authorized to.     I'm supposed to give them the instructions

   17   and their verdict form.

   18               MR. TAYLOR:    No, I understand, Your Honor.       I

   19   guess with respect to the eighth column, there really should

   20   be a question mark there.        It's going to be --

   21               THE COURT:    That's fine.    We can make that change.

   22   But you raised an earlier concern about Charif, willful,

   23   ignorant -- again, I share your concern.         I'm not sure how

   24   the jury is supposed to understand what that means.           Are

   25   they picking one or the other?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             57
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 57 of 120 Page ID #:3194

    1                Now, the questions before asked, for example,

    2   Question Number 5 or Number 2, whether Charif Kazal

    3   committed copyright infringement willfully or out of

    4   ignorance/by accident.      That's the question that you all

    5   framed.

    6               MR. TAYLOR:    Right.    And that question, as it's

    7   worded here, makes sense to me if they've answered

    8   Question 1 in the affirmative.

    9               And I suppose, now that I think about it further,

   10   that if they understand to look at this in conjunction with

   11   the preceding page, because it does say chart follows, it

   12   should be clear.     I guess I just want to bring that --

   13               THE COURT:    You want to be a lawyer and dot your

   14   i's and cross your t's.       I respect that.

   15               MR. TAYLOR:    I appreciate that.      Thank you.

   16               THE COURT:    All right.    Any other objections you

   17   have?

   18               MR. TAYLOR:    Not to this form, no.

   19               THE COURT:    Okay.   What about with respect to the

   20   instructions?

   21               MR. TAYLOR:    Yes.   With respect to the

   22   instructions, on the -- let's see -- page -- with respect to

   23   the instructions on page 41 of the statute of limitations --

   24               THE COURT:    Forty-one.    Yes.

   25               MR. TAYLOR:    So I read it twice to make sure I


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             58
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 58 of 120 Page ID #:3195

    1   wasn't mistaken.     I think there is a mistake here.        It says,

    2   "Defendants claim that plaintiffs'" --

    3               THE COURT:    What line, just so we're --

    4               MR. TAYLOR:    Oh, I'm sorry.     Line 14.

    5               THE COURT:    Line 14.

    6               MR. TAYLOR:    "Defendants claim" --

    7               THE COURT:    All right.

    8               MR. TAYLOR:    "plaintiffs' claims based on

    9   publication of certain photographs on Kazalfamilystory.com

   10   are barred because Thunder Studios knew or should have known

   11   by February 2nd, 2017, that the photographs appear on the

   12   Website" -- I think that should be 2014.

   13               THE COURT:    I think you are correct.       Okay.   All

   14   right.

   15               MR. TAYLOR:    One other issue I wanted to raise

   16   with respect to the instructions -- and, again, I know this

   17   is the draft joint instruction we submitted with respect to

   18   stalking.    It's Instruction 14 --

   19               THE COURT:    All right.

   20               MR. TAYLOR:    -- on page 17.

   21               As the Court knows by now from having probably

   22   reviewed the statutes, it's a very long statute --

   23   170.7 [sic], and there's a lot in there --

   24               THE REPORTER:     Pardon me?

   25               MR. TAYLOR:    I'm sorry.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             59
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 59 of 120 Page ID #:3196

    1               It's a very long statute, and there's a lot in

    2   there, and I think perhaps we didn't include initially

    3   because it seems like a question of law, but I wonder if

    4   there shouldn't be anything in here about constitutionally

    5   protected activity being part of the pattern.

    6               THE COURT:    Let's see.    I don't know if I have a

    7   copy of 1708.     I am just trying to pull the full version of

    8   1708.    Just bear with me, please.

    9               So what would you propose, then?        I guess -- I

   10   don't know if it is an instruction, so to speak,

   11   particularly in light -- well, what would you propose?            Let

   12   me just leave it at that.

   13               MR. TAYLOR:    Well, I mean, I guess the concern

   14   that we had, I think, was trading a hopelessly long and

   15   confusing instruction which mimics all of the language of

   16   the statute which defines ten different terms; but, I mean,

   17   with respect to the definition of pattern of conduct, I

   18   think it might be hard for the jury to reach a proper

   19   conclusion on what that means without having the term

   20   "pattern of conduct" defined.        And the term is defined in

   21   (b)(1), what is the pattern.       "What is the pattern of

   22   conduct" --

   23               THE COURT:    I see it here, and it says

   24   "Constitutionally protected activity is not included within

   25   the meaning of pattern of conduct."


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             60
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 60 of 120 Page ID #:3197

    1               Is that what you are referring to?

    2               MR. TAYLOR:    That's what I am talking about.        I

    3   mean, we could include in this instruction every single

    4   definition, and I think it would be unwieldy.          But I

    5   think --

    6               THE COURT:    But then --

    7               MR. TAYLOR:    -- stalking is a pattern of conduct.

    8   So if the jury can't be informed in advance what is by

    9   definition of pattern of conduct under the statute, I don't

   10   know how they reach the right -- reach the right conclusion.

   11               THE COURT:    So are you proposing add some language

   12   that says, "Pattern of conduct means conduct" -- just

   13   include (b)(1) verbatim?

   14               MR. TAYLOR:    I mean, I think -- I mean, I think

   15   that would make sense.      I think it could even be done at the

   16   bottom after the elements are laid out:         For purposes of

   17   this claim, the term "pattern of conduct" means X.

   18               THE COURT:    And so, then, what happens when -- I

   19   assume you want this because you're going to try to argue to

   20   the jury that it's somehow constitutionally protected

   21   activity?

   22               MR. TAYLOR:    Well, that's my -- that would be my

   23   intention if that's something that a jury can determine.

   24               THE COURT:    That's why I ask.     Because then what

   25   happens when the jury asks the question what is


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             61
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 61 of 120 Page ID #:3198

    1   constitutionally protected activity?

    2               MR. TAYLOR:    That's why I initially thought maybe

    3   it's actually just a legal question for the Court.

    4               THE COURT:    Right.   I think it is.     But, I mean --

    5   so I'm raising all this to say, look.         I think your point is

    6   well taken that the jury has no idea what "pattern of

    7   conduct" means, but we have to recognize that, if we go the

    8   route of adding that language to the end of the instruction,

    9   do we then also have to add language that also defines what

   10   "credible threat" is, as well, or any other definitions, and

   11   then do we run the risk of inviting a question about what is

   12   constitutionally protected activity?         Again, I'm throwing

   13   this out more for discussion than anything.

   14               MR. TAYLOR:    I mean, I don't know the answer to

   15   that, Your Honor, and I -- I've actually not come across

   16   this exact issue before.       It's a lot easier when it's

   17   contract, breach, perform -- damages, you know.           This is a

   18   lot more complicated, and I don't know how the Court would

   19   normally want to handle a situation where you have a

   20   Civil Code section with four, five, six definitions of

   21   defined terms that could overwhelm a jury looking at one

   22   instruction.

   23               But I have to raise the issue because I am

   24   thinking about it now that we've had a chance to hear all

   25   the evidence, and I am concerned that, reading this


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             62
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 62 of 120 Page ID #:3199

    1   instruction, the jury won't be armed with the statutory

    2   definitions that the code includes.

    3               THE COURT:    All right.    Let's hear from the person

    4   who brought the case.

    5               So Mr. Wiener.

    6               MR. TAYLOR:    I do have one other point unrelated

    7   afterwards.     Thank you, Your Honor.

    8               THE COURT:    All right.

    9               MR. WIENER:    Your Honor, we agree to the slight

   10   revision to the verdict form and to the correction of the

   11   date on the statute of limitations.

   12               Closing Instruction Number 14 --

   13               THE COURT:    I missed your point there.       The

   14   correction of the date?

   15               MR. WIENER:    On the statute of limitations from

   16   the defense.     I believe it's 35.

   17               Closing Instruction Number 14 is taken directly

   18   from the statute.      I would submit simply not the duty of the

   19   Court to rewrite a jury instruction that's taken directly

   20   from the statute.

   21               THE COURT:    Where did this instruction come from?

   22               MR. WIENER:    This was almost verbatim, the text

   23   is -- I believe it is verbatim the text is Civil Code

   24   1708.7.

   25               THE COURT:    Right.   And so but do you -- if it is,


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             63
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 63 of 120 Page ID #:3200

    1   in fact, the text, it doesn't include the definition.            So

    2   it's not the entire text of the statute.

    3               I guess I am confused because I am looking at (1),

    4   (2), (A) and (B) and it goes on, but you stop at where it

    5   says "For purposes of this section," and then it defines

    6   what arguably could be the key terms of the statute.

    7               First, pattern of conduct; second, credible

    8   threat; third, electronic communication device; four,

    9   follows; five, harass; sixth, place under surveillance.            It

   10   goes on and on.

   11               I mean, on the one hand, you say that you have

   12   taken it directly from the statute.         You have taken it

   13   verbatim but not from the entirety of the statutory.

   14               MR. WIENER:    We picked the elements that need to

   15   be proven to the extent there's -- but I would argue that

   16   the element of constitutionally protected activity is not

   17   part of the statute and is subsumed in subparagraph (3)

   18   of the -- subparagraph 3(A) where it talks about a credible

   19   threat.    It places the plaintiff in reasonable fear for his

   20   safety.    That is the equivalent of the true threat that is

   21   not constitutionally protected.

   22               THE COURT:    What about pattern of conduct?       How is

   23   that defined?     Or how should this jury know what that means?

   24               MR. WIENER:    I'm not sure if 1708.7 provides a

   25   separate definition, but subsection (1) says, a pattern of


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             64
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 64 of 120 Page ID #:3201

    1   conduct is conduct whose intent is to follow, alarm, place

    2   under surveillance, or harass the plaintiff.

    3               I'm not sure if that's the -- I don't have the

    4   statute in front of me.       So I'm not able to --

    5               THE COURT:    I think I'm looking at the statute.

    6   It says --

    7                           (Reading:)    Pattern of conduct means

    8               conduct comprised of a series of acts over a

    9               period of time, however short, evidencing a

   10               continuity of purpose.      Constitutionally

   11               protected activity is not included within the

   12               meaning of pattern of conduct.

   13               Now, we can have a debate on whether the second

   14   sentence should come in, but, I guess, don't you think a

   15   definition about pattern of conduct should come in; and,

   16   secondly, what credible threat means?

   17               MR. WIENER:    I would agree with the Court on both

   18   those points.     I would object to the constitutionally

   19   protected activity as -- it's our position, as a matter of

   20   law, that there is no constitutionally protected activity on

   21   behalf of the defendants.

   22               THE COURT:    Mr. Gebelin, this is a tag-team

   23   effort.    So go ahead, jump on in.

   24               MR. GEBELIN:    Just briefly, Your Honor.

   25               In this instance, I believe part of the difficulty


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             65
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 65 of 120 Page ID #:3202

    1   is there is not a CACI instruction on point for stalking.

    2               THE COURT:    Right.

    3               MR. GEBELIN:    In fact, there was previously a CACI

    4   instruction on stalking, but there was a revision of the

    5   statute in about 2004 or 2005 that changed the elements

    6   slightly that made it unwieldy to make a jury instruction

    7   workable.

    8               THE COURT:    To your knowledge, if you don't

    9   mind -- and I don't know if you were around in 2004 -- but

   10   do you know if the CACI instruction included definitions of

   11   terms like "pattern of conduct," "credible threat" --

   12               MR. GEBELIN:    Actually, Your Honor, that's exactly

   13   where I was going with this.       I was going to say, while it

   14   did revise the statute, it did not change the provisions

   15   relating to constitutionally protected activity, that

   16   revision.

   17               The prior CACI instruction did not include a

   18   definition of pattern of conduct, and it did not include a

   19   reference to constitutionally protected activity.

   20               THE COURT:    And do you know whether or not it

   21   included a definition for credible threat or -- in other

   22   words, all these other terms that are listed in the statute?

   23               MR. GEBELIN:    I believe credible threat was part

   24   of the revision.     So it didn't -- not that I can tell.

   25               THE COURT:    All right.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             66
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 66 of 120 Page ID #:3203

    1               MR. GEBELIN:    There was a portion of the prior

    2   instruction that read, "As a result of the conduct,

    3   plaintiff reasonably feared for his or her own safety."

    4               So I think that would have addressed that portion

    5   in the since-revoked CACI instruction.

    6               THE COURT:    Okay.   All right.    Thank you.    I'm

    7   just looking here at all the definitions.

    8               MR. GEBELIN:    Oh, Your Honor?

    9               THE COURT:    Yes.

   10               MR. GEBELIN:    I think I misspoke.      There was a

   11   definition of pattern of conduct in the prior instruction,

   12   and it said, "A pattern of conduct means a series of words

   13   or actions over a period of time, however short, that

   14   reflects an ongoing purpose."

   15               THE COURT:    And that was included in the CACI

   16   instruction?

   17               MR. GEBELIN:    That was included in the CACI

   18   instruction that has been since revoked.

   19               THE COURT:    "Credible threat," was that in the

   20   prior CACI instruction?

   21               MR. GEBELIN:    There is part of the instruction

   22   that reads, "That as part of the pattern of conduct,

   23   defendant made a believable threat with the intent to place

   24   plaintiff in a reasonable fear," but no definition of that

   25   phrase.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             67
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 67 of 120 Page ID #:3204

    1               THE COURT:    Okay.    And I'm sorry.    I'm just going

    2   to keep asking about these other terms that I think I'm

    3   worried that the jury may come back and say, "What does this

    4   mean?"

    5               "Harass," was that part of it?

    6               MR. GEBELIN:    Yes.   "Harass" was defined.      So

    7   there were two defined terms:        "Harass" and "pattern of

    8   conduct."

    9               "Harass" was defined as --

   10                           (Reading:)    Harass means a knowing

   11               and willful course of conduct directed at

   12               plaintiff that seriously alarms, annoys,

   13               torments, or terrorizes him or her and which

   14               serves no legitimate purpose.       The course of

   15               conduct must be such as would cause a

   16               reasonable person to suffer substantial

   17               emotional distress and must actually cause

   18               substantial emotional distress to plaintiff.

   19               THE COURT:    So it seems to me, based on just

   20   hearing that -- and I appreciate your insights in that

   21   regard -- it would seem to me that we would need to include

   22   pattern of conduct, credible threat, and harass in this

   23   instruction because those are terms of art, if you will, as

   24   it relates to this Civil Code section.

   25               I don't think it's unreasonable to assume that a


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             68
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 68 of 120 Page ID #:3205

    1   juror may ask, "Well, what does pattern of conduct mean?"

    2   "What does it mean to harass?"        "What is a credible threat?"

    3   I mean, that's -- those are fair questions.

    4               So it seems to me that those three definitions

    5   should be included.      And I am saying this, recognizing that

    6   it's difficult for me to imagine a scenario where we would

    7   include the words "constitutionally protected activity is

    8   not included within the meaning of pattern of conduct"

    9   because I think that's a question that's a matter of law.

   10               But I will, at least, allow you both to be heard

   11   as it relates to that.      But it's -- my strong inclination is

   12   to add to this instruction stalking, the definition of the

   13   terms "pattern of conduct," "credible threat," and "harass."

   14               Mr. Wiener, do you wish to be heard as it relates

   15   to -- and I guess -- specifically as it relates to pattern

   16   of conduct, I believe your position is that that definition

   17   should not include the sentence, "Constitutionally protected

   18   activity is not included within the meaning of pattern of

   19   conduct"; correct?

   20               MR. WIENER:    That's correct, Your Honor.       And just

   21   to restate my position, it's our position that it's subsumed

   22   within the statement that the credible threat has to place a

   23   plaintiff in reasonable fear for their safety.          That, by

   24   definition, is not constitutionally protected activity; so

   25   that way the Court avoids the issue.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             69
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 69 of 120 Page ID #:3206

    1               THE COURT:    I tend to agree with you, but I will

    2   allow Mr. Taylor to be heard as to the proposal that I put

    3   out.

    4               MR. TAYLOR:    I'm fine with that proposal,

    5   Your Honor, but I have to apologize.         I didn't hear the last

    6   thing Mr. Wiener said or the whole thing.          I didn't catch

    7   it.

    8               THE COURT:    His position is that, when you look

    9   at, for example, Jury Instruction Number 14, lines 22

   10   through 24, he believes that that verbiage, made a credible

   11   threat with either the intent to place the plaintiff in

   12   reasonable fear for his safety, you can't do that -- if you

   13   do that, it's not constitutionally protected.

   14               So if the jurors believe that the plaintiff made

   15   a -- defendant made a credible threat with the intent to

   16   place the plaintiff in reasonable fear of his or her safety,

   17   it's no longer constitutionally protected.

   18               So -- and his argument is, therefore, you don't

   19   need the end of the phrase, "Pattern of conduct" because, if

   20   the juror is going to believe that, then we don't need to

   21   confuse this further by including language of

   22   "constitutionally protected activity" when the plaintiff

   23   needs to prove that the threat was made with the intent to

   24   place the plaintiff in reasonable fear of his or her safety.

   25               MR. TAYLOR:    I understand the argument, and we've


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             70
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 70 of 120 Page ID #:3207

    1   made our motion under 50(a) on that basis.          We've reserved

    2   that argument.     We can make that motion later again.

    3               So I am comfortable with that instruction as the

    4   Court's proposed to amend it with the understanding that

    5   it's going to be reserved as a question of law if need be.

    6               THE COURT:    And your objection is noted and

    7   preserved.    So I'm going to include this Instruction 14 --

    8   I'm going to add verbiage along the lines of, for purposes

    9   of this instruction, pattern of conduct means X, credible

   10   threat means X, and harass means X, and leave it at that.

   11               Mr. Taylor, you had some other objection.

   12               MR. TAYLOR:    I do have one point, Your Honor, with

   13   respect to the questions on page 5 of the special verdict

   14   form relating to the claim for relief for stalking.

   15               THE COURT:    Question 5.    All right.

   16               MR. TAYLOR:    As we get to the bottom of the page

   17   starting at Question 9, there are questions that relate to,

   18   obviously, punitive damages, malice, oppression, or fraud.

   19   And as I read that, I was thinking that there might be a

   20   need for some instruction on what those terms mean.

   21               Maybe I missed it, but I am thinking that those

   22   won't be easily understood.       I'm an attorney.     I don't fully

   23   always think I understand --

   24               THE COURT:    You're right, and I think that was my

   25   mistake.    I think I originally had them in this instruction,


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             71
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 71 of 120 Page ID #:3208

    1   and I had them pulled thinking that that would apply in the

    2   punitive damages phase; but hearing your comments, I think

    3   we need to put those back.        So they at least -- what the

    4   definition is for those.

    5               I will look at those instructions again, and it's

    6   just, when you look at those punitive damages instructions,

    7   it suggests that the phase has already occurred.

    8               MR. TAYLOR:    I know.

    9               THE COURT:    That makes me think should the -- I

   10   mean, I've done it in the past where we asked them the

   11   question at the front end so that we know whether or not

   12   there is a punitive damages phase, but let me look at the

   13   instruction, and then I will bring back another packet with

   14   a proposal as it relates to that.

   15               MR. TAYLOR:    Okay.   I think that's all for us,

   16   Your Honor.     Thank you.

   17               THE COURT:    Okay.    So here is the question I have

   18   for you all.     This is what I'm inclined to do -- to try to

   19   get this done and then give the jurors the bad news that

   20   they're going to have to come back tomorrow.          And we can

   21   either instruct this evening and argue tomorrow or we can

   22   start at 9:00 with instructions and closing.

   23               Do either side have a preference?        And some of it

   24   may be dictated by how long it takes for me to get these

   25   instructions, but I don't know if either side has a


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             72
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 72 of 120 Page ID #:3209

    1   preference.

    2               Since you are at the lectern, Mr. Taylor, I will

    3   ask you first.

    4               MR. TAYLOR:    I don't know how long it would take

    5   the Court to read these 50 pages of instructions but --

    6               THE COURT:    Probably going to be about 45 minutes.

    7               MR. TAYLOR:    -- but I would say that we have no

    8   problem with having the Court do it today if we can fit it

    9   in.

   10               THE COURT:    Mr. Wiener?

   11               MR. WIENER:    Yes, Your Honor, I prefer to use

   12   our -- as much time as we can today.

   13               THE COURT:    All right.    So then let me work on

   14   these instructions, and we'll bring them back out, and let's

   15   see if we can get that finalized, hopefully, by 4:00 so I

   16   can read the instructions and have them come back tomorrow

   17   morning for closing argument.        All right?    Thank you.

   18               THE CLERK:    All rise.    This Court is in recess.

   19         (Recess taken 3:34 to 4:10 PM)

   20               THE COURT:    All right.    Counsel, I understand

   21   there is an issue with Jury Instruction 16.

   22               MR. GEBELIN:    Yes, Your Honor.

   23               THE COURT:    Go ahead.

   24               MR. GEBELIN:    Just briefly.     Because we're

   25   bifurcating the punitive damage calculation from the rest of


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             73
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 73 of 120 Page ID #:3210

    1   the trial, I think we're in agreement that, starting from

    2   line 20 on page 21 through the end should be omitted because

    3   it refers to setting the amount of punitive damages.

    4               THE COURT:    So you want that part stricken?

    5               MR. WIENER:    Yes.

    6               THE COURT:    Okay.   Now, again, just so we're

    7   clear, this was the instruction you all both submitted.            So

    8   that's the reason why I put it in this way.          But you're both

    9   requesting that lines 20 on page 21 through line 4 through

   10   page 24 stricken.      Is that correct?

   11               MR. GEBELIN:    Yes, Your Honor.

   12               THE COURT:    Is that correct, Mr. Taylor?

   13               MR. TAYLOR:    Yes, Your Honor.     That's correct.

   14               THE COURT:    All right.    So we're going to make

   15   that change, and then I'm going to make copies for the

   16   jurors, and then I'm going to bring the jury in, and we're

   17   going to -- I will give them the bad new that we're going to

   18   instruct, and then we'll come back tomorrow for closing

   19   argument.    All right?    So, hopefully, this won't take more

   20   than 15 minutes or so to make the copies.          All right?

   21               Anything further, Mr. Gebelin?

   22               MR. GEBELIN:    No, Your Honor.

   23               THE COURT:    Mr. Taylor?

   24               MR. TAYLOR:    No.

   25               THE COURT:    All right.    Thank you.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             74
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 74 of 120 Page ID #:3211

    1               THE CLERK:    All rise.    This Court is in recess.

    2         (Recess taken 4:11 PM to 4:43 PM)

    3         (The following was heard in open court in the presence

    4           of the jury:)

    5               THE COURT:    All right, ladies and gentlemen, again

    6   I apologize for the delays.       But as I said to you in the

    7   beginning of the trial, while you are back there, we are

    8   working.    And so what we are going to do this evening is you

    9   have a copy of the jury instructions.         I am going to read

   10   the jury instructions to you.

   11               Unfortunately, we did not meet our deadline.          So

   12   you are going to have to come back tomorrow morning, but I

   13   want us to have these instructions done so that tomorrow

   14   morning you would hear closing arguments, and then you could

   15   begin your deliberation.

   16               So we anticipate, if you're here at 9:00 o'clock

   17   tomorrow, you should begin deliberating the case by no later

   18   than 10:15, 10:30, after the lawyers get a chance to argue.

   19   So with that, let me begin with the closing instructions.

   20   You all have copies with you.        Okay.   All right.

   21               So these instructions are going to serve as a

   22   guide for your consideration of the evidence in this case.

   23               Now that you have heard all of the evidence, it is

   24   my duty to instruct you on the law that applies to this

   25   case.    A copy of these instructions will be sent to the jury


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             75
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 75 of 120 Page ID #:3212

    1   room for you to consult during your deliberations.

    2               It is your duty to find the facts from all the

    3   evidence in the case.      To those facts, you will apply the

    4   law as I give it to you.       You must follow the law as I give

    5   it to you whether you agree with it or not and you must not

    6   be influenced by any personal likes or dislikes, opinions,

    7   prejudice or sympathy.      That means you must decide the case

    8   solely on the evidence before you.        You will recall that you

    9   took an oath to do so.

   10               Please do not read into these instructions

   11   anything that I may say or do or have said or done that I

   12   have an opinion regarding the evidence or what your verdict

   13   should be.

   14               To help you follow the evidence, I will give you a

   15   brief summary of the position of the parties.          Plaintiff

   16   Thunder Studios, Inc. asserts a claim for copyright

   17   infringement.     Plaintiff Rodric David asserts a claim for

   18   stalking.    Plaintiffs have the burden of proving these

   19   claims.    Defendants deny these claims.

   20               When a party has a burden of proving any claim or

   21   affirmative defense by a preponderance of the evidence, it

   22   means you must be persuaded by the evidence that a claim or

   23   affirmative defense is more probably true than not true.

   24               You should base your decision on all of the

   25   evidence regardless of which party presented it.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             76
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 76 of 120 Page ID #:3213

    1               You should decide the case as to each party

    2   separately.      Unless otherwise stated the instructions apply

    3   to all parties.

    4               The evidence you are to consider in deciding what

    5   the facts are consist of:

    6               1.     The sworn testimony of any witness;

    7               2.     The exhibits which are received into

    8   evidence;

    9               3.    Any facts to which the lawyers have agreed;

   10   and;

   11               4.    Any facts that I have instructed you to accept

   12   as proved.

   13               In reaching your verdict, you may consider only

   14   the testimony and exhibits received into evidence.           Certain

   15   things are not evidence, and you may not consider them in

   16   deciding what the facts are.       I will list them for you.

   17               1.    Arguments and statements by lawyers are not

   18   evidence.    The lawyers are not witnesses.        What they have

   19   said in their opening statements, closing arguments and at

   20   other times is intended to help you interpret the evidence,

   21   but it is not evidence.       If the facts as you remember them

   22   differ from the way the lawyers have stated them, your

   23   memory of them controls.

   24               2.    Questions and objections by lawyers are not

   25   evidence.    Attorneys have a duty to their clients to object


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             77
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 77 of 120 Page ID #:3214

    1   when they believe a question is improper or under the rules

    2   of evidence.     You should not be influenced by the objection

    3   or by the Court's ruling on it.

    4               3. testimony that is excluded or stricken or that

    5   you have been instructed to disregard is not evidence and

    6   must not be considered.       In addition, some evidence may have

    7   been received only for a limited purpose.          When I instruct

    8   you to consider certain evidence only for a limited purpose,

    9   you must do so and you may not consider that evidence for

   10   any other purpose.

   11               4.   Anything you have seen or heard when the Court

   12   is not in session is not evidence.        You are to decide the

   13   case solely on the evidence received at the trial.

   14               Evidence may be direct or circumstantial.         Direct

   15   evidence is direct proof of a fact such as testimony by a

   16   witness about what that witness personally saw or heard or

   17   did.   Circumstantial evidence is proof of one or more facts

   18   from which you could find another fact.         You should consider

   19   both kinds of evidence.       The law makes no distinction

   20   between the weight to be given to either direct or

   21   circumstantial evidence.       It is for you to decide how much

   22   weight to give any evidence.

   23               There are rules of evidence that control what can

   24   be received into evidence.       When a lawyer asks a question or

   25   offers an exhibit into evidence and a lawyer on the other


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             78
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 78 of 120 Page ID #:3215

    1   side thinks that it is not permitted by the rules of

    2   evidence, that lawyer may object.        If I overruled the

    3   objection, the question was answered or the exhibit

    4   received.    If I sustained the objection, the question was

    5   not answered, and the exhibit cannot be received.           Whenever

    6   I sustained an objection to a question, you were to ignore

    7   the question and must not guess what the answer might have

    8   been.

    9               Sometimes I ordered that the evidence be stricken

   10   from the record and that you disregard or ignore the

   11   evidence.    That means, when you are deciding the case, you

   12   must not consider the stricken evidence for any purpose.

   13               From time to time during the trial it became

   14   necessary for me to talk to the attorneys out of the hearing

   15   of the jury either by having a conference at the bench when

   16   the jury was present or by calling a recess.          Please

   17   understand that, while you were waiting, we were working.

   18   The purpose of these conferences is not to keep relevant

   19   information from you but to decide how certain evidence is

   20   to be treated under the rules of evidence and to avoid

   21   confusions and error.

   22               Of course, we've done what we could to keep the

   23   number and the length of these conferences to a minimum.            I

   24   did not always grant an attorney's request for a conference

   25   but do not consider my granting or denying a request for a


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             79
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 79 of 120 Page ID #:3216

    1   conference as any indication of my opinion of the case or

    2   what your verdict should be.

    3               In deciding the facts in this case, you may have

    4   to decide which testimony to believe and which testimony not

    5   to believe.      You may believe everything a witness says or

    6   part of it or none of it.

    7               In considering the testimony of any witness, you

    8   may take into account.

    9               1.    The opportunity or the ability of a witness to

   10   see or know the things testified to;

   11               2.    The witness's memory;

   12               3.    The witness's manner while testifying;

   13               4.    The witness's interest in the outcome of the

   14   case, if any;

   15               5.    The witness's bias or prejudice, if any;

   16               6.    Whether other evidence contradicted the

   17   witness's testimony;

   18               7.    The reasonableness of the witness's testimony

   19   in light of all the evidence and;

   20               8.    Any other factors that bear on believability.

   21               Sometimes a witness my say something that is

   22   inconsistent with something else he or she says.           Sometimes

   23   different witnesses will give different answers of what

   24   happened.    People often forget things or make mistakes in

   25   what they remember.      Also, two people may see the same event


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             80
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 80 of 120 Page ID #:3217

    1   but remember it differently.       You may consider these

    2   differences but do not decide the testimony is untrue just

    3   because it differs from other testimony.

    4               However, if you decide that a witness has

    5   deliberately testified untruthfully about something

    6   important, you may choose not to believe anything that

    7   witness says.     On the other hand, if you think the witness

    8   testified truthfully about some things but told the truth

    9   about others, you may accept the part that you think is true

   10   and ignore the rest.

   11               The weight of the evidence as to a fact does not

   12   necessarily depend on the number of witnesses who testify.

   13   What is important is how believable the witnesses were and

   14   how much weight you think their testimony deserves.

   15               A deposition is the sworn testimony of a witness

   16   taken before trial.      The witness is placed under oath to

   17   tell the truth and lawyers for each party may ask questions.

   18   The questions and answers are reported.

   19               Insofar as possible, you should consider

   20   deposition testimony presented to you in court in lieu of

   21   live testimony in the same way as if the witness had been

   22   present to testify.

   23               Evidence was presented to you in terms of answers

   24   of one of the parties to written interrogatories submitted

   25   by the other side.      These answers were given in writing and


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             81
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 81 of 120 Page ID #:3218

    1   under oath before the trial in response to questions that

    2   were submitted under established court procedures.           You

    3   should consider the answers insofar as possible in the same

    4   way as if they were made from the witness stand.

    5               The exhibits received into evidence that are

    6   capable of being displayed electronically will be provided

    7   to you in that form, and you will be able to view them in

    8   the jury room.     A computer, projector, printer, and

    9   accessory equipment will be available to you in the jury

   10   room.

   11               A Court technician will show you how to operate

   12   the computer and other equipment, how to located and view

   13   exhibits on the computer, and how to print the exhibits.

   14   You will also be provided with a paper list of all exhibits

   15   received in evidence.      You may request a paper copy of any

   16   exhibit received in evidence by sending a note through the

   17   clerk.    If you need additional equipment or supplies or if

   18   you have questions about how to operate the computer or

   19   equipment, you may send a note to the clerk, signed by your

   20   foreperson or by one or more members of the jury.           Do not

   21   refer to or discuss any exhibit you were attempting to view.

   22               If a technical problem or question requires

   23   hands-on maintenance or instruction, a court technician may

   24   enter the jury room with the bailiff present for the sole

   25   purpose of assuring that the only matter that is discussed


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             82
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 82 of 120 Page ID #:3219

    1   is the technical problem.       When the court technician or any

    2   nonjuror is in the room, the jury shall not deliberate.            No

    3   juror may say anything to the court technician or any

    4   nonjuror other than to describe the technical problem or to

    5   seek information about operation of the equipment.           Do not

    6   discuss any exhibit or any aspect of the case.          The sole

    7   purpose of providing the computer in the jury room is to

    8   enable jurors to view the exhibits received in evidence in

    9   this case.    You may not use the computer for any other

   10   purpose.    At my direction technicians have taken steps to

   11   ensure that the computer does not permit access to the

   12   Internet or to any outside Website, database, directory,

   13   game, or other material.       Do not attempt to alter the

   14   computer to obtain access to such materials.          If you

   15   discover that the computer provides or allows access to such

   16   materials, you must inform the Court immediately and refrain

   17   from viewing such materials.       Do not remove the computer or

   18   any electronic data from the jury room and do not photocopy

   19   any such data.

   20               Defendants are liable for the tort of stalking

   21   when plaintiff Rodric David proves all of the following

   22   elements of the tort:

   23               (1)   The defendant engaged in a pattern of

   24   conduct, the intent of which was to follow, alarm, place

   25   under surveillance, or harass the plaintiff.          In order to


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             83
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 83 of 120 Page ID #:3220

    1   establish this element, the plaintiff shall be required to

    2   support his or her allegations with independent

    3   corroborating evidence.

    4               (2)   As a result of that pattern or conduct,

    5   either the following occurred:

    6                     (A), the plaintiff reasonably feared for his

    7   or her safety or the safety of an immediate family member.

    8   For purposes of this subparagraph, immediate family means a

    9   spouse, parent, child, any person related by consanguinity

   10   or affinity within the second degree, or any person who

   11   regularly resides or, within the six months preceding any

   12   portion of the pattern of conduct, regularly resided in the

   13   plaintiffs' household.

   14                     (B)   Plaintiff suffered substantial emotional

   15   distress and the pattern of conduct would cause an emotional

   16   person substantial emotional distress.

   17               (3)   One of the following:

   18                     (A)   The defendant, as part of the pattern of

   19   conduct specified in paragraph 1 made a credible threat with

   20   either (i) the intent to place the plaintiff in reasonable

   21   fear for his or her safety or the safety of an immediate

   22   family member or (ii) reckless disregard for the safety of

   23   the plaintiff or that of an immediate family member.           In

   24   addition the plaintiff must have on at least one occasion

   25   clearly and definitively demanded that the defendant cease


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             84
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 84 of 120 Page ID #:3221

    1   and abate his or her pattern of conduct and the defendant

    2   persisted in his or her pattern of conduct unless exigent

    3   circumstances made the plaintiffs' communication of the

    4   demand practical or unsafe.

    5               (B)   The defendant violated a restraining order

    6   including, but not limited to, any order issued pursuant to

    7   Section 527.6 of the Code of Civil Procedure prohibiting any

    8   act described in Subdivision (a).

    9               For the purposes of this instruction:

   10               (1)   "Pattern of conduct" means conduct composed

   11   of a series of acts over a period of time, however short,

   12   evidencing continuity of purpose.

   13               (2)   "Credible threat" means a verbal or written

   14   threat, including that communicated by means of an

   15   electronic communication device or a threat implied by a

   16   pattern of conduct, including, but not limited to, acts in

   17   which a defendant directly, indirectly, or through third

   18   parties by any action, method, device, or means follows,

   19   harasses, monitors, surveils, threatens, or interferes with,

   20   or damages the plaintiffs' property or a combination of

   21   verbal, written or electronically communicated statements

   22   and conduct made with the intent and apparent ability to

   23   carry out the threat so as to cause the person who is the

   24   target of the threat to reasonably fear for her safety, for

   25   the safety of his or her immediate family.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             85
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 85 of 120 Page ID #:3222

    1               (3)   "Harass" means a knowing and willful course

    2   of conduct directed at a specific person which seriously

    3   alarms, annoys, torments, or terrorizes the person and which

    4   serves no legitimate purpose.        The course of conduct must be

    5   such as would cause a reasonable person to suffer

    6   substantial emotional distress and must actually cause

    7   substantial emotional distress to the person.

    8               It is the duty of the Court to instruct you about

    9   the measure of damages.       By instructing you on damages, the

   10   Court does not mean to suggest for which party your verdict

   11   should be rendered.

   12               If you find for plaintiff Rodric David on his

   13   stalking claim, you must determine the plaintiffs' damages.

   14   The plaintiff has the burden of proving damages by a

   15   preponderance of the evidence.        Damages means the amount of

   16   money that will reasonably and fairly compensate the

   17   plaintiff for any injury you find was caused by the

   18   defendant.    You should consider the following:

   19               The nature and extent of injuries;

   20               The loss of enjoyment of life experience and that

   21   with reasonable probability will be experienced in the

   22   future;

   23               The mental and emotional pain and suffering

   24   experienced and that with reasonable probability will be

   25   experienced in the future;


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             86
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 86 of 120 Page ID #:3223

    1               It is for you to determine what damages, if any,

    2   have been proved.

    3               Your award must be based upon the evidence and not

    4   upon speculation, guesswork, or conjecture.

    5               If you find for either the plaintiffs, you may but

    6   are not required to award punitive damages.

    7               The purposes of punitive damages are to punish a

    8   defendant and to deter similar acts in the future.           Punitive

    9   damages may not be awarded to compensate the plaintiff.

   10               Plaintiffs have the burden of proving by a

   11   preponderance of the evidence that punitive damages should

   12   be awarded and, if so, the amount of any such damages.

   13               You may award punitive damages only if you find

   14   that the defendants' conduct that harmed the plaintiff was

   15   malicious, oppressive, or in reckless disregard of the

   16   plaintiffs' rights.      Conduct is malicious if it is

   17   accompanied by ill will or spite or if it is for the purpose

   18   of injuring the plaintiff.       Conduct is in reckless disregard

   19   of the plaintiffs' rights if under the circumstances it

   20   reflects complete indifference to the plaintiffs' safety or

   21   rights or if the defendant acts in the face of a perceived

   22   risk that its action will violate the plaintiffs' rights

   23   under federal law.      An act or omission is oppressive if the

   24   defendant injures or damages or otherwise violates the

   25   rights of the plaintiff with unnecessary harshness or


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             87
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 87 of 120 Page ID #:3224

    1   severity such as by misusing or abusing authority or power

    2   or by taking advantage of some weakness or disability or

    3   misfortune of the plaintiff.

    4               The plaintiff Thunder Studios claims ownership or

    5   copyrights and seeks damages against defendants for

    6   copyright infringement.       The defendants deny infringing

    7   copyrights.     To help you understand the evidence in this

    8   case, I will explain some of the legal terms you will have

    9   heard throughout the trial.       The owner of a copyright has

   10   the right to exclude any other person from reproducing,

   11   distributing, performing, displaying, or preparing

   12   derivative works from the work covered by the copyright for

   13   a specific period of time.       The copyrighted work can be a

   14   literary work, musical work, dramatic work, pantomime,

   15   choreographic work, pictorial work, graphic work, sculptural

   16   work, motion picture, audio-visual work, sound recording,

   17   architectural work, or computer program.         Facts, ideas,

   18   procedures, processes, systems, methods of operation,

   19   concepts, principles, or discoveries cannot themselves be

   20   copyrighted.     The copyrighted work must be original.        And

   21   original work that closely resembles other works can be

   22   copyrighted so long as the similarity between the two works

   23   is not the result of copying.        Copyright automatically

   24   attaches to a work the moment the work is fixed in any

   25   tangible medium or expression.        The owner of the copyright


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             88
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 88 of 120 Page ID #:3225

    1   may register the copyright by completing a registration form

    2   and depositing a copy of the copyrighted work with the

    3   Copyright Office.      After determining that the material

    4   deposited constitutes copyrightable subject matter and that

    5   certain legal and formal requirements are satisfied, the

    6   register of copyrights registers the work and issues a

    7   certificate of registration to the copyright owner.

    8               In this case, plaintiff, Thunder Studios, Inc.,

    9   contends that defendants have infringed the plaintiffs'

   10   copyrights.     The plaintiffs have the burden of proving by a

   11   preponderance of the evidence that the plaintiffs are the

   12   owner of the copyright and that the defendant copied

   13   original expression from the copyrighted work.

   14   Preponderance of the evidence means that you must be

   15   persuaded by the evidence that it is more probably true than

   16   not true that the copyrighted work was infringed.           The

   17   plaintiff must also prove that the defendants' use of the

   18   copyrighted work was substantial.        In determining whether

   19   the defendants' use of the copyrighted work was substantial,

   20   you may consider how important the copied portion was to the

   21   copyrighted work as a whole.       To prove that the defendants

   22   copied the plaintiffs' work, the plaintiff may show that the

   23   defendant had access to the plaintiffs' copyrighted work and

   24   that there are substantial similarities between the

   25   defendants' work and the plaintiffs' copyrighted work.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             89
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 89 of 120 Page ID #:3226

    1               One who reproduces, publicly distributes, publicly

    2   displays and/or prepares derivative works from a copyrighted

    3   work without authority from the owner during the term of the

    4   copyright infringes the copyright.        Copyright may also be

    5   infringed by contributorily or vicariously infringing.            A

    6   person is liable for copyright infringement by another if

    7   the person knows or should have known of the infringing

    8   activity and induces or materiality contributes to the

    9   activity.

   10               A person is liable for copyright infringement by

   11   another if the person has profited directly from the

   12   infringing activity and had the right and ability to

   13   supervise or control the infringing activity whether or not

   14   the person knew of the infringing.

   15               Copyright is the exclusive right to copy.         The

   16   right to copy includes the exclusive rights to (1) reproduce

   17   the copyrighted works in copies; (2) recast, transform, or

   18   adapt the work that is prepared, derivative works, based on

   19   the copyrighted work and/or (3), display publicly a

   20   copyrighted work.

   21               The photographs involved in this trial are known

   22   as pictorial work.      Copyright law allows the author of an

   23   original work to stop others from copying the original

   24   expression in the author's work.        Only the particular

   25   expression of an idea can be copyrighted and protected.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             90
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 90 of 120 Page ID #:3227

    1   Copyright law does not give the author the right to prevent

    2   others from copying or using the underlying ideas contained

    3   in the work, such as any procedures, processes, system,

    4   methods of operation, concept, principles, or discoveries.

    5               Anyone who copies original expression from a

    6   copyrighted work during the term of the copyright without

    7   the owner's permission infringes the copyright.           On the

    8   plaintiffs' copyright infringement claim, the plaintiff has

    9   the burden of proving by a preponderance of the evidence

   10   that (1), the plaintiff is the owner of a valid copyright

   11   and (2), the defendant copied original expression from the

   12   copyrighted work.

   13               If you find that the plaintiff has proved both of

   14   these elements, your verdict should be for the plaintiff.

   15   If, on the other hand, you find that the plaintiff has

   16   failed to prove either of these elements, your verdict

   17   should be for the defendant.       The plaintiff is the owner of

   18   a valid copyright in the photographs -- I'm sorry -- the

   19   plaintiff is the owner of a valid copyright in the

   20   photographs if the plaintiff proves by a preponderance of

   21   the evidence that (1) the plaintiffs' work is original and

   22   (2) the plaintiff is the author or creator of the work.            A

   23   copyright owner may obtain a certificate of registration

   24   from the Copyright Office.       The evidence in this case

   25   includes Exhibits 23 and 24, which are certificates of


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             91
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 91 of 120 Page ID #:3228

    1   copyright registration from the Copyright Office.           You are

    2   instructed that the certificates are sufficient to establish

    3   that there is a valid copyright in the photographs in

    4   question.    A copyright owner is entitled to exclude others

    5   from copying a work made for hire.        A work made for hire is

    6   one that is prepared by an employee and is within the scope

    7   of employment.     A work is made for hire within the scope of

    8   employment if (1) it is the kind of work the employee is

    9   employed to create; (2) it occurs substantially within the

   10   authorized time and space limits; and (3) it is made at

   11   least in part for the purpose of serving the employer.            The

   12   employer is considered to be the author of the work and owns

   13   the copyright.     A copyright owner of a work made for hire

   14   may enforce the right to exclude others in an action for

   15   copyright infringement.       Instruction 21 states that the

   16   plaintiff has the burden of proving that the defendant

   17   copied original elements from the plaintiffs' copyrighted

   18   work.    The plaintiff may show the defendants copied from the

   19   work by proving by a preponderance of the evidence that the

   20   defendant had access to the plaintiffs' copyrighted work and

   21   that there are substantial similarities between the

   22   defendants' work and the original elements of the

   23   plaintiffs' work.      As part of its burden in

   24   Instruction Number 21, the plaintiff must prove by a

   25   preponderance of the evidence that the defendants had access


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             92
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 92 of 120 Page ID #:3229

    1   to the plaintiffs' work.       You may find that the defendants

    2   had access to the plaintiffs' work if the defendants had a

    3   reasonable opportunity to view the plaintiffs' work before

    4   the defendants' work was created.        A plaintiff must prove

    5   that its work and the defendants' work are substantially

    6   similar.    Substantial similarity exists when there is a

    7   material -- or material overlap between the works' creative

    8   expressions.      If you find that one or more of the defendants

    9   infringed the plaintiffs' copyright in the photographs, you

   10   must determine whether the other defendants vicariously

   11   infringed that copyright.       The plaintiff has the burden of

   12   proving each of the following elements by a preponderance of

   13   the evidence:

   14               (1)    The defendants -- I'm sorry -- the other

   15   defendants directly benefited financially from the

   16   infringing activity of the direct infringer;

   17               (2)    The other defendants had the right and

   18   ability to supervise and control the infringing activity of

   19   the direct infringer and;

   20               (3)    The other defendants failed to exercise that

   21   right and ability.

   22               If you find that the plaintiff has proved each of

   23   these elements, your verdict should be for the plaintiff if

   24   you also find the direct infringer infringed plaintiffs'

   25   copyright.    If, on the other hand, the plaintiff has failed


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             93
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 93 of 120 Page ID #:3230

    1   to prove any of these elements, your verdict should be for

    2   the other defendants.

    3               A defendant may be liable for copyright

    4   infringement engaged in by another if he knew or had reason

    5   to know of the infringing activity and intentionally induced

    6   or materially contributed to that infringing activity.            If

    7   you find that any of the defendants infringed the

    8   plaintiffs' copyright in the photographs, you must determine

    9   whether the other defendants contributorily infringed that

   10   copyright.

   11               The plaintiff has the burden of proving each of

   12   the following elements by a preponderance of the evidence:

   13               (1)   The defendant knew or had reason to know of

   14   the infringing activity of the direct infringer and;

   15               (2)   The defendant intentionally induced or

   16   materially contributed to direct infringer's infringing

   17   activity.

   18               If you find that direct infringer infringed

   19   plaintiffs' copyright and you also find that the plaintiff

   20   has proved both of these elements, your verdict should be

   21   for the plaintiff.      If, on the other hand, the plaintiff has

   22   failed to prove either or both of these elements, your

   23   verdict should be for the defendant.         One who is not the

   24   owner of the copyright may use the copyrighted work in a

   25   reasonable way under the circumstances without the consent


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             94
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 94 of 120 Page ID #:3231

    1   of the copyright owner if it would advance the public

    2   interest.    Such use of a copyright use is called fair use.

    3   The owner of the copyright cannot prevent others from making

    4   a fair use of the owner's copyrighted work.          Defendant

    5   contends that the defendant made fair use of the copyrighted

    6   work for the purpose protest.        The defendant has the burden

    7   of proving this defense by a preponderance of the evidence.

    8   In determining whether the use was made of the work was

    9   fair, you should consider the following factors:

   10               (1)   The purpose and character of the use,

   11   including whether the use is of commercial nature or is for

   12   nonprofit educational purposes;

   13               (2)   The nature of the copyrighted work;

   14               (3)   The amount and substantiality of the portion

   15   used in relation to the copyrighted work as a whole, and;

   16               (4)   The effect of the use upon the potential

   17   market for or value of the copyrighted work.

   18               If you find that the defendant has proved by a

   19   preponderance of the evidence that defendant made a fair use

   20   of the plaintiffs' work, your verdicts should be for the

   21   defendant.    If you find for the plaintiffs' copyright

   22   infringement claim, you must determine the plaintiffs'

   23   damages.    The plaintiff is entitled to recover the actual

   24   damages suffered as a result of the infringement.

   25               In addition the plaintiff is also entitled to


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             95
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 95 of 120 Page ID #:3232

    1   recover any profits of the defendant attributable to the

    2   infringer.    The plaintiff must prove damages by a

    3   preponderance of the evidence.        The copyright owner is

    4   entitled to recover actual damages suffered as a result of

    5   the infringement.      Actual damages means the amount of money

    6   adequate to compensate the copyright owner for the reduction

    7   of the fair market value of the copyrighted work caused by

    8   the infringer.     The reduction of the fair market value of

    9   the copyrighted work is the amount a willing buyer would

   10   have reasonably required to pay a willing seller at the time

   11   of the infringement for the actual use made by the defendant

   12   of the plaintiffs' work.       That amount also could be

   13   represented by the lost license fees the plaintiff would

   14   have received for the defendants' unauthorized use of the

   15   plaintiffs' work.      If you find for the plaintiff on

   16   plaintiffs' copyright claim, you must determine the

   17   plaintiff's damages.      The plaintiff may seek and the jury

   18   may award statutory damages instead of actual damages and

   19   profits.    The plaintiff here seeks a statutory damage award

   20   established by Congress for each work infringed.           Its

   21   purpose is not only to compensate the plaintiff for its

   22   losses, which may be hard to prove, but also to penalize the

   23   infringer and deter future violations of the copyright laws.

   24   The amount you may award as statutory damages is not less

   25   than $750 nor more than $30,000 for each work you conclude


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             96
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 96 of 120 Page ID #:3233

    1   was infringed; however, if you find the infringement was

    2   innocent, you may award as little as $200 for each work

    3   innocently infringed.      However, if you find the infringement

    4   was willful, you may award as much as $150,000 for each work

    5   wilfully infringed.

    6               Instruction Numbers 34 and 35 will tell you what

    7   constitutes innocent infringement and what constitutes

    8   willful infringement.      An infringement is considered

    9   innocent when the defendant has proved both of the following

   10   elements by a preponderance of the evidence:

   11               The defendant was not aware that his acts

   12   constitutes infringement of the copyright, and the

   13   defendants had no reason to believe that his acts constitute

   14   infringement of the copyright.

   15               An infringement is considered willful when the

   16   plaintiff has proved both of the following elements by a

   17   preponderance of the evidence:

   18               The defendant engaged in acts that infringed the

   19   copyright and;

   20               2.   The defendant new that those acts infringed

   21   the copyright or the defendant acted with reckless disregard

   22   for, or willful blindness to, the copyright holder's right.

   23               Defendant asserts a defense that the statute of

   24   limitations prohibits plaintiff Thunder Studios's copyright

   25   claims.    Statutes of limitations are laws that prevent the


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             97
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 97 of 120 Page ID #:3234

    1   plaintiff from recovering damages based on conduct that the

    2   plaintiff knew about or should have known about by failing

    3   to bring suit within a prescribed period of time.

    4               The time period within which a suit must be

    5   brought begins when Thunder Studios first knew or should

    6   have known that defendants were using its copyrighted

    7   photographs on kazalfamilystory.com.         The applicable statute

    8   of limitations is three years.        Statute of limitations does

    9   not prohibit recovery of damages that were incurred more

   10   than three years prior to the filing of the suit if the

   11   copyright plaintiff was aware of the infringement and that

   12   lack of knowledge was reasonable under the circumstances.

   13               Plaintiff Thunder Studios brought this suit on

   14   February 2nd, 2017.      Defendants claim that plaintiffs' claim

   15   based on publication of certain photographs on

   16   kazalfamilystory.com are barred here because Thunder Studios

   17   knew or should have known by February 2nd, 2014, that the

   18   photographs appeared on that Website.         Defendants have the

   19   burden of proving the statute of limitation defense.           In

   20   other words, the defendants must prove by a preponderance of

   21   the evidence that the plaintiff Thunder Studios knew or

   22   should have known of the alleged infringement prior to

   23   February 2nd, 2014.

   24               Before you begin your deliberations, elect one

   25   member of the jury as your presiding juror.          The presiding


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             98
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 98 of 120 Page ID #:3235

    1   juror will preside over the deliberations and serve as your

    2   spokesperson for the jury in court.         You shall diligently

    3   strive to reach agreement with all of the other jurors if

    4   you can do so.     Your verdict must be unanimous.

    5               Each of you must decide the case for yourself, but

    6   you should do so only after you have considered all of the

    7   evidence, discussed it fully with the other jurors, and

    8   listened to their views.       It is important that you attempt

    9   to reach a unanimous verdict but, of course, only if each of

   10   you can do so after having made your own conscientious

   11   decision.    Do not be unwilling to change your opinion if the

   12   decision persuades you -- I should say -- if the evidence

   13   persuades you that you should.        But do not come to a

   14   decision simply because other jurors think it is right or

   15   change an honest belief about the weight and effect of the

   16   evidence simply to reach a verdict.         Because you must base

   17   your verdict only on the evidence received in this case and

   18   the instructions, I remind you that you must not be exposed

   19   to any other information about the case or to the issues it

   20   involves.    Except for discussing the case with your fellow

   21   jurors during your deliberations, do not communicate with

   22   anyone in any way and do not let anyone else communicate

   23   with you in any way about the merits of the case or anything

   24   to do with it.     This includes discussing the case in person,

   25   in writing, by phone or electronic means, via e-mail, via


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             99
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 99 of 120 Page ID #:3236

    1   text messaging, or any Internet chat room, blog, Website or

    2   application, including, but not limited to, Facebook,

    3   YouTube, Twitter, Instagram, LinkedIn, Snapchat, or any

    4   other forms of social media.       This applies to communicating

    5   with your family members, your employer, the media or press,

    6   and the people involved in the trial.         If you are asked or

    7   approached in any way about your jury service or anything to

    8   do with it, you must respond that you have been ordered not

    9   to discuss the matter and to report the contact to the

   10   Court.    Do not read, watch, or listen to any news or media

   11   accounts or commentary about the case or anything to do with

   12   it.   Do not do any research such as consulting dictionaries,

   13   searching the Internet or using other reference materials

   14   and do not make any investigation or in any other way try to

   15   learn about the case on your own.        Do not visit or view any

   16   place discussed in this case and do not use Internet

   17   programs or other devices to search for or view any place

   18   discussed during the trial.       Also, do not do any research

   19   about the case, the law, the people involved, including the

   20   parties, the witnesses, or the lawyers until you have been

   21   excused as jurors.      If you happen to read or hear anything

   22   touching on this case in the media, turn away and report it

   23   to me as soon as possible.       These rules protect each party's

   24   right to have this case decided only on evidence that has

   25   been presented here in court.        Witnesses here in court take


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 100 of 120 Page100
                                                                          ID
                                   #:3237
 1    an oath to tell the truth, and the accuracy of their

 2    testimony is tested through the trial process.         If you do

 3    any research or investigation outside the courtroom or gain

 4    any information through improper communication, then your

 5    verdict may be influenced by inaccurate, incomplete, or

 6    misleading information that has not been tested by the trial

 7    process.

 8               Each of the parties is entitled to a fair trial by

 9    an impartial jury, and if you decide the case based on

10    information not presented in court, you will have denied the

11    parties a fair trial.     Remember, you have taken an oath to

12    follow the rules, and it is very important that you follow

13    these rules.

14               A juror who violates these restrictions

15    jeopardizes the fairness of these proceedings, and a

16    mistrial could result that would require the entire trial

17    process to start over.     If any juror is exposed to any

18    outside information, please notify the Court immediately.

19               If it becomes necessary during your deliberations

20    to communicate with me, you may send a note through the

21    clerk signed by any one or more of you.        No member of the

22    jury should ever attempt to communicate with me except by a

23    signed writing.    I will not communicate with any member of

24    the jury on anything concerning the case except in writing

25    or here in open court.


                    CHIA MEI JUI, CSR 3287, CRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 101 of 120 Page101
                                                                          ID
                                   #:3238
 1               If you send out a question, I will consult with

 2    the lawyers before answering it, which may take some time.

 3    You may continue your deliberations while waiting for the

 4    answer to any question.      Remember, you are not to tell

 5    anyone, including the Court, how the jury stands, whether in

 6    terms of vote count or otherwise, until after you have

 7    reached a unanimous verdict or have been discharged.          I will

 8    now say a few words about your conduct as jurors.

 9               First, keep an open mind throughout the trial and

10    do not decide what your verdict should be until you and your

11    fellow jurors have completed your deliberations at the end

12    of the case.    Second, because you must decide the case based

13    only on the evidence received in the case and on my

14    instructions as to the law that applies, you must not be

15    exposed to any other information about the case or to the

16    issues it involves during the course of your jury duty.

17    Thus, until the end of the case or unless I tell you

18    otherwise, do not communicate with anyone in any way and do

19    not let anyone else communicate with you in any way about

20    the merits of the case or anything to do with it.          This

21    includes discussing the case in person, in writing, by phone

22    or electronic means, via e-mail, text messaging, or Internet

23    chat room, blog or including, but not limited to, Facebook,

24    YouTube, Twitter, Instagram, LinkedIn, Snapchat, or any

25    other form of social media.      This applies to communicating


                    CHIA MEI JUI, CSR 3287, CRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 102 of 120 Page102
                                                                          ID
                                   #:3239
 1    with your fellow jurors until I give you the case for

 2    deliberation, and it applies to communicating with everyone

 3    else, including your family members, your employer, the

 4    media or press, and the people involved in the trial.

 5    Although, as I said earlier, you may notify your family and

 6    your employer that you have been seated as a juror in the

 7    case and how long you expect the trial to last.         But if you

 8    are asked or approached in any way about your jury service

 9    or anything about this case, you must respond that you have

10    been ordered not to discuss the matter and to report the

11    contact to the Court.     Because you will receive all the

12    evidence and legal instruction you are properly -- you

13    properly may consider to return a verdict, don't read, watch

14    or listen to any news or media accounts or commentary about

15    the case or anything to do with it, although I have no

16    information that there will be news reports about this case.

17    Do not do any research such as consulting dictionaries,

18    searching the Internet, or using other reference materials,

19    and do not make any investigation or in any other way try to

20    learn about this case on your own.       Do not view or visit any

21    place discussed in this case.      Do not use any Internet

22    programs or other devices to search for or view any place

23    discussed during the trial and also do not do any research

24    about this case, the law, or the people involved, including

25    the parties, the witnesses or the lawyers until you have


                    CHIA MEI JUI, CSR 3287, CRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 103 of 120 Page103
                                                                          ID
                                   #:3240
 1    been excused as jurors.      If you happen to read or hear

 2    anything touching on this case in the media, turn away and

 3    report it to me as soon as possible.

 4               As I said earlier, these rules are to protect each

 5    parties' rights to have this case decided only on evidence

 6    that has been presented here in court.        Witnesses here in

 7    court take an oath to tell the truth and the accuracy of

 8    their testimony is tested through the trial process.          If you

 9    do any research or investigation outside the courtroom or

10    gain any information through improper communications, then

11    your verdict may be influenced by inaccurate, complete, or

12    misleading information that has not been tested by the trial

13    process.   Each of the parties is entitled to a fair trial by

14    an impartial jury, and if you decide the case based on

15    information not presented in court, you will have denied the

16    parties a fair trial.     Remember you have taken an oath to

17    follow the rules, and it's very important that you do follow

18    the rules.

19               A juror who violates these restrictions

20    jeopardizes the fairness of these proceedings, and a

21    mistrial could result that will require the entire trial

22    process to start over.     If any juror is exposed to any

23    outside information, please notify the Court immediately.

24               During the deliberations, you will have to make

25    your decision based on what you recall of the evidence.          You


                    CHIA MEI JUI, CSR 3287, CRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 104 of 120 Page104
                                                                          ID
                                   #:3241
 1    will not have a transcript of the trial.        Some of you took

 2    notes during the trial.      You may take your notes with you

 3    into the jury room for deliberations.        Whether or not you

 4    took notes, you should rely on your own memory of the

 5    evidence.   Notes are only to assist your memory.        You should

 6    not be overly influenced by your notes or those of your

 7    fellow jurors.    When you leave, your notes should be left in

 8    the jury room.    No one will read your notes, and they will

 9    be destroyed at the conclusion of the case.

10                A verdict form has been prepared for you.        After

11    you have reached a unanimous agreement on a verdict, your

12    presiding juror should complete the verdict form according

13    to your deliberations, sign and date it, and advise the

14    bailiff that you are ready to return to the courtroom.

15                So that concludes the jury instructions.        Tomorrow

16    morning at 9:00 A.M. I will have a quiz on all of these

17    instructions you will have to take -- I'm kidding.          At

18    9:00 A.M. tomorrow, we will begin with closing arguments,

19    and then the case will be submitted to you for your

20    deliberation.    So do your best to be here tomorrow at

21    9:00 A.M. so we can get the process started.

22                Thank you for indulging me and staying with me

23    late this evening.     Have a good evening, and I will see you

24    all tomorrow at 9:00 A.M.

25                THE CLERK:   All rise for the jury.


                    CHIA MEI JUI, CSR 3287, CRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 105 of 120 Page105
                                                                          ID
                                   #:3242
 1         (The following was heard in open court outside the

 2           presence of the jury:)

 3               THE CLERK:    Please be seated.

 4               THE COURT:    All right.     Counsel, let's have you

 5    here at -- let's say, 20 till 9:00 just in case there are

 6    any issues that either side wishes to bring up before

 7    closing because I really to want to start at 9:00.          I

 8    believe -- and correct me if I am wrong -- I think I gave

 9    each side 30 minutes for closing.

10               Is that your memory, Mr. Wiener?

11               MR. WIENER:    I actually thought was 20 minutes,

12    but I could be mistaken about that.

13               MR. TAYLOR:    I recall 20 for opening, 30 for

14    closing.

15               THE COURT:    All right.     Well, hopefully, you all

16    won't need more than 30 minutes for closing.         All right?    So

17    I will see you tomorrow at 20 till 9:00.        Have a good

18    evening.

19               THE CLERK:    All rise.    This Court is adjourned.

20         (Proceedings concluded at 5:44 P.M.)

21                                  --oOo--

22

23

24

25


                    CHIA MEI JUI, CSR 3287, CRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 106 of 120 Page106
                                                                          ID
                                   #:3243
 1                                 CERTIFICATE

 2

 3            I hereby certify that pursuant to Section 753,

 4    Title 28, United States Code, the foregoing is a true and

 5    correct transcript of the stenographically reported

 6    proceedings held in the above-entitled matter and that the

 7    transcript page format is in conformance with the

 8    regulations of the Judicial Conference of the United States.

 9

10    Date:     May 2, 2019.

11

12

13

14                               /S/ CHIA MEI JUI _______

15                             Chia Mei Jui, CSR No. 3287

16

17

18

19

20

21

22

23

24

25


                    CHIA MEI JUI, CSR 3287, CRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                     107
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 107 of 120 Page ID
                  11:05 A.M [1] 29/13 34 [1] 96/6
                                         #:3244   82/11 82/14 82/15 60/8 94/1
                          14 [11] 12/16 12/19      341-3072 [1] 2/9        88/23 91/20 91/25       advantage [1] 87/2
 MR. GEBELIN: [14]
                           13/6 13/10 58/4 58/5    35 [2] 62/16 96/6       92/2                    advise [1] 104/13
 64/23 65/2 65/11
                           58/18 62/12 62/17       350 [1] 1/24           accessory [1] 81/9       affinity [1] 83/10
 65/22 65/25 66/7 66/9
                          69/9 70/7                3:07 [1] 54/6          accident [1] 57/4        affirmative [3] 57/8
 66/16 66/20 67/5
                          15 [5] 6/8 39/11 39/24   3:34 [1] 72/19         accompanied [1]           75/21 75/23
 72/21 72/23 73/10
                           43/4 73/20                                      86/17                   after [13] 17/22 18/13
 73/21                                             4
                          16 [1] 72/21                                    according [1] 104/12 21/7 29/9 30/21 43/11
 MR. TAYLOR: [71]
                          17 [1] 58/20             41 [1] 57/23           account [1] 79/8          60/16 74/18 88/3 98/6
 4/8 5/1 5/25 6/3 10/20
                          17-0871-AB [1] 1/7       4311 [1] 1/24          accounts [2] 99/11        98/10 101/6 104/10
 10/22 15/10 18/19
                          170.7 [1] 58/23          44 [1] 15/8             102/14                  afternoon [4] 4/6 5/5
 18/23 22/3 22/8 22/12
                          1708 [2] 59/7 59/8       45 [1] 72/6            accuracy [2] 100/1        23/11 37/9
 22/14 22/20 22/23
                          1708.7 [3] 51/11 62/24   487-5607 [1] 2/5        103/7                   afterwards [2] 16/20
 23/2 23/5 30/11 34/9
                           63/24                   4:00 so [1] 72/15      accurate [2] 40/25        62/7
 34/18 35/14 36/5
                          1880 [1] 2/13            4:10 [1] 72/19          52/21                   again [13] 11/19
 36/15 45/3 47/6 47/20
                          1990 [1] 50/5            4:11 [1] 74/2          across [1] 61/15          13/12 34/20 44/22
 47/23 48/3 48/6 49/17
                          1:20 [2] 1/16 4/2        4:43 [1] 74/2          act [2] 84/8 86/23        48/16 50/4 56/23
 49/19 50/25 51/19
                                                                          acted [1] 96/21           58/16 61/12 70/2 71/5
 52/24 53/11 54/16        2                        5                      acting [1] 15/1           73/6 74/5
 54/21 54/25 55/9 56/1                             50 [4] 49/17 50/14
                          2 1/2 [2] 38/3 38/17                            action [5] 28/1 29/16 against [2] 28/2 87/5
 56/17 57/5 57/14                                   70/1 72/5
                          20 [12] 10/19 10/22                              84/18 86/22 91/14       aggressive [1] 15/1
 57/17 57/20 57/24                                 520 [1] 2/8
                           11/4 25/8 39/11 39/17                          actions [1] 66/13        ago [7] 6/15 8/12 27/4
 58/3 58/5 58/7 58/14                              527.6 [1] 84/7
                           73/2 73/9 105/5                                activities [4] 7/21 8/18 34/4 39/17 43/8 46/19
 58/19 58/24 59/12                                 5607 [1] 2/5
                           105/11 105/13 105/17                            24/15 33/21             agree [4] 62/9 64/17
 60/1 60/6 60/13 60/21                             5:44 [1] 105/20
                          20,000 [1] 24/18                                activity [31] 8/8 14/2 69/1 75/5
 61/1 61/13 62/5 69/3
                          20-minute [1] 48/14                              21/7 51/7 51/8 51/12 agreed [1] 76/9
 69/24 70/11 70/15
                          2004 [2] 65/5 65/9       6                       59/5 59/24 60/21 61/1 agreement [18] 9/14
 71/7 71/14 72/3 72/6                              609 [1] 2/4
                          2005 [1] 65/5                                    61/12 63/16 64/11        9/17 9/20 9/22 10/15
 73/12 73/23 105/12
                          201-7600 [1] 2/14                                64/19 64/20 65/15        11/6 11/7 11/18 12/9
 MR. WIENER: [27]
                          2014 [3] 58/12 97/17
                                                   7                       65/19 68/7 68/18         12/14 25/9 27/9 35/8
 13/7 21/14 21/18                                  714 [1] 2/13
                           97/23                                           68/24 69/22 89/8 89/9 46/3 49/3 73/1 98/3
 21/25 23/7 24/7 30/7                              753 [1] 106/3
                          2015 [1] 38/6                                    89/12 89/13 92/16        104/11
 33/22 34/12 34/22                                 7600 [1] 2/14
                          2016 [10] 21/12 25/18                            92/18 93/5 93/6 93/14 ahead [7] 18/19 18/23
 35/5 36/13 44/9 47/17                             7th [1] 27/24
                           27/1 27/22 27/25                                93/17                    22/8 50/25 54/20
 47/24 48/9 54/12 62/8
                           29/12 30/17 32/1                               acts  [10] 49/12 64/8     64/23 72/23
 62/14 62/21 63/13
                           38/23 45/12
                                                   8
                                                                           84/11 84/16 86/8        alarm [2] 64/1 82/24
 63/23 64/16 68/19                                 8383 [1] 2/8
                          2017 [3] 38/6 58/11                              86/21 96/11 96/13       alarms [2] 67/12 85/3
 72/10 73/4 105/10
                           97/14                                           96/18 96/20             allegations [3] 8/18
 THE CLERK: [11]                                   9
                          2018 [6] 1/15 3/2 4/1                           actual [7] 13/12 19/22 8/20 83/2
 4/15 4/20 36/21 37/1                              90012 [1] 1/24
                           45/9 45/15 46/1                                 94/23 95/4 95/5 95/11 alleged [2] 50/15
 48/21 54/4 72/17                                  90067 [1] 2/13
                          2019 [1] 106/10                                  95/18                    97/22
 73/25 104/24 105/2                                90211 [1] 2/8
                          21 [4] 73/2 73/9 91/15                          ADAM [30] 1/9 7/11       allow [4] 36/12 48/18
 105/18                                            925 [1] 2/5
                           91/24                                           7/24 10/1 10/3 10/5      68/10 69/2
 THE COURT: [118]                                  94582 [1] 2/4
                          22 [1] 69/9                                      13/14 14/1 20/4 24/22 allows [2] 82/15 89/22
 THE REPORTER: [2]                                 9:00 [3] 104/16 105/7 24/23 24/25 27/20
                          22nd [1] 30/6                                                            almost [1] 62/22
 22/11 58/23                                        105/17
                          23 [1] 90/25                                     27/24 28/4 28/12        alone [1] 52/23
 THE WITNESS: [9]                                  9:00 A.M [3] 104/18
                          24 [3] 69/10 73/10                               28/22 29/7 29/12        along [3] 25/10 42/10
 4/19 4/22 5/24 6/2                                 104/21 104/24
                           90/25                                           29/21 30/17 31/6 31/9 70/8
 21/20 34/15 36/25                                 9:00 just [1] 105/5
                          26th [3] 17/7 45/15                              31/19 31/20 34/8 34/9 already [5] 15/9 18/18
 37/3 47/7                                         9:00 o'clock [1] 74/16 51/22 53/4 53/7
                           46/1                                                                     30/10 40/17 71/7
                          28 [4] 23/19 30/9        9:00 with [1] 71/22
$                                                                         Adam Kazal [1] 28/4 alter [1] 82/13
                           30/10 106/4             A                      Adam's [1] 26/8          although [4] 50/11
$150,000 [1] 96/4
                          28,2018 [1] 45/19                               adapt [1] 89/18           53/18 102/5 102/15
$200 [1] 96/2                                      A-n-t-o-n-e-l-l-o [1]
                          29 [4] 30/1 30/9 30/11                          add [4] 60/11 61/9       always [3] 14/23
$30,000 [1] 95/25                                   37/5
                           30/14                                           68/12 70/8               70/23 78/24
$750 [1] 95/25                                     AB [1] 1/7
                          2:30 P.M [1] 25/18                              adding [1] 61/8          amend [1] 70/4
                                                   abate [1] 84/1
-                         2:31 [1] 54/6                                   addition [3] 77/6
                                                   abbreviated [1] 5/18 83/24 94/25
                                                                                                   amended [1] 55/13
--oOo [1] 105/21          2:45 [1] 48/15                                                           Amendment [3] 49/21
                          2:45 please [1] 48/21    ability [5] 79/9 84/22 additional [1] 81/17      51/5 51/10
-and [1] 2/6                                        89/12 92/18 92/21
                          2nd [3] 58/11 97/17                             address [1] 54/19        American [1] 50/7
                                                   able [5] 28/18 55/22 addressed [1] 66/4
1                          97/23
                                                    55/25 64/4 81/7
                                                                                                   among [1] 40/9
10 [3] 1/15 3/2 4/1                                                       adequate [1] 95/6        amount [10] 46/17
                          3                        absolutely [7] 8/3     adjourned [1] 105/19 46/20 73/3 85/15
100 [1] 1/9                                         8/11 9/1 10/15 10/15
1056 [1] 50/5             30 [3] 105/9 105/13                             ADMIT [1] 3/13            86/12 94/14 95/5 95/9
                           105/16                   12/11 26/19
10:15 [1] 74/18                                                           admitted [6] 3/13 13/9 95/12 95/24
                          3072 [1] 2/9             abusing [1] 87/1        13/10 30/13 30/14       Anaheim [2] 5/21 5/22
10:30 [1] 74/18                                    accept [2] 76/11 80/9 40/17
10th [1] 25/18            310 [2] 2/9 2/14                                                         analyst [1] 9/15
                          3287 [2] 1/23 106/15     access [11] 39/15      advance [3] 49/22        and/or [2] 89/2 89/19
110 [1] 50/4                                        40/10 41/21 42/1
                                                                                                                       108
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 108 of 120 Page ID
 A                art [1] 67/23 back-and-forth
                                   #:3245      [1] 77/20 87/22 88/24 65/10 65/17 66/5
                         artwork [1] 27/13       19/23                    91/21 92/7                 66/15 66/17 66/20
ANDRÉ [1] 1/3
                         asked [16] 6/19 7/23 bad [2] 71/19 73/17         BEVERLY [1] 2/8           calculation [1] 72/25
ANGELES [4] 1/17
                          8/17 8/21 17/19 28/6 bailiff [2] 81/24          beyond [1] 35/11          CALIFORNIA [13] 1/2
 1/24 2/13 4/1
                          31/15 32/21 34/4 43/8 104/14                    bias [1] 79/15             1/17 1/24 2/4 2/8 2/13
animosity [1] 46/18
                          49/10 55/21 57/1      ballpark [2] 24/16        bifurcating [1] 72/25      4/1 5/17 6/17 7/21
annoys [2] 67/12 85/3
                          71/10 99/6 102/8       24/17                    big [2] 6/4 41/7           16/4 16/16 31/17
another [12] 11/5 11/7
                         asking [6] 7/20 8/1    BANI [1] 2/12             Bill [1] 13/14            call [8] 4/8 34/17
 17/17 18/15 32/17
                          16/22 44/23 55/24     BANI-ESRAILI [1]          binder [4] 9/5 10/18       34/20 43/25 44/2
 36/3 41/14 71/13
                          67/2                   2/12                     12/17 30/1                 45/23 48/2 48/8
 77/18 89/6 89/11 93/4
                         asks [2] 60/25 77/24 bankrupt [1] 24/25          BIROTTE [1] 1/3           called [7] 17/14 26/9
answer [6] 31/4 44/9
                         aspect [1] 82/6        banner [1] 52/16          bit [3] 41/17 42/11        26/13 44/3 44/24
 49/13 61/14 78/7
                         asserts [3] 75/16      banners [1] 51/23         51/24                      45/12 94/2
 101/4
                          75/17 96/23           barred [2] 58/10 97/16    blindness [1] 96/22       calling [1] 78/16
answered [3] 57/7
                         assist [1] 104/5       base [3] 44/3 75/24       blog [2] 99/1 101/23      calls [5] 4/10 21/15
 78/3 78/5
                         assisted [1] 38/13      98/16                    blue [1] 42/6              21/19 22/1 44/9
answering [1] 101/2
                         assume [5] 15/22       based [10] 58/8 67/19     bode [1] 50/13            came [2] 10/6 33/9
answers [5] 79/23
                          33/12 35/25 60/19      86/3 89/18 97/1 97/15    boring [2] 32/10 32/13    camera [2] 39/3 39/10
 80/18 80/23 80/25
                          67/25                  100/9 101/12 103/14      boss [2] 38/3 38/4        can all [1] 6/2
 81/3
                         assuring [1] 81/25      103/25                   both [15] 14/10 14/12     capable [1] 81/6
anticipate [1] 74/16
                         attaches [1] 87/24     basically [2] 17/20       50/18 53/15 53/18         capacity [1] 6/5
Antonello [3] 34/20
                         attempt [3] 82/13 98/8 44/3                      64/17 68/10 73/7 73/8     captures [1] 23/21
 36/19 37/4
                          100/22                basis [1] 70/1            77/19 90/13 93/20         car [3] 26/21 51/25
apologize [3] 14/24
                         attempting [1] 81/21 be 2014 [1] 58/12           93/22 96/9 96/16           52/5
 69/5 74/6
                         attention [1] 39/1     Beach [1] 38/19           bottom [2] 60/16          card [1] 7/10
apparent [1] 84/22
                         attributable [2] 52/17 bear [2] 59/8 79/20       70/16                     care [3] 25/1 28/4
appear [3] 20/24
                          95/1                  became [2] 27/2           BOULEVARD [1] 2/8          28/5
 40/22 58/11
                         audio [1] 87/16         78/13                    box [1] 53/20             carried [2] 31/23
APPEARANCES [1]
                         audio-visual [1] 87/16 become [1] 38/23          breach [1] 61/17           31/25
2/1
                         August [1] 38/6        becomes [1] 100/19        break [3] 48/12 48/14     Carroll [1] 47/14
appeared [2] 43/14
                         August 2017 [1] 38/6 before [16] 4/17 7/19       49/23                     carry [1] 84/23
 97/18
                         Australia [2] 28/2      9/10 15/23 26/4 36/23    brief [4] 18/15 40/16     cars [3] 17/16 40/3
appearing [3] 5/6
                          33/18                  37/15 57/1 61/16 75/8    49/22 75/15                41/12
 19/14 37/10
                         author [4] 89/22 90/1 80/16 81/1 92/3 97/24      briefing [1] 16/25        cases [2] 50/1 51/2
appears [1] 42/2
                          90/22 91/12            101/2 105/6              briefly [5] 33/12 34/24   catch [1] 69/6
applicable [1] 97/7
                         author's [1] 89/24     begin [6] 49/6 74/15      35/13 64/24 72/24         caught [1] 23/17
application [1] 99/2
                         authorities [1] 49/24 74/17 74/19 97/24          bring [6] 57/12 71/13     cause [8] 4/17 36/23
applies [5] 74/24 99/4
                         authority [2] 87/1 89/3 104/18                   72/14 73/16 97/3           67/15 67/17 83/15
 101/14 101/25 102/2
                         authorized [2] 56/16 beginning [2] 22/13         105/6                      84/23 85/5 85/6
apply [4] 50/2 71/1
                          91/10                  74/7                     brother [1] 26/8          caused [2] 85/17 95/7
 75/3 76/2
                         automatically [1]      begins [1] 97/5           brothers [2] 33/16        cc'd [3] 10/12 10/13
appreciate [2] 57/15
                          87/23                 behalf [5] 21/5 22/10     52/18                      11/12
 67/20
                         available [1] 81/9      22/16 23/14 64/21        brought [3] 62/4 97/5     CCRR [1] 1/23
approached [6] 17/18
                         avoid [2] 55/14 78/20 behest [1] 30/17           97/13                     cease [5] 30/16 45/25
 21/4 22/10 22/15 99/7
                         avoids [1] 68/25       behind [3] 19/21          Brown [22] 6/11 6/16       46/5 46/9 83/25
 102/8
                         award [8] 86/3 86/6     24/20 51/6               7/14 7/21 8/4 9/22        CENTRAL [1] 1/2
architectural [1]
                          86/13 95/18 95/19     belief [2] 8/1 98/15      10/7 11/15 11/16          CENTURY [1] 2/13
 87/17
                          95/24 96/2 96/4       believability [1] 79/20   11/17 12/9 21/3 23/23     certain [10] 7/20 31/7
area [5] 18/3 18/9
                         awarded [2] 86/9       believable [2] 66/23      23/25 25/6 25/20 26/3      31/10 39/14 58/9
 19/4 20/12 20/20
                          86/12                  80/13                    27/6 27/8 29/11 33/4       76/14 77/8 78/19 88/5
arguably [1] 63/6
                         awarded to [1] 86/9 believe [34] 9/4 10/2        33/15                      97/15
argue [5] 49/14 60/19
                         aware [9] 10/10 19/24 14/4 15/8 15/9 15/21       building [1] 46/23        Certainly [1] 35/15
 63/15 71/21 74/18
                          25/4 27/21 29/7 35/9   17/6 17/7 17/15 18/18    bulls [1] 52/14           certificate [3] 88/7
argument [8] 46/22
                          38/23 96/11 97/11      21/10 23/21 27/1 27/3    burden [12] 75/18          90/23 106/1
 49/6 49/20 69/18
                         away [9] 17/21 20/19 27/18 30/10 31/22           75/20 85/14 86/10         certificates [2] 90/25
 69/25 70/2 72/17
                          32/23 32/25 33/1       36/5 36/5 56/15 62/16    88/10 90/9 91/16           91/2
 73/19
                          39/22 42/16 99/22      62/23 64/25 65/23        91/23 92/11 93/11         certify [1] 106/3
argumentive [1] 47/7
                          103/2                  68/16 69/14 69/20        94/6 97/19                cetera [1] 49/12
arguments [6] 53/15
                                                 77/1 79/4 79/5 79/5      bury [1] 22/18            challenge [1] 36/1
 54/3 74/14 76/17        B                       80/6 96/13 105/8         business [4] 5/20         chambers [1] 56/1
 76/19 104/18
                         back [24] 17/23 19/23 believes [1] 69/10         27/17 29/24 43/12         chance [5] 49/25 51/2
armed [1] 62/1
                          22/11 22/13 28/18     bench [1] 78/15           businessman [1]            54/11 61/24 74/18
around [4] 8/4 33/11
                          32/13 42/22 43/18     benefited [1] 92/15       46/12                     change [6] 55/24
 52/5 65/9
                          43/24 47/3 48/15      BENJAMIN [1] 2/12         buy [1] 27/5               56/21 65/14 73/15
arrange [1] 20/23
                          48/21 49/15 53/23     best [3] 44/8 44/17       buyer [1] 95/9             98/11 98/15
arranged [2] 21/2
                          56/1 67/3 71/3 71/13   104/20                                             changed [2] 29/15
 21/3                                                                     C
                          71/20 72/14 72/16     bet [1] 27/7                                         65/5
arranging [1] 21/1
                          73/18 74/7 74/12      between [7] 9/22 29/3     CACI [8] 65/1 65/3        chanting [1] 42/25
arriving [1] 16/9
                                                                                                                    109
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 109 of 120 Page ID
 C                clue [1] 28/11 55/10 55/14 56/9
                                   #:3246         consist [1] 76/5 88/7 88/12 89/4 89/4
                         cmjui.csr [1] 1/25      61/25                 constitute [1] 96/13       89/4 89/6 89/10 89/15
character [1] 94/10
                         co [1] 35/2            concerning [1] 100/24 constitutes [4] 88/4        89/22 90/1 90/6 90/7
charge [1] 24/14
                         co-counsel [1] 35/2 concerns [1] 36/11         96/7 96/7 96/12           90/8 90/10 90/18
CHARIF [5] 1/8 7/18
                         Coca [2] 52/4 52/5     conclude [1] 95/25     constitutionally [20]      90/19 90/23 90/24
 53/5 56/22 57/2
                         Coca-Cola.com [2]      concluded [2] 55/3      51/12 51/15 59/4          91/1 91/1 91/3 91/4
chart [3] 55/2 55/21
                          52/4 52/5              105/20                 59/24 60/20 61/1          91/13 91/13 91/15
 57/11
                         code [6] 61/20 62/2    concludes [1] 104/15 61/12 63/16 63/21            92/9 92/11 92/25 93/3
chat [2] 99/1 101/23
                          62/23 67/24 84/7      conclusion [3] 59/19 64/10 64/18 64/20            93/8 93/10 93/19
check [1] 50/3
                          106/4                  60/10 104/9            65/15 65/19 68/7          93/24 94/1 94/2 94/3
checked [1] 43/17
                         Cola.com [2] 52/4      conduct [57] 6/16       68/17 68/24 69/13         94/21 95/3 95/6 95/16
CHIA [3] 1/23 106/14
                          52/5                   23/14 48/19 51/4       69/17 69/22               95/23 96/12 96/14
 106/15
                         collect [1] 13/19       59/17 59/20 59/22     consult [2] 75/1 101/1     96/19 96/21 96/22
child [1] 83/9
                         column [3] 55/7 55/12 59/25 60/7 60/9 60/12 consulting [2] 99/12         96/24 97/11
choose [2] 55/16 80/6
                          56/19                  60/12 60/17 61/7 63/7 102/17                    copyrightable [1]
choreographic [1]
                         Column 2 [1] 55/7       63/22 64/1 64/1 64/7 contact [10] 11/21          88/4
 87/15
                         columns [1] 56/5        64/8 64/12 64/15       11/21 30/20 44/7 46/8    copyrighted [30]
circle [1] 41/8
                         combination [1] 84/20 65/11 65/18 66/2         46/10 47/12 47/16         87/13 87/20 87/20
Circuit [1] 50/1
                         comfortable [1] 70/3 66/11 66/12 66/22         99/9 102/11               87/22 88/2 88/13
circulate [1] 14/19
                         coming [4] 32/11        67/8 67/11 67/15      contacted [2] 10/2         88/16 88/18 88/19
circumstances [4]
                          34/15 40/4 41/22       67/22 68/1 68/8 68/13 45/9                       88/21 88/23 88/25
 84/3 86/19 93/25
                         commentary [2]          68/16 68/19 69/19     contained [1] 90/2         89/2 89/17 89/19
 97/12
                          99/11 102/14           70/9 82/24 83/4 83/12 contempt [1] 29/8          89/20 89/25 90/6
circumstantial [3]
                         comments [3] 49/18 83/15 83/19 84/1 84/2 contends [2] 88/9               90/12 91/17 91/20
 77/14 77/17 77/21
                          56/10 71/2             84/10 84/10 84/16      94/5                      93/24 94/4 94/5 94/13
circus [1] 46/15
                         commercial [1] 94/11 84/22 85/2 85/4 86/14 context [2] 50/16             94/15 94/17 95/7 95/9
citizens [1] 51/10
                         commission [2] 45/20 86/16 86/18 97/1          50/23                     97/6
Civil [4] 61/20 62/23
                          47/3                   101/8                 continuation [1]          copyrights [4] 87/5
 67/24 84/7
                         committed [1] 57/3     conducted [1] 8/7       11/10                     87/7 88/6 88/10
Civil Code [2] 61/20
                         communicate [8] 10/9 cone [1] 41/18           continue [2] 18/12        cordial [1] 19/18
 67/24
                          98/21 98/22 100/20    confer [1] 55/22        101/3                    correction [2] 62/10
claim [19] 36/2 50/21
                          100/22 100/23 101/18 conference [4] 78/15 continued [1] 17/25           62/14
 51/21 53/17 53/18
                          101/19                 78/24 79/1 106/8      continuity [2] 64/10      correspondence [1]
 58/2 58/6 60/17 70/14
                         communicated [2]       conferences [2] 78/18 84/12                       27/20
 75/16 75/17 75/20
                          84/14 84/21            78/23                 contract [2] 10/4         corroborating [1]
 75/22 85/13 90/8
                         communicating [3]      confidentiality [2]     61/17                     83/3
 94/22 95/16 97/14
                          99/4 101/25 102/2      35/8 46/3             contracting [1] 26/12     counsel [14] 2/1 8/13
 97/14
                         communication [5]      conformance [1]        contradicted [1]           10/20 22/2 24/6 34/4
claims [5] 58/8 75/19
                          10/6 63/8 84/3 84/15   106/7                  79/16                     35/2 35/5 35/15 49/21
 75/19 87/4 96/25
                          100/4                 confuse [1] 69/21      contrary [1] 51/9          49/24 51/3 72/20
clarification [2] 9/25
                         communications [2] confused [2] 14/23         contributed [2] 93/6       105/4
 54/18
                          31/18 103/10           63/3                   93/16                    count [1] 101/6
clarify [2] 8/6 44/15
                         company [7] 10/16      confusing [2] 55/5     contributes [1] 89/8      Counterintelligence
clear [12] 12/8 16/22
                          12/24 17/19 26/13      59/15                 contributorily [2] 89/5    [1] 5/17
 29/6 33/3 34/6 51/11
                          33/11 36/9 36/11      confusion [2] 55/11     93/9                     country [1] 51/6
 55/20 56/4 56/6 56/10
                         compensate [4] 85/16 55/14                    control [3] 77/23         couple [5] 6/15 17/15
 57/12 73/7
                          86/9 95/6 95/21       confusions [1] 78/21 89/13 92/18                  27/21 49/1 49/18
clearly [2] 55/6 83/25
                         complaint [1] 28/15 Congress [1] 95/20        controls [1] 76/23        course [11] 7/20 38/3
clerk [3] 81/17 81/19
                         complete [3] 86/20     conjecture [1] 86/4    conversation [2]           39/9 51/2 67/11 67/14
 100/21
                          103/11 104/12         conjunction [1] 57/10 32/16 43/7                  78/22 85/1 85/4 98/9
clerks [1] 49/2
                         completed [1] 101/11 connected [1] 48/20 conversed [1] 17/22             101/16
client [9] 10/14 11/18
                         completely [1] 8/9     consanguinity [1]      coordinate [1] 33/20      Court's [2] 70/4 77/3
 24/19 25/10 35/25
                         completing [1] 88/1     83/9                  coordinated [1] 6/14      cover [1] 28/3
 46/20 46/21 46/22
                         complicated [1] 61/18 conscientious [1]       copied [7] 25/17          covered [2] 28/20
 46/24
                         complied [1] 8/22       98/10                  88/12 88/20 88/22         87/12
clients [2] 38/13
                         comply [2] 28/7 39/8 consent [1] 93/25         90/11 91/17 91/18        covert [3] 7/3 8/7 8/9
 76/25
                         complying [1] 29/14 consider [16] 50/23 copies [5] 73/15                covertly [1] 15/18
clip [2] 18/15 40/17
                         composed [1] 84/10 76/4 76/13 76/15 77/8 73/20 74/20 89/17              coward [1] 46/12
clips [2] 19/13 23/17
                         comprised [1] 64/8      77/9 77/18 78/12       90/5                     create [2] 28/19 91/9
close [2] 39/19 39/21
                         computer [11] 81/8      78/25 80/1 80/19 81/3 copy [8] 54/8 59/7        created [1] 92/4
closely [1] 87/21
                          81/12 81/13 81/18      85/18 88/20 94/9       74/9 74/25 81/15 88/2    creation [1] 38/11
closest [1] 39/23
                          82/7 82/9 82/11 82/14 102/13                  89/15 89/16              creative [2] 38/9 92/7
closing [17] 49/2 49/6
                          82/15 82/17 87/17     consideration [1]      copying [4] 87/23         creator [1] 90/22
 54/8 54/14 62/12
                         concept [1] 90/4        74/22                  89/23 90/2 91/5          credible [17] 61/10
 62/17 71/22 72/17
                         concepts [1] 87/19     considered [7] 50/15 copyright [61] 51/21         63/7 63/18 64/16
 73/18 74/14 74/19
                         concern [3] 56/22       53/15 77/6 91/12 96/8 52/3 52/7 53/17 57/3       65/11 65/21 65/23
 76/19 104/18 105/7
                          56/23 59/13            96/15 98/6             75/16 87/6 87/9 87/12     66/19 67/22 68/2
 105/9 105/14 105/16
                         concerned [5] 55/4     considering [1] 79/7 87/23 87/25 88/1 88/3        68/13 68/22 69/10
clown [1] 46/14
                                                                                                                         110
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 110 of 120 Page ID
 C                decide [14] 52/20 103/24 104/3 104/13
                                      #:3247            77/14 77/14 77/15 41/12 41/23 52/5
                       75/7 76/1 77/12 77/21      demand [3] 26/10          77/20 92/16 92/19         drop [1] 6/1
credible... [4] 69/15
                       78/19 79/4 80/2 80/4       26/13 84/4                92/24 93/14 93/16         drove [4] 27/14 27/15
 70/9 83/19 84/13
                       98/5 100/9 101/10          demanded [1] 83/25        93/18                     27/17 27/18
credit [1] 7/10
                       101/12 103/14              demanding [2] 45/20       directed [3] 14/3         duly [2] 4/14 36/20
crew [1] 14/8
                       decided [3] 47/5           47/2                      67/11 85/2                during [16] 26/24
criminal [1] 29/7
                       99/24 103/5                demonstrates [1]          direction [1] 82/10       34/24 38/15 39/24
cross [7] 3/6 3/9 23/7
                       deciding [4] 76/4          24/9                      directives [1] 10/6       49/22 75/1 78/13 89/3
 23/9 45/5 45/6 57/14
                       76/16 78/11 79/3           denied [2] 100/10         directly [10] 9/16 10/6   90/6 98/21 99/18
CROSS-EXAMINATIO
                       decision [6] 53/20         103/15                    10/9 24/21 62/17          100/19 101/16 102/23
N [6] 3/6 3/9 23/7 23/9
                       75/24 98/11 98/12          deny [3] 53/16 75/19      62/19 63/12 84/17         103/24 104/2
 45/5 45/6
                       98/14 103/25               87/6                      89/11 92/15               duty [6] 62/18 74/24
Crowds [2] 26/10
                       defendant [37] 51/22       denying [1] 78/25         directory [1] 82/12       75/2 76/25 85/8
 26/13
                       66/23 69/15 82/23          department [2] 38/11      dirty [1] 22/22           101/16
CSR [2] 1/23 106/15
                       83/18 83/25 84/1 84/5      38/14                     disability [1] 87/2
curious [1] 19/19                                                                                     E
                       84/17 85/18 86/8           depend [1] 80/12          discharged [1] 101/7
current [1] 44/4
                       86/21 86/24 88/12          depict [2] 19/3 20/11     discover [1] 82/15        e-mail [14] 9/11 9/13
customer [1] 13/24
                       88/23 90/11 90/17          depiction [1] 40/25       discoveries [2] 87/19      10/12 11/12 11/14
CV [1] 1/7
                       91/16 91/20 93/3           depicts [1] 16/8          90/4                       12/5 13/20 25/17
D                      93/13 93/15 93/23          deployed [1] 7/1          discuss [6] 16/20          27/24 28/12 45/14
                       94/4 94/5 94/6 94/18       deposited [1] 88/4        34/24 81/21 82/6 99/9      45/19 98/25 101/22
damage [2] 72/25
                       94/19  94/21 95/1          depositing [1] 88/2       102/10                    e-mailed [1] 13/2
95/19
                       95/11 96/9 96/11           deposition [2] 80/15      discussed [6] 81/25       e-mails [3] 9/2 10/14
damages [35] 49/10
                       96/18 96/20 96/21          80/20                     98/7 99/16 99/18           44/9
49/13 54/10 61/17
                                                  deputy [3] 17/10          102/21 102/23             each [21] 5/9 29/25
70/18 71/2 71/6 71/12 96/23
                                                  20/17 53/24               discussing [3] 98/20       37/13 52/13 54/3 76/1
73/3 84/20 85/9 85/9 defendants [30] 1/10
                       2/10 37/17 58/2 58/6       derivative [3] 87/12      98/24 101/21               80/17 92/12 92/22
85/13 85/14 85/15
                       64/21 75/19 82/20          89/2 89/18                discussion [2] 16/18       93/11 95/20 95/25
86/1 86/6 86/7 86/9
                       87/5 87/6 88/9 88/21       describe [5] 14/13        61/13                      96/2 96/4 98/5 98/9
86/11 86/12 86/13
                       91/18 91/25 92/1 92/2      15/16 16/8 16/17 82/4     disgruntled [1] 35/6       99/23 100/8 103/4
86/24 87/5 94/23
                       92/8 92/10 92/14           described [4] 7/21        dislikes [1] 75/6          103/13 105/9
94/24 95/2 95/4 95/5
                       92/15 92/17 92/20          43/7 51/3 84/8            display [1] 89/19         earlier [5] 20/18 27/3
95/17 95/18 95/18
                       93/2 93/7 93/9 96/13       describing [2] 20/15      displayed [1] 81/6         56/22 102/5 103/4
95/24 97/1 97/9
                       97/6 97/14 97/18           41/1                      displaying [1] 87/11      early [1] 21/10
dangerous [1] 40/6
                       97/20                      deserves [1] 80/14        displays [1] 89/2         easier [1] 61/16
data [2] 82/18 82/19
                       defendants' [9] 3/4        designed [2] 28/24        dispute [2] 29/24 49/9    easily [1] 70/22
database [1] 82/12
                       86/14 88/17 88/19          29/1                      disputes [1] 53/17        EAST [1] 2/13
date [9] 11/5 30/5
                       88/25  91/22 92/4 92/5     desist [3] 45/25 46/6     disregard [6] 77/5        edited [1] 20/8
30/19 30/21 30/25
                       95/14                      46/9                      78/10 83/22 86/15         editor [2] 37/21 38/9
62/11 62/14 104/13
                       defense [10] 4/9           destroy [1] 22/17         86/18 96/21               educational [1] 94/12
106/10
                       34/20 48/6 50/14           destroyed [1] 104/9       distinction [1] 77/19     effect [3] 31/9 94/16
dated [1] 25/17
                       62/16 75/21 75/23          detail [2] 46/5 46/9      distress [6] 67/17         98/15
dates [1] 26/24
                       94/7 96/23 97/19           deter [2] 86/8 95/23      67/18 83/15 83/16         effort [2] 24/10 64/23
DAVID [41] 1/5 8/4
                       defined   [7] 59/20        determine [7] 60/23       85/6 85/7                 egotistical [1] 45/17
14/3 14/23 14/24
                       59/20  61/21   63/23       85/13 86/1 92/10 93/8     distributes [1] 89/1      eight [3] 37/23 53/19
14/24 16/1 16/9 17/7
                       67/6 67/7   67/9           94/22 95/16               distributing [1] 87/11     55/12
17/8 17/14 17/23 21/5
                       defines [3] 59/16 61/9     determining [3] 88/3      DISTRICT [3] 1/1 1/2      eighth [1] 56/19
22/10 22/16 23/13
                       63/5                       88/18 94/8                1/3                       either [16] 17/14
23/15 23/20 24/10
                       definition  [14] 59/17     device [3] 63/8 84/15     DIVISION [1] 1/2           20/24 30/20 54/14
28/23 29/1 29/22
                       60/4 60/9   63/1  63/25    84/18                     document [9] 7/4 9/10      69/11 71/21 71/23
32/17 35/22 37/25
                       64/15  65/18   65/21       devices [2] 99/17         9/24 10/1 11/2 12/18       71/25 77/20 78/15
39/7 43/10 43/19
                       66/11 66/24 68/12          102/22                    13/4 25/16 55/19           83/5 83/20 86/5 90/16
43/23 44/3 44/20
                       68/16  68/24 71/4          DIANE [1] 2/12            documented [1] 32/8        93/22 105/6
44/23 45/8 45/20
                       definitions [6] 61/10      dictated [1] 71/24        documenting [1]           elaborate [1] 6/25
46/11 46/18 46/20
                       61/20 62/2 65/10 66/7      dictionaries [2] 99/12    39/25                     elect [1] 97/24
47/3 75/17 82/21
                       68/4                       102/17                    documents [2] 8/17        electronic [5] 63/8
85/12
                                          83/25   differ [1] 76/22          54/12                      82/18 84/15 98/25
David's [4] 18/4 23/15 definitively [1]
                       degree   [1]  83/10        difference [1] 29/3       dog [1] 19/25              101/22
35/21 45/22
                       delays [1] 74/6            differences [1] 80/2      door [1] 41/25            electronically [2] 81/6
day [12] 1/18 16/13
                       deliberate [3] 49/15       different [4] 50/9        dot [1] 57/13              84/21
17/2 17/6 17/7 30/6
                       56/13 82/2                 59/16 79/23 79/23         double [1] 50/3           element [2] 63/16
31/1 35/20 39/2 43/5
                       deliberately   [1] 80/5    differently [1] 80/1      double-check [1] 50/3      83/1
43/10 43/15
                       deliberating [1] 74/17     differs [1] 80/3          down [6] 14/16 34/14      elements [16] 60/16
deadline [1] 74/11
                       deliberation [3] 74/15     difficult [1] 68/6        40/12 43/16 48/1 54/2      63/14 65/5 82/22
deal [1] 34/6
                       102/2 104/20               difficulty [1] 64/25      draft [4] 30/3 30/5        90/14 90/16 91/17
dealing [1] 34/7
                       deliberations [10]         diligently [1] 98/2       49/8 58/17                 91/22 92/12 92/23
debate [1] 64/13
                       75/1 97/24 98/1 98/21      direct [17] 3/6 3/8 5/3   dramatic [1] 87/14         93/1 93/12 93/20
DECEMBER [5] 1/15
                       100/19 101/3 101/11        25/2 27/20 37/7 52/1      drive [5] 31/6 31/10       93/22 96/10 96/16
3/2 4/1 21/10 21/12
                                                                                                                   111
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 111 of 120 Page ID
 E                30/9 30/10 30/14 expected
                                     #:3248 [1] 50/19 58/11 97/17 follows [5] 4/15 36/21
                         40/17 53/3 53/7 61/25   experience [2] 35/20   February 2nd, 2017        57/11 63/9 84/18
elicit [1] 36/7
                         74/22 74/23 75/3 75/8    85/20                  [1] 97/14               foot [1] 41/22
Elizabeth [2] 23/15
                         75/12 75/14 75/21       experienced [3] 85/21  February 5th, 2015 [1]   footage [5] 15/25 16/5
 23/20
                         75/22 75/25 76/4 76/8    85/24 85/25             38/6                    20/7 39/17 39/18
email [1] 25/20
                         76/14 76/15 76/18       explain [5] 33/20      federal [2] 1/23 86/23   foregoing [1] 106/4
emails [1] 27/21
                         76/20 76/21 76/25        33/22 56/4 56/7 87/8  Feels [1] 47/17          foreperson [1] 81/20
emotional [8] 67/17
                         77/2 77/5 77/6 77/8     explained [1] 56/7     fees [1] 95/13           forget [1] 79/24
 67/18 83/14 83/15
                         77/9 77/12 77/13        exposed [4] 98/18      feet [3] 39/22 39/23     form [21] 48/16 49/5
 83/16 85/6 85/7 85/23
                         77/14 77/15 77/17        100/17 101/15 103/22   42/16                    49/7 54/1 54/9 54/9
employed [4] 5/16
                         77/19 77/21 77/22       express [1] 48/16      fellow [4] 98/20          54/23 54/24 55/2 55/6
 38/5 38/17 91/9
                         77/23 77/24 77/25       expression [6] 87/25    101/11 102/1 104/7       56/9 56/12 56/17
employee [5] 35/7
                         78/2 78/9 78/11 78/12    88/13 89/24 89/25     felt [2] 7/22 39/9        57/18 62/10 70/14
 36/3 39/9 91/6 91/8
                         78/19 78/20 79/16        90/5 90/11            female [1] 32/17          81/7 88/1 101/25
employees [4] 32/11
                         79/19 80/11 80/23       expressions [1] 92/8   fence [3] 39/5 39/11      104/10 104/12
 45/15 46/8 47/11
                         81/5 81/15 81/16 82/8   extent [3] 56/7 63/15   40/13                   formal [1] 88/5
employer [5] 91/11
                         83/3 85/15 86/3 86/11    85/19                 few [7] 17/22 34/4       format [1] 106/7
 91/12 99/5 102/3
                         87/7 88/11 88/14        extra [1] 56/8          39/14 42/16 43/7        former [1] 35/6
 102/6
                         88/15 90/9 90/21        extreme [1] 53/1        54/17 101/8             forms [2] 54/14 99/4
employment [2] 91/7
                         90/24 91/19 91/25                              Fifteen [1] 24/18        forth [1] 19/23
 91/8                                            F
                         92/13 93/12 94/7                               fight [1] 54/1           Forty [1] 57/24
enable [1] 82/8
                         94/19 95/3 96/10        face [2] 14/25 86/21 figure [1] 56/1            Forty-one [1] 57/24
end [10] 28/18 45/9
                         96/17 97/21 98/7        Facebook [2] 99/2      filing [2] 50/5 97/10    forward [2] 23/25
 45/12 48/12 61/8
                         98/12 98/16 98/17        101/23                film [6] 37/21 37/22      30/19
 69/19 71/11 73/2
                         99/24 101/13 102/12     facetted [1] 6/20       38/9 38/10 38/12        forwarded [1] 23/23
 101/11 101/17
                         103/5 103/25 104/5      fact [8] 29/9 29/10     39/10                   found [1] 29/7
enforce [1] 91/14
                        evidencing [2] 64/9       55/19 63/1 65/3 77/15 filmed [1] 15/25         four [4] 21/11 39/23
enforcement [3]
                         84/12                    77/18 80/11           filming [1] 39/19         61/20 63/8
 17/14 17/15 50/8
                        exact [2] 41/3 61/16     factors [2] 79/20 94/9 finalized [1] 72/15      four feet [1] 39/23
engage [1] 6/16
                        exactly [2] 14/6 65/12   facts [10] 75/2 75/3   finally [1] 48/17        four-ish [1] 21/11
engaged [4] 8/19
                        examination [12] 3/6      76/5 76/9 76/11 76/16 financially [1] 92/15    Fourteen [1] 13/9
 82/23 93/4 96/18
                        3/6 3/7 3/8 3/9 5/3       76/21 77/17 79/3      find [23] 9/3 45/2       frame [1] 19/3
enjoyment [1] 85/20
                         23/7 23/9 34/1 37/7      87/17                  55/17 75/2 77/18        framed [1] 57/5
enough [3] 52/21
                         45/5 45/6               factual [2] 50/16       85/12 85/17 86/5        fraud [1] 70/18
 53/17 53/19
                        example [5] 51/22         53/17                  86/13 90/13 90/15       freeze [1] 51/14
ensure [1] 82/11
                         53/1 55/7 57/1 69/9     failed [4] 90/16 92/20 92/1 92/8 92/22 92/24    Friday [2] 28/17 38/21
enter [1] 81/24
                        except [3] 98/20          92/25 93/22            93/7 93/18 93/19        friend [1] 27/12
entire [6] 28/24 50/16
                         100/22 100/24           failing [1] 97/2        94/18 94/21 95/15       front [4] 17/13 40/22
 50/23 63/2 100/16
                        exception [1] 32/11      fair [16] 42/17 43/14   96/1 96/3                64/4 71/11
 103/21
                        excerpt [2] 15/6 40/16    46/17 46/17 68/3 94/2 fine [4] 24/17 55/24     fuck [1] 45/16
entirety [2] 52/12
                        exclude [3] 87/10         94/4 94/5 94/9 94/19   56/21 69/4              Fuentes [3] 9/15
 63/13
                         91/4 91/14               95/7 95/8 100/8       finished [2] 11/10        11/14 25/20
entitled [9] 51/5 51/10
                        excluded [1] 77/4         100/11 103/13 103/16 33/1                      full [6] 38/15 38/17
 91/4 94/23 94/25 95/4
                        exclusive [2] 89/15      fairly [2] 40/25 85/16 firm [2] 2/11 6/16        38/17 46/5 46/9 59/7
 100/8 103/13 106/6
                         89/16                   fairness [3] 50/21     first [16] 1/24 4/14     fully [2] 70/22 98/7
entity [1] 26/9
                        excuse [1] 12/5           100/15 103/20          5/10 11/9 36/20 41/24   function [1] 52/15
equipment [5] 81/9
                        excused [3] 47/23        familiar [6] 6/11 7/11 49/11 49/21 51/5         funds [2] 24/22 24/23
 81/12 81/17 81/19
                         99/21 103/1              8/20 37/24 38/1 38/1   51/10 54/24 55/17       further [15] 23/6
 82/5
                        executive [1] 31/16      family [9] 44/5 83/7    63/7 72/3 97/5 101/9     28/16 33/23 34/10
equivalent [1] 63/20
                        exercise [1] 92/20        83/8 83/22 83/23      First Amendment [3]       34/13 45/4 46/7 47/18
error [1] 78/21
                        Exhibit 14 [2] 12/16      84/25 99/5 102/3       49/21 51/5 51/10         47/21 48/4 49/16
escaping [1] 51/14
                         13/6                     102/5                 fit [2] 23/22 72/8        53/11 57/9 69/21
ESRAILI [1] 2/12
                        Exhibit 20 [4] 10/19     far [2] 8/10 50/9      five [4] 39/22 43/16      73/21
establish [4] 8/8
                         10/22 11/4 25/8         favor [1] 45/16         61/20 63/9              future [5] 47/1 85/22
 36/11 83/1 91/2
                        Exhibit 28 [1] 23/19     FCRR [1] 1/23          five feet [1] 39/22       85/25 86/8 95/23
established [2] 81/2
                        Exhibit 29 [1] 30/1      fear [11] 36/11 39/25 fixed [1] 87/24
 95/20                                                                                           G
                        Exhibit 44 [1] 15/8       43/19 63/19 66/24     flattering [1] 24/3
estimate [1]   24/17
                        Exhibit 5 [1] 9/7         68/23 69/12 69/16     focusing [1] 50/19       gain [4] 40/10 41/21
even [4] 12/6 18/7
                        exhibits [11] 3/12        69/24 83/21 84/24     follow [8] 64/1 75/4     100/3 103/10
 51/6 60/15
                         3/13 30/9 76/7 76/14    feared [2] 66/3 83/6    75/14 82/24 100/12      game [1] 82/13
evening [5] 71/21
                         81/5 81/13 81/13        fearful [2] 36/1 36/2   100/12 103/17 103/17    Gardener [1] 21/24
 74/8 104/23 104/23
                         81/14 82/8 90/25        featured [1] 35/17     followed [2] 8/4 8/6     gate [6] 41/1 41/6
 105/18
                        Exhibits 23 [1] 90/25    February [6] 30/6 38/6 following [18] 4/4       41/12 41/14 41/14
event [2] 32/8 79/25
                        Exhibits 28 [1] 30/9      58/11 97/14 97/17      8/10 22/7 23/4 35/4     41/15
events [2] 16/19 50/16
                        exigent [1] 84/2          97/23                  36/17 48/24 74/3        gates [2] 38/24 43/21
everybody [1] 7/5
                        exists [1] 92/6          February 22nd [1]       82/21 83/5 83/17        gave [2] 27/7 105/8
everyday [1] 38/21
                        expect [2] 29/15          30/6                   85/18 92/12 93/12       GEBELIN [4] 2/7 2/7
evidence [90] 10/20
                         102/7                   February 2nd [2]        94/9 96/9 96/16 105/1   64/22 73/21
 13/6 13/10 15/9 18/18
                                                                                                                      112
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 112 of 120 Page ID
 G                harshness [1] 86/25 ignorant
                                         #:3249[1] 56/23 induces [1] 89/8 70/7 70/9 70/20 70/25
                         having [9] 4/14 36/20  ignore [3] 78/6 78/10    indulging [1] 104/22       71/13 72/21 73/7
general [1] 23/17
                         51/2 53/22 58/21        80/10                   industry [1] 37/22         81/23 84/9 91/15
generated [3] 9/14
                         59/19 72/8 78/15       ii [1] 83/22             influenced [5] 75/6        91/24 96/6 102/12
12/23 13/18
                         98/10                  ill [1] 86/17             77/2 100/5 103/11        Instruction 14 [2]
gentlemen [3] 4/7
                         he's [6] 20/19 22/9    illegal [5] 7/22 7/23     104/6                     58/18 70/7
48/11 74/5
                         35/7 35/15 35/17 36/3   7/24 29/5 29/5          info [2] 25/22 26/4       Instruction 21 [1]
getting [2] 7/5 41/24
                         head [1] 17/1          image [7] 20/11 40/22    inform [3] 44/4 45/12      91/15
give [17] 4/17 16/24
                         headings [1] 55/4       40/24 41/3 41/6 41/16    82/16                    Instruction Number
35/13 36/23 49/8
                         hear [8] 20/8 29/17     43/4                    information [15]           14 [2] 62/12 62/17
53/24 53/25 56/16
                         61/24 62/3 69/5 74/14  images [1] 20/2           11/22 25/24 78/19        Instruction Number
71/19 73/17 75/4 75/4
                         99/21 103/1            imagine [2] 19/19         82/5 98/19 100/4          21 [1] 91/24
75/14 77/22 79/23
                         heard [18] 4/4 7/19     68/6                     100/6 100/10 100/18      instructions [33] 49/3
90/1 102/1
                         22/4 23/4 24/9 31/22   immediate [5] 83/7        101/15 102/16 103/10      49/4 53/22 53/25 54/1
given [3] 11/5 77/20
                         36/17 48/24 53/14       83/8 83/21 83/23         103/12 103/15 103/23      54/8 54/9 54/15 56/8
80/25
                         68/10 68/14 69/2 74/3   84/25                   informed [1] 60/8          56/16 57/20 57/22
giving [2] 35/8 52/25
                         74/23 77/11 77/16      immediately [3] 82/16    infringed [16] 52/6        57/23 58/16 71/5 71/6
globe [1] 33/18
                         87/9 105/1              100/18 103/23            88/9 88/16 89/5 92/9      71/22 71/25 72/5
gmail.com [1] 1/25
                         hearing [3] 67/20 71/2 impartial [2] 100/9       92/11 92/24 93/7 93/9     72/14 72/16 74/9
God [2] 4/19 36/25
                         78/14                   103/14                   93/18 95/20 96/1 96/3     74/10 74/13 74/19
goes [3] 32/23 63/4
                         hearsay [4] 21/15      implied [1] 84/15         96/5 96/18 96/20          74/21 74/25 75/10
63/10
                         21/19 22/1 44/10       important [7] 50/19      infringement [24]          76/2 98/18 101/14
Gomez [5] 16/1 16/11
                         held [3] 22/7 35/4      80/6 80/13 88/20 98/8    51/21 52/3 57/3 75/17     104/15 104/17
16/17 17/8 27/17
                         106/6                   100/12 103/17            87/6 89/6 89/10 90/8     intend [1] 56/15
gone [1] 52/13
                         hell [1] 45/17         improper [3] 77/1         91/15 93/4 94/22         intended [2] 51/13
good [7] 4/6 5/5 23/11
                         help [5] 4/19 36/25     100/4 103/10             94/24 95/5 95/11 96/1     76/20
37/9 46/12 104/23
                         75/14 76/20 87/7       in-house [1] 38/9         96/3 96/7 96/8 96/8      intent [8] 64/1 66/23
105/17
                         hereby [1] 106/3       inaccurate [2] 100/5      96/12 96/14 96/15         69/11 69/15 69/23
grant [1] 78/24
                         hiding [1] 32/21        103/11                   97/11 97/22               82/24 83/20 84/22
granting [1] 78/25
                         HILLS [1] 2/8          INC [3] 1/5 75/16 88/8   infringer [8] 92/16       intention [1] 60/23
graphic [1] 87/15
                         hire [4] 91/5 91/5 91/7inclination [1] 68/11     92/19 92/24 93/14        intentionally [2] 93/5
Great [1] 4/12
                         91/13                  inclined [1] 71/18        93/18 95/2 95/8 95/23     93/15
grudges [1] 46/25
                         hired [1] 32/2         include [12] 9/2 51/11   infringer's [1] 93/16     interact [1] 19/14
guards [1] 42/9
                         hold [1] 46/25          59/2 60/3 60/13 63/1    infringes [2] 89/4 90/7   interacted [1] 7/15
guess [10] 21/11 36/8
                         holder's [1] 96/22      65/17 65/18 67/21       infringing [12] 87/6      interacting [2] 17/10
56/19 57/12 59/9
                         holding [2] 40/8 40/14  68/7 68/17 70/7          89/5 89/7 89/12 89/13     19/16
59/13 63/3 64/14
                         hole [1] 45/17         included [9] 59/24        89/14 92/16 92/18        interaction [2] 18/5
68/15 78/7
                         home [1] 18/4           64/11 65/10 65/21        93/5 93/6 93/14 93/16     18/8
guesswork [1] 86/4
                         honest [5] 8/20 12/7    66/15 66/17 68/5 68/8   initially [4] 10/1 10/4   interactions [4] 19/17
guide [1] 74/22
                         32/10 52/10 98/15       68/18                    59/2 61/2                 19/18 25/2 43/10
guy [1] 31/2
                         honestly [1] 10/3      includes [6] 55/6 62/2   injures [1] 86/24         interest [3] 44/17
guys [3] 28/3 29/24
                         honesty [1] 32/24       89/16 90/25 98/24       injuries [1] 85/19         79/13 94/2
49/5
                         HONORABLE [1] 1/3       101/21                  injuring [1] 86/18        interferes [1] 84/19
H                        hopefully [3] 72/15    including [13] 10/7      injury [1] 85/17          International [1] 5/16
                         73/19 105/15            50/16 69/21 84/6        innocent [3] 96/2 96/7    Internet [7] 82/12 99/1
hand [6] 32/9 63/11
80/7 90/15 92/25         hopelessly [1] 59/14    84/14 84/16 94/11        96/9                      99/13 99/16 101/22
93/21                    house [2] 23/16 38/9    99/2 99/19 101/5        innocently [1] 96/3        102/18 102/21
handle [1] 61/19         household [1] 83/13     101/23 102/3 102/24     insights [1] 67/20        interpret [1] 76/20
handled [1] 32/5         however [6] 64/9       INCLUSIVE [1] 1/9        insofar [2] 80/19 81/3    interrogatories [1]
                         66/13 80/4 84/11 96/1  incomplete [1] 100/5     Instagram [2] 99/3         80/24
handling [1] 38/11
                         96/3                   inconsistent [1] 79/22    101/24                   investigation [8] 6/14
hands [1] 81/23
hands-on [1] 81/23       huh [4] 5/23 6/24      incurred [1] 97/9        instance [1] 64/25         11/6 25/5 30/3 99/14
                         13/13 13/21            independent [1] 83/2     instead [1] 95/18          100/3 102/19 103/9
happen [2] 99/21
103/1                    Hyatt [1] 20/4         independently [1]        instruct [7] 49/5 54/2    investigator [10] 5/14
                                                 16/3                     71/21 73/18 74/24         6/6 6/7 16/1 16/13
happened [3] 21/9        I
39/16 79/24                                     indicate [1] 13/24        77/7 85/8                 17/8 21/5 22/10 22/15
                         I'd [4] 15/6 18/15     indicated [1] 35/16      instructed [4] 30/16       33/17
happens [2] 60/18
                          23/19 30/1            indication [2] 51/9       76/11 77/5 91/2          investigators [2] 7/3
60/25
                         i's [1] 57/14           79/1                    instructing [1] 85/9       31/16
harass [15] 24/10
                         ICS [3] 5/18 9/22 32/4 indifference [1] 86/20   instruction [42] 56/11    inviting [1] 61/11
29/1 63/9 64/2 67/5
                         idea [5] 12/3 25/12    indirectly [1] 84/17      58/17 58/18 59/10        invoice [5] 12/20
67/6 67/7 67/9 67/10
                          26/6 61/6 89/25       individual [6] 6/11       59/15 60/3 61/8 61/22     12/23 12/25 13/12
67/22 68/2 68/13
                         ideas [2] 87/17 90/2    7/11 7/16 7/18 21/18     62/1 62/12 62/17          13/25
70/10 82/25 85/1
                         idiot [1] 26/8          31/18                    62/19 62/21 65/1 65/4    involved [9] 6/20 44/8
harasses [1] 84/19
                         if they [1] 32/18      individuals [2] 52/13     65/6 65/10 65/17 66/2     44/18 45/13 89/21
harassing [1] 29/4
                         ignorance [2] 55/8      53/19                    66/5 66/11 66/16          99/6 99/19 102/4
Harassment [1] 29/5
                          57/4                  induced [2] 93/5          66/18 66/20 66/21         102/24
hard [2] 59/18 95/22
                         ignorance/by [1] 57/4 93/15                      67/23 68/12 69/9 70/3    involvement [2] 26/9
harmed [1] 86/14
                                                                                                                    113
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 113 of 120 Page ID
 I                7/24 10/1 10/5 10/9 76/18 76/22 76/24
                                        #:3250          list [2] 76/16 81/14 45/19 98/25 101/22
                        11/24 12/12 12/14         80/17 99/20 101/2        listed [1] 65/22       mailed [1] 13/2
involvement... [1]
                        13/14 14/1 25/5 25/10     102/25                   listen [2] 99/10       mails [3] 9/2 10/14
 26/12
                        25/13 26/7 27/20         learn [3] 29/10 99/15      102/14                44/9
involves [2] 98/20
                        27/24 28/4 28/5 28/12     102/20                   listened [1] 98/8      main [2] 41/14 41/15
 101/16
                        28/22 29/7 29/12         learned [1] 46/25         listener [1] 50/17     mainly [2] 38/10 42/9
ish [1] 21/11
                        29/22 30/17 30/20        least [6] 39/17 49/25     lists [1] 25/10        maintenance [1]
isolation [1] 50/20
                        31/6 31/9 33/16 34/8      68/10 71/3 83/24         literally [2] 39/22    81/23
issue [6] 35/17 58/15
                        44/5 51/22 57/2           91/11                     40/13                 make [20] 7/5 15/4
 61/16 61/23 68/25
                       kazalfamilystory.com      leave [4] 50/24 59/12     literary [1] 87/14     34/23 52/23 53/6
 72/21
                        [4] 51/23 58/9 97/7       70/10 104/7              little [7] 21/10 39/16 53/20 54/3 56/10
issued [1] 84/6
                        97/16                    lectern [1] 72/2           41/17 42/5 42/11      56/21 57/25 60/15
issues [6] 35/10 49/22
                       Kazals [3] 26/25 34/5     left [8] 17/23 18/6        48/13 96/2            65/6 70/2 73/14 73/15
 88/6 98/19 101/16
                        34/7                      18/11 18/13 33/2         live [1] 80/21         73/20 79/24 99/14
 105/6
                       keep [4] 67/2 78/18        41/16 42/14 104/7        LLC [1] 26/10          102/19 103/24
it October [1] 17/3
                        78/22 101/9              legal [9] 28/20 44/4      lobby [1] 43/16        makes [4] 49/8 57/7
item [1] 10/20
                       kept [3] 17/24 19/25       44/6 44/7 45/13 61/3     located [2] 5/20 81/12 71/9 77/19
J                       33/2                      87/8 88/5 102/12         location [2] 16/21     making [2] 32/7 94/3
Jacqueline [1] 47/14   key  [1] 63/6             legitimate [2] 67/14       17/9                  malice [2] 49/12 70/18
                                  47/3            85/4                     locations [2] 14/11    malicious [2] 86/15
Jamie [31] 6/11 6/14 kick [1]
 7/10 7/14 9/22 10/2   kickback    [1] 45/20     length [2] 36/9 78/23      14/12                 86/16
 10/3 10/7 11/16 11/17 kidding   [1]  104/17     LESOWITZ [1] 2/7          locked [1] 41/25       manner [2] 15/2 79/12
 11/19 11/21 11/24     kind [6] 11/9 28/24       less [1] 95/24            long [12] 6/5 18/21    many [3] 38/13 38/21
 12/4 12/5 13/2 13/3    31/15 32/12 48/20        let [11] 8/6 16/17 26/3    37/22 38/19 53/6      39/13
 21/3 23/23 23/25       91/8                      50/3 53/19 59/11          58/22 59/1 59/14      margins [1] 53/19
 24/21 25/6 25/10      kinds [1] 77/19            71/12 72/13 74/19         71/24 72/4 87/22      mark [5] 4/10 4/13
 25/20 26/3 27/6 27/8 knew [9] 10/2 58/10         98/22 101/19              102/7                 4/23 55/12 56/20
 29/11 33/4 33/15       89/14 93/4 93/13 97/2    letter [5] 30/24 30/25    Long Beach [1] 38/19 Mark Woodward [2]
 33/18                  97/5 97/17 97/21          31/3 45/25 46/6          longer [2] 47/2 69/17 4/10 4/23
Jamie Brown [13]       knowing     [2] 67/10     liability [1] 55/17       look [12] 42/4 52/9    MARKED [1] 3/13
 10/7 11/16 11/17 21/3  85/1                     liable [7] 52/3 52/7       52/12 53/14 53/25     market [3] 94/17 95/7
 23/23 23/25 25/6      knowledge [5] 25/7         52/23 82/20 89/6          55/15 57/10 61/5 69/8 95/8
 25/20 26/3 27/6 27/8   31/5 33/9 65/8 97/12      89/10 93/3                71/5 71/6 71/12       marketing [3] 38/10
 33/4 33/15            known    [7] 58/10 89/7   license [1] 95/13         looking [16] 9/23 11/4 38/11 38/12
             11/22      89/21 97/2 97/6 97/17    licensed [4] 6/9 16/4      11/20 12/18 12/21     material [4] 82/13
Jamie's [1]
                        97/22                     16/15 16/16               13/17 16/19 19/3 20/3 88/3 92/7 92/7
jeopardizes [2]
 100/15 103/20         knows    [2] 58/21 89/7   lieu [1] 80/20             20/11 41/17 55/3      materiality [1] 89/8
job [2] 33/14 38/8                               life [1] 85/20             61/21 63/3 64/5 66/7 materially [2] 93/6
                       L                         light [4] 50/15 55/19     looks [5] 11/14 16/9   93/16
joint [2] 55/19 58/17
                       L.A [3] 26/21 33/12        59/11 79/19               42/3 42/16 50/22      materials [6] 38/12
Joshua [2] 21/24
                        52/5                     like [26] 6/21 8/9        LOS [4] 1/17 1/24 2/13 82/14 82/16 82/17
 21/24
                       lack [1] 97/12             11/14 13/6 15/6 16/9      4/1                   99/13 102/18
JR [1] 1/3
                       ladies [3] 4/6 48/11       18/15 19/17 23/19        loss [1] 85/20         Matt [1] 39/7
JRT [1] 11/15
                        74/5                      24/16 25/8 25/15         losses [1] 95/22       matter [9] 48/17 48/20
JUDGE [1] 1/3
                       lady [1] 17/23             29/25 30/1 30/8 33/13    lost [1] 95/13         64/19 68/9 81/25 88/4
judgment [1] 52/19
                       laid [1] 60/16             34/23 40/13 42/3 42/4    lot [9] 6/20 15/21     99/9 102/10 106/6
Judicial [1] 106/8
                       language [5] 59/15         42/16 50/22 52/14         26/21 44/19 55/21     matters [6] 44/4 44/6
JUI [3] 1/23 106/14
                        60/11 61/8 61/9 69/21     56/14 59/3 65/11          58/23 59/1 61/16      44/8 45/13 48/14 49/1
 106/15
                       lap [1] 55/25             likes [1] 75/6             61/18                 May 26th [1] 45/15
jump [1] 64/23
                       last [4] 37/5 43/23       limit [1] 51/14           loud [1] 6/3           May 28,2018 [1] 45/19
juncture [1] 53/16
                        69/5 102/7               limitation [1] 97/19      lunch [1] 49/23        maybe [5] 21/24 27/3
June [1] 46/1
                       late [1] 104/23           limitations [7] 57/23     lying [1] 46/12        52/9 61/2 70/21
June 26th [1] 46/1
                       later [2] 70/2 74/17       62/11 62/15 96/24                               mean [25] 8/6 26/8
juror [11] 68/1 69/20                                                      M
                       laughing [1] 19/23         96/25 97/8 97/8                                 28/22 28/24 33/12
 82/3 97/25 98/1
                       law [24] 2/3 2/3 2/7      limited [7] 29/23 77/7    M-a-r-k [1] 4/23       35/24 39/17 43/11
 100/14 100/17 102/6
                        2/11 2/12 2/12 17/13      77/8 84/6 84/16 99/2     mad [1] 29/25          50/2 52/15 59/13
 103/19 103/22 104/12
                        17/15 49/2 50/8 59/3      101/23                   made [27] 13/3 13/22 59/16 60/3 60/14
jurors [17] 49/5 49/10
                        64/20 68/9 70/5 74/24    limits [1] 91/10           28/10 28/14 49/21     60/14 61/4 61/14
 54/2 69/14 71/19
                        75/4 75/4 77/19 86/23    line [7] 7/5 29/6 58/3     56/4 65/6 66/23 69/10 63/11 67/4 68/1 68/2
 73/16 82/8 98/3 98/7
                        89/22 90/1 99/19          58/4 58/5 73/2 73/9       69/14 69/15 69/23     68/3 70/20 71/10
 98/14 98/21 99/21
                        101/14 102/24            Line 14 [1] 58/4           70/1 81/4 83/19 84/3  85/10
 101/8 101/11 102/1
                       lawful [1] 8/2            line 20 [1] 73/2           84/22 91/5 91/5 91/7 meaning [4] 59/25
 103/1 104/7
                       laws [2] 95/23 96/25      line 4 [1] 73/9            91/10 91/13 94/5 94/8 64/12 68/8 68/18
Justice [1] 50/5
                       lawsuit [2] 8/18 8/21     lines [3] 69/9 70/8        94/19 95/11 98/10     means [27] 56/24
K                      lawyer [4] 57/13 77/24     73/9                     mail [14] 9/11 9/13    59/19 60/12 60/17
                        77/25 78/2               lines 22 [1] 69/9          10/12 11/12 11/14     61/7 63/23 64/7 64/16
KARINA [1] 2/4
KAZAL [37] 1/8 1/8     lawyers   [11] 28/15      LinkedIn [2] 99/3          12/5 13/20 25/17      66/12 67/10 70/9
 1/9 7/11 7/16 7/18     74/18  76/9  76/17        101/24                    27/24 28/12 45/14     70/10 70/10 75/7
                                                                                                                  114
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 114 of 120 Page ID
 M                misusing [1] 87/1   #:3251[1] 42/21 note [3] 81/16 81/19 occurs [1] 91/9
                                    mumbled
                        moment [4] 18/21        music [1] 20/8         100/20                   October [2] 17/3 27/1
means... [13] 75/22
                        51/17 53/12 87/24       musical [1] 87/14      noted [1] 70/6           of the [1] 63/18
78/11 83/8 84/10
                        moments [3] 17/22       must [37] 55/16 67/15  notes [7] 104/2 104/2    off [2] 16/25 22/11
84/13 84/14 84/18
                        34/4 43/7               67/17 75/4 75/5 75/7   104/4 104/5 104/6        offers [1] 77/25
85/1 85/15 88/14 95/5
                        MONDAY [3] 1/15 4/1     75/22 77/6 77/9 78/7   104/7 104/8              office [13] 5/7 8/12
98/25 101/22
                        38/21                   78/12 82/16 83/24      nothing [12] 4/18 21/1   10/8 10/10 15/7 16/2
meant [1] 44/15
                        money [5] 27/5 27/7     85/4 85/6 85/13 86/3   23/6 32/6 33/23 34/10    20/7 20/23 21/4 37/11
measure [1] 85/9
                        46/20 85/16 95/5        87/20 88/14 88/17      34/13 36/6 36/24 45/4    88/3 90/24 91/1
media [9] 39/15 99/4
                        monitor [1] 7/4         91/24 92/4 92/10 93/8  47/18 47/21              offices [2] 2/3 38/19
99/5 99/10 99/22
                        monitors [1] 84/19      94/22 95/2 95/16 97/4  notify [3] 100/18        OFFICIAL [1] 1/23
101/25 102/4 102/14
                        months [5] 8/12 27/4    97/20 98/4 98/5 98/16  102/5 103/23             often [1] 79/24
103/2
                        46/19 46/23 83/11       98/18 99/8 101/12      November [7] 25/18       Oh [3] 51/20 58/4 66/8
medium [1] 87/25
                        more [16] 36/1 39/23    101/14 102/9           27/1 27/22 27/24         omission [1] 86/23
meet [2] 55/21 74/11
                        55/6 56/15 61/13                               29/12 30/17 32/1         omitted [1] 73/2
MEI [3] 1/23 106/14                             N
                        61/18 73/19 75/23                              November 10th [1]        once [3] 49/3 53/22
106/15
                        77/17 81/20 88/15       nailed [1] 54/2        25/18                    54/2
member [6] 83/7
                        92/8 95/25 97/9         name [22] 4/22 7/12 November 2016 [1]           one [30] 14/4 17/16
83/22 83/23 97/25
                        100/21 105/16           7/13 7/19 12/6 14/22   32/1                     20/19 32/14 34/9
100/21 100/23
                        morning [4] 72/17       14/24 21/18 21/23      November 7th [1]         35/23 44/7 46/11
members [3] 81/20
                        74/12 74/14 104/16      21/24 23/11 28/4 28/8 27/24                     47/13 50/2 52/15
99/5 102/3
                        mostly [1] 38/11        28/8 28/17 28/18       November 8 [1] 30/17     56/25 57/24 58/15
memory [5] 76/23
                        motion [6] 49/17        28/20 31/22 37/2 37/5 November of [1]           61/21 62/6 63/11
79/11 104/4 104/5
                        50/14 53/16 70/1 70/2   52/16 52/22            27/22                    70/12 77/17 80/24
105/10
                        87/16                   named [5] 6/11 7/11 number [10] 12/19           81/20 83/17 83/24
mental [1] 85/23
                        move [5] 13/6 24/6      7/16 7/18 31/18        12/22 57/2 57/2 62/12    89/1 91/6 92/8 93/23
mentioned [3] 14/18
                        24/12 30/8 42/10        names [1] 29/15        62/17 69/9 78/23         97/24 100/21 104/8
32/14 49/24
                        moved [3] 15/9 18/18    national [1] 50/9      80/12 91/24              ongoing [1] 66/14
merchant [1] 13/19
                        47/1                    nature [4] 7/6 85/19 Number 14 [2] 12/19        only [17] 12/9 34/7
merits [2] 98/23
                        Mr. Brown [4] 6/16      94/11 94/13            69/9                     56/6 76/13 77/7 77/8
101/20
                        7/21 8/4 12/9           near [2] 14/9 48/12    Number 2 [1] 57/2        81/25 86/13 89/24
messaging [2] 99/1
                        Mr. David [26] 8/4      necessarily [3] 50/12 numbered [1] 9/8          95/21 98/6 98/9 98/17
101/22
                        14/23 16/9 17/14        55/16 80/12            Numbers [1] 96/6         99/24 101/13 103/5
met [3] 5/10 25/14
                        17/23 21/5 22/10        necessary [2] 78/14                             104/5
37/15                                                                  O
                        22/16 24/10 28/23       100/19                                          oOo [1] 105/21
method [1] 84/18
                        29/1 29/22 32/17        need [17] 9/25 17/21 o'clock [1] 74/16          open [9] 4/4 23/4
methods [2] 87/18
                        35/22 37/25 43/10       28/8 32/22 32/23 42/1 oath [7] 75/9 80/16       36/17 42/2 48/24 74/3
90/4
                        43/19 43/23 44/3        48/13 54/18 63/14      81/1 100/1 100/11        100/25 101/9 105/1
Mexican [1] 50/8
                        44/20 44/23 45/8        67/21 69/19 69/20      103/7 103/16             opening [2] 76/19
Mexico [1] 50/9
                        46/11 46/18 46/20       70/5 70/20 71/3 81/17 object [3] 64/18 76/25    105/13
mic [1] 22/12
                        47/3                    105/16                 78/2                     operate [2] 81/11
middle [2] 11/23 41/6
                        Mr. David's [3] 18/4    needed [1] 17/20       objection [16] 13/7      81/18
might [4] 17/16 59/18
                        35/21 45/22             needs [1] 69/23        13/8 21/15 21/19 22/1    operation [5] 28/24
70/19 78/7
                        Mr. Fuentes [1] 11/14   neighborhood [7]       23/1 24/11 30/11         38/14 82/5 87/18 90/4
mimics [1] 59/15
                        Mr. Gebelin [1] 73/21   14/9 18/3 18/9 18/13   34/24 44/10 70/6         opinion [5] 48/17 50/6
mind [3] 29/3 65/9
                        Mr. Gomez [2] 16/11     19/5 20/21 20/24       70/11 77/2 78/3 78/4     75/12 79/1 98/11
101/9
                        16/17                   neighbors [2] 19/19    78/6                     opinions [1] 75/6
mine [1] 27/10
                        Mr. Kazal [1] 30/20     19/24                  objections [3] 54/14     opportunity [2] 79/9
minimum [1] 78/23
                        Mr. Parlato [1] 37/9    Nester [1] 27/17       57/16 76/24              92/3
minute [3] 18/21
                        Mr. Rodric David [1]    never [9] 7/19 7/23    obligated [2] 39/9       oppression [1] 70/18
48/14 53/21
                        14/3                    10/10 12/5 12/14       47/17                    oppressive [2] 86/15
minutes [9] 39/12
                        Mr. Taylor [12] 4/8     25/14 25/14 28/8       observation [1] 19/15    86/23
39/24 43/4 43/16 72/6
                        34/17 47/20 48/2        31/15                  observe [6] 14/11        options [1] 55/15
73/20 105/9 105/11
                        49/16 50/25 54/16       new [2] 73/17 96/20    14/15 15/1 17/10 18/8    orange [1] 41/18
105/16
                        69/2 70/11 72/2 73/12   news [4] 71/19 99/10 40/10                      order [3] 82/25 84/5
minutes' [1] 39/18
                        73/23                   102/14 102/16          observed [8] 14/13       84/6
misfortune [1] 87/3
                        Mr. Wiener [10] 8/16    next [7] 4/8 11/7 12/8 15/4 16/20 18/12 19/4    ordered [3] 78/9 99/8
misleading [2] 100/6
                        15/19 34/12 50/12       34/18 41/17 42/5 48/2 20/12 36/8 43/19          102/10
103/12
                        54/12 62/5 68/14 69/6   nine [1] 30/13         obtain [3] 16/5 82/14    organization's [1]
missed [2] 62/13
                        72/10 105/10            Ninth [1] 50/1         90/23                    38/12
70/21
                        Mr. Woodward [3] 5/5    Ninth Circuit [1] 50/1 obtained [4] 15/18       organize [2] 32/4 32/5
misspoke [1] 66/10
                        23/11 34/3              nobody [1] 7/5         26/17 26/20 27/5         organized [1] 32/3
mistake [3] 12/3 58/1
                        much [6] 10/5 24/14     none [3] 15/5 19/23    obviously [3] 49/21      original [10] 87/20
70/25
                        72/12 77/21 80/14       79/6                   53/4 70/18               87/21 88/13 89/23
mistaken [2] 58/1
                        96/4                    nonjuror [2] 82/2 82/4 occasion [1] 83/24       89/23 90/5 90/11
105/12
                        multi [1] 6/20          nonprofit [1] 94/12    occasions [1] 14/4       90/21 91/17 91/22
mistakes [1] 79/24
                        multi-facetted [1]      normal [2] 33/13 40/4 occurred [2] 71/7         originally [1] 70/25
mistrial [2] 100/16
                        6/20                    normally [1] 61/19     83/5                     Orozco [1] 50/11
103/21
                                                                                                                  115
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 115 of 120 Page ID
 O                paid [4] 7/7 7/9 7/10 19/16 33/13 51/4 51/9 102/22
                                          #:3252                     portion [6] 49/14 66/1
                       13/18                    52/1 79/24 79/25 99/6    placed [1] 80/16       66/4 83/12 88/20
Orozco-Santillan [1]
                       pain [1] 85/23           99/19 102/4 102/24       places [1] 63/19       94/14
50/11
                       pantomime [1] 87/14      per [1] 43/18            placing [1] 52/19      position [7] 19/21
others [6] 80/9 89/23
                       paper [2] 81/14 81/15    perceived [1] 86/21      plaintiff [73] 37/24   64/19 68/16 68/21
90/2 91/4 91/14 94/3
                       papers [2] 8/21 8/23     perform [2] 26/25        44/12 48/8 63/19 64/2 68/21 69/8 75/15
otherwise [5] 7/15
                       paragraph [2] 11/24      61/17                    66/3 66/24 67/12       possible [5] 45/22
76/2 86/24 101/6
                       83/19                    performed [1] 24/15      67/18 68/23 69/11      80/19 81/3 99/23
101/18
                       paragraph 1 [2] 11/24    performing [1] 87/11     69/14 69/16 69/22      103/3
out [31] 7/5 9/17
                       83/19                    perhaps [6] 22/5 35/2    69/24 75/15 75/17      potential [1] 94/16
27/18 31/23 31/25
                       parameters [1] 9/19      36/12 56/3 56/4 59/2     82/21 82/25 83/1 83/6 power [1] 87/1
32/9 32/12 32/13
                       Pardon [1] 58/24         period [7] 38/15 64/9    83/14 83/20 83/23      practical [1] 84/4
33/14 40/4 43/17 44/6
                       parent [1] 83/9          66/13 84/11 87/13        83/24 85/12 85/14      practice [1] 10/13
44/8 45/16 49/2 50/13
                       park [2] 2/13 41/23      97/3 97/4                85/17 86/9 86/14       preceding [2] 57/11
51/16 53/1 53/8 53/22
                       parked [1] 17/12         permission [1] 90/7      86/18 86/25 87/3 87/4 83/11
53/23 55/6 56/1 57/3
                       Parlato [6] 34/20 35/6   permit [1] 82/11         88/8 88/17 88/22 90/8 precluded [1] 31/17
60/16 61/13 69/3
                       36/19 37/4 37/9 45/8     permitted [1] 78/1       90/10 90/13 90/14      precludes [1] 35/8
72/14 78/14 84/23
                       part [17] 15/8 18/17     persisted [1] 84/2       90/15 90/17 90/19      prefer [1] 72/11
101/1
                       27/9 51/7 59/5 63/17     person [21] 6/13         90/20 90/22 91/16      preference [2] 71/23
outcome [1] 79/13
                       64/25 65/23 66/21        52/15 52/23 62/3         91/18 91/24 92/4       72/1
outside [23] 4/10
                       66/22 67/5 73/4 79/6     67/16 83/9 83/10         92/11 92/22 92/23      prejudice [2] 75/7
20/24 34/21 35/18
                       80/9 83/18 91/11         83/16 84/23 85/2 85/3    92/25 93/11 93/19      79/15
38/24 39/4 39/10
                       91/23                    85/5 85/7 87/10 89/6     93/21 93/21 94/23      prepared [5] 22/9
39/24 40/9 40/14 41/1
                       particular [2] 23/16     89/7 89/10 89/11         94/25 95/2 95/13       22/17 89/18 91/6
42/20 43/5 43/9 43/20
                       89/24                    89/14 98/24 101/21       95/15 95/17 95/19      104/10
48/24 51/6 82/12
                       particularly [1] 59/11   personal [3] 9/14 40/1   95/21 96/16 96/24      prepares [1] 89/2
100/3 100/18 103/9
                       parties [13] 49/4        75/6                     97/1 97/2 97/11 97/13 preparing [1] 87/11
103/23 105/1
                       54/11 55/23 75/15        personally [5] 14/2      97/21                  preponderance [17]
over [9] 27/9 46/23
                       76/3 80/24 84/18         37/17 37/19 42/24        plaintiff's [1] 95/17  75/21 85/15 86/11
48/13 64/8 66/13
                       99/20 100/8 100/11       77/16                    plaintiffs [9] 1/6 2/2 88/11 88/14 90/9
84/11 98/1 100/17
                       102/25 103/13 103/16     persuaded [2] 75/22      23/12 54/13 75/18      90/20 91/19 91/25
103/22
                       parties' [1] 103/5       88/15                    86/5 86/10 88/10       92/12 93/12 94/7
overlap [1] 92/7
                       partner [1] 27/17        persuades [2] 98/12      88/11                  94/19 95/3 96/10
overly [1] 104/6
                       parts [1] 50/19          98/13                    plaintiffs' [36] 8/13  96/17 97/20
overruled [4] 21/20
                       party [5] 75/20 75/25    phase [6] 49/14 49/15    52/18 53/2 58/2 58/8 prescribed [1] 97/3
44/13 47/9 78/2
                       76/1 80/17 85/10         54/10 71/2 71/7 71/12    83/13 84/3 84/20       presence [8] 4/4 23/4
overstick [2] 28/5
                       party's [1] 99/23        phone [3] 44/9 98/25     85/13 86/16 86/19      36/17 38/24 43/20
28/17
                       pass [1] 26/1            101/21                   86/20 86/22 88/9       48/25 74/3 105/2
overwhelm [1] 61/21
                       passed [1] 25/5          photocopy [1] 82/18      88/22 88/23 88/25      present [4] 14/2 78/16
own [6] 5/16 66/3
                       passersby [1] 19/14      photographer [1]         90/8 90/21 91/17       80/22 81/24
98/10 99/15 102/20
                       passing [1] 19/16        35/16                    91/20 91/23 92/1 92/2 presented [8] 53/7
104/4
                       past [4] 37/23 46/25     photographs [13]         92/3 92/9 92/24 93/8   75/25 80/20 80/23
owner [18] 17/19
                       47/1 71/10               23/25 35/10 58/9         93/19 94/20 94/21      99/25 100/10 103/6
32/20 87/9 87/25 88/7
                       pattern [41] 51/11       58/11 89/21 90/18        94/22 95/12 95/15      103/15
88/12 89/3 90/10
                       59/5 59/17 59/20         90/20 91/3 92/9 93/8     95/16 97/14            preserved [1] 70/7
90/17 90/19 90/23
                       59/21 59/21 59/25        97/7 97/15 97/18         play [2] 18/22 42/10 preside [1] 98/1
91/4 91/13 93/24 94/1
                       60/7 60/9 60/12 60/17    photos [5] 23/20         played [5] 15/12 18/25 presiding [3] 97/25
94/3 95/3 95/6
                       61/6 63/7 63/22 63/25    23/23 35/17 39/3         19/11 41/4 42/12       97/25 104/12
owner's [2] 90/7 94/4
                       64/7 64/12 64/15         39/17                    please [16] 4/21 4/21 press [2] 99/5 102/4
ownership [1] 87/4
                       65/11 65/18 66/11        phrase [2] 66/25         12/16 22/12 34/18      pretty [9] 10/5 29/6
owns [1] 91/12
                       66/12 66/22 67/7         69/19                    37/2 48/16 48/21       29/24 31/2 32/10
P                      67/22 68/1 68/8 68/13    physically [2] 38/19     48/23 54/21 59/8       32/13 32/24 38/1
                       68/15 68/18 69/19        51/4                     75/10 78/16 100/18     39/21
P-a-r-l-a-t-o [1] 37/5
                       70/9 82/23 83/4 83/12    picked [1] 63/14         103/23 105/3           prevent [3] 90/1 94/3
packet [1] 71/13
                       83/15 83/18 84/1 84/2    picking [1] 56/25        PM [5] 54/6 54/6       96/25
page [19] 3/4 11/23
13/4 13/12 13/16       84/10 84/16              pictorial [2] 87/15      72/19 74/2 74/2        previous [1] 55/7
13/16 25/15 55/5 55/7 patterns [1] 8/8          89/22                    point [13] 11/21 21/4 previously [1] 65/3
57/11 57/22 57/23      pause [1] 19/2           picture [3] 42/2 52/6    32/14 38/23 50/12      Price [1] 39/7
58/20 70/13 70/16      pay [2] 9/18 95/10       87/16                    51/16 53/1 53/8 61/5 principles [2] 87/19
73/2 73/9 73/10 106/7 paying [1] 24/21          pictured [1] 41/6        62/6 62/13 65/1 70/12 90/4
page 1 [1] 13/12       payment [2] 10/7         pictures [4] 35/18       pointed [1] 50/13      print [2] 28/3 81/13
                       13/22                    39/13 43/5 43/9          points [2] 54/18 64/18 printed [2] 53/22
page 2 [2] 13/4 13/16
page 21 [1] 73/2       payments [2] 13/3        pit [1] 52/14            police [13] 17/10      53/23
                       24/20                    place [16] 19/22 51/8    17/18 17/20 17/23      printer [1] 81/8
page 41 [1] 57/23
page 5 [2] 25/15       pedestrian   [1] 41/21   55/17 63/9 64/1 66/23    18/4 18/8 18/13 31/7 printing [1] 49/2
70/13                  pen [1] 52/14            68/22 69/11 69/16        31/11 31/13 32/15      prior [7] 8/7 65/17
pages [1] 72/5         penalize [1] 95/22       69/24 82/24 83/20        32/25 33/2             66/1 66/11 66/20
pages of [1] 72/5      people [12] 14/11        99/16 99/17 102/21       poorly [1] 46/21       97/10 97/22
                                                                                                                     116
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 116 of 120 Page ID
 P                64/19 64/20 65/15 81/25 82/7 82/10
                                      #:3253         really [3] 53/18 56/19 registers [1] 88/6
                         65/19 68/7 68/17          84/12 85/4 86/17       105/7                    registration [4] 88/1
private [5] 5/14 6/7
                         68/24 69/13 69/17         91/11 94/6 94/10      reason [6] 45/8 45/10      88/7 90/23 91/1
16/1 16/13 31/16
                         69/22 89/25               95/21                  73/8 93/4 93/13 96/13    regret [1] 52/10
privy [1] 19/22
                         protection [6] 31/7      purposes [7] 60/16     reasonable [14] 63/19     regular [3] 39/2 40/2
probability [2] 85/21
                         31/10 31/15 31/17         63/5 70/8 83/8 84/9    66/24 67/16 68/23         43/12
85/24
                         51/6 51/10                86/7 94/12             69/12 69/16 69/24        regularly [2] 83/11
probably [11] 14/8
                         protest [11] 14/2        pursuant [4] 5/6 37/10 83/20 85/5 85/21           83/12
19/21 21/10 30/6
                         14/13 18/12 21/7          84/6 106/3             85/24 92/3 93/25         regulations [1] 106/8
39/18 39/22 55/13
                         21/11 26/18 31/23        putting [2] 27/11       97/12                    Rehnquist [1] 50/5
58/21 72/6 75/23
                         32/3 32/5 35/20 94/6      52/15                 reasonableness [1]        relate [1] 70/17
88/15
                         protesting [2] 14/11                             79/18                    related [4] 8/17 8/23
problem [5] 53/4 72/8                             Q
                         40/2                                            reasonably [5] 66/3        53/4 83/9
81/22 82/1 82/4
                         protestors [28] 14/14    question [33] 12/8      83/6 84/24 85/16         relates [14] 22/19
problems [1] 28/20
                         15/1 17/11 17/13          29/18 31/8 31/13 33/8 95/10                      35/14 36/2 36/10 49/4
Procedure [1] 84/7
                         17/25 18/9 19/7 19/13     34/4 49/11 55/12      rebut [1] 36/12            50/14 50/21 51/22
procedures [3] 81/2
                         19/15 20/15 20/24         56/20 57/2 57/4 57/6 rebuttal [1] 48/9           53/17 67/24 68/11
87/18 90/3
                         26/14 32/2 32/6 32/12     57/8 59/3 60/25 61/3 recall [12] 6/19 16/25      68/14 68/15 71/14
proceed [4] 5/1 15/10
                         33/4 33/9 38/24 39/1      61/11 68/9 70/5 70/15 17/2 17/6 21/9 21/23      relating [2] 65/15
37/6 49/13
                         39/4 39/11 39/19          70/17 71/11 71/17      25/24 39/13 42/21         70/14
proceedings [7] 1/14
                         39/25 40/9 41/1 42/16     77/1 77/24 78/3 78/4   75/8 103/25 105/13       relation [1] 94/15
22/7 35/4 100/15
                         42/19 43/20               78/6 78/7 81/22 91/4 recast [1] 89/17           relationship [2] 33/15
103/20 105/20 106/6
                         prove [11] 69/23          101/1 101/4           receipt [2] 13/18          46/23
proceeds [1] 27/8
                         88/17 88/21 90/16        Question 1 [1] 57/8     13/20                    relevance [6] 22/3
process [7] 100/2
                         91/24 92/4 93/1 93/22    Question 5 [1] 70/15 receive [2] 45/25            22/19 24/7 24/8 35/9
100/7 100/17 103/8
                         95/2 95/22 97/20         Question 9 [1] 70/17 102/11                       35/12
103/13 103/22 104/21
                         proved [8] 76/12 86/2    Question Number 5      received [16] 8/12        relevant [2] 35/24
processes [2] 87/18
                         90/13 92/22 93/20         [1] 57/2               8/14 76/7 76/14 77/7      78/18
90/3
                         94/18 96/9 96/16         questions [13] 49/10 77/13 77/24 78/4 78/5       relief [1] 70/14
produce [3] 8/17 8/25
                         proven [1] 63/15          54/18 55/6 55/21 57/1 81/5 81/15 81/16 82/8     rely [1] 104/4
11/7
                         proves [2] 82/21          68/3 70/13 70/17       95/14 98/17 101/13       remember [7] 42/22
produced [3] 15/7
                         90/20                     76/24 80/17 80/18     recess [9] 53/21 54/4      76/21 79/25 80/1
15/19 20/9
                         provide [5] 16/5 20/7     81/1 81/18             54/5 54/6 72/18 72/19     100/11 101/4 103/16
producer [1] 38/9
                         31/7 31/10 31/16         Quickly [1] 22/6        74/1 74/2 78/16          remind [2] 46/3 98/18
profession [2] 5/13
                         provided [4] 15/21       Quite [1] 39/14        reckless [4] 83/22        remove [1] 82/17
37/20
                         54/7 81/6 81/14          quiz [1] 104/16         86/15 86/18 96/21        rendered [1] 85/11
professional [1] 20/5
                         provides [2] 63/24       quote [8] 26/3 27/25 recognize [2] 15/14         Repeat [1] 44/22
proffer [1] 35/13
                         82/15                     28/13 28/18 29/13      61/7                     reported [2] 80/18
proficient [1] 31/2
                         providing [1] 82/7        45/15 46/12 47/2      recognizing [1] 68/5       106/5
profited [1] 89/11
                         proving [12] 75/18                              record [4] 4/22 37/3      REPORTER [1] 1/23
profits [2] 95/1 95/19
                         75/20 85/14 86/10        R                       55/20 78/10              REPORTER'S [1] 1/14
program [1] 87/17                                 raise [2] 58/15 61/23 recorded [2] 20/2
                         88/10 90/9 91/16                                                          reports [2] 9/4 102/16
programs [2] 99/17                                raised [2] 55/20 56/22 20/4
                         91/19 92/12 93/11                                                         represent [2] 33/4
102/22
                         94/7 97/19               raising [1] 61/5       recording [1] 87/16        33/6
prohibit [1] 97/9                                 RAMON [1] 2/4
                         provisions [1] 65/14                            recover [3] 94/23 95/1    represented [1] 95/13
prohibiting [1] 84/7                              RAV [1] 14/22
                         provocative [2] 7/2                              95/4                     repress [1] 51/15
prohibits [1] 96/24                               reach [6] 59/18 60/10 recovering [1] 97/1
                         8/8                                                                       reproduce [1] 89/16
projector [1] 81/8                                 60/10 98/3 98/9 98/16 recovery [1] 97/9
                         provoke [2] 28/25                                                         reproduces [1] 89/1
prompted [1] 45/22                                reached [2] 101/7
                         29/22                                           REDIRECT [3] 3/7          reproducing [1] 87/10
proof [2] 77/15 77/17                              104/11
                         provoking [1] 29/3                               33/24 34/1               request [8] 28/7 28/10
proper [2] 35/11                                  reaching [1] 76/13
                         public [1] 94/1                                 reduction [2] 95/6         30/25 39/8 45/2 78/24
59/18                                             reaction [2] 35/21
                         publication [2] 58/9                             95/8                      78/25 81/15
properly [2] 102/12                                36/9
                         97/15                                           refer [1] 81/21           requested [6] 30/24
102/13                                            reactions [1] 50/17
                         publicly [3] 89/1 89/1                          reference [4] 11/23        31/3 39/2 39/6 44/6
property [3] 39/16                                read [17] 46/5 46/9
                         89/19                                            65/19 99/13 102/18        45/1
40/11 84/20                                        49/23 49/25 51/2
                         pull [2] 50/3 59/7                              referral [2] 45/20 47/3   requesting [1] 73/9
proposal [3] 69/2 69/4                             57/25 66/2 70/19 72/5 referring [4] 19/9
                         pulled [1] 71/1                                                           require [2] 100/16
71/14                                              72/16 74/9 75/10
                         punish [1] 86/7                                  20/17 25/24 60/1          103/21
propose [3] 55/18                                  99/10 99/21 102/13
                         punitive [14] 49/10                             refers [1] 73/3           required [3] 83/1 86/6
59/9 59/11                                         103/1 104/8
                         49/13 54/10 70/18                               reflects [2] 66/14         95/10
proposed [3] 49/8                                 reading [6] 28/1 28/14 86/20
                         71/2 71/6 71/12 72/25                                                     requirements [1] 88/5
54/8 70/4                                          29/14 61/25 64/7
                         73/3 86/6 86/7 86/8                             refrain [2] 46/7 82/16    requires [1] 81/22
proposing [1] 60/11                                67/10
                         86/11 86/13                                     regard [2] 8/25 67/21     research [7] 48/19
protect [3] 31/12                                 reads [1] 66/22
                         purchase [1] 26/22                              regarding [2] 44/7         99/12 99/18 100/3
99/23 103/4
                         purpose [22] 21/14       ready [1] 104/14        75/12                     102/17 102/23 103/9
protected [21] 51/12                              real [3] 31/5 45/8
                         24/5 44/2 51/13 64/10                           regardless [1] 75/25      resembles [1] 87/21
51/15 59/5 59/24                                   45/10
                         66/14 67/14 77/7 77/8                           register [2] 88/1 88/6    reserved [2] 70/1 70/5
60/20 61/1 61/12
                         77/10 78/12 78/18        realize [2] 55/1 55/5 registered [1] 32/20       resided [1] 83/12
63/16 63/21 64/11
                                                                                                                   117
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 117 of 120 Page ID
 R                89/16 103/5   section [5] 61/20 63/5 shall [7] 4/17 4/18
                                   #:3254                                  six [5] 27/3 46/19
                          rise [6] 48/22 54/5     67/24 84/7 106/3         36/23 36/24 82/2 83/1 46/23 61/20 83/11
residence [1] 50/8
                           72/18 74/1 104/25     Section 527.6 [1] 84/7    98/2                  sixth [1] 63/9
resides [1] 83/11
                           105/19                security [4] 41/24       share [2] 38/7 56/23 slash [1] 55/11
resources [1] 22/18
                          risk [2] 61/11 86/22    42/1 42/7 42/9          shelter [1] 42/7       slight [1] 62/9
respect [15] 49/7
                          RODRIC [12] 1/5 14/3   see [20] 9/5 11/23       sheriff's [2] 17/10    slightly [1] 65/6
 49/17 49/20 51/17
                           14/23 14/24 23/13      11/25 18/4 23/22         20/17                 smiling [1] 19/23
 51/21 54/22 56/19
                           23/14 28/14 39/7       32/18 41/10 41/19       shoo [1] 17/21         Snapchat [2] 99/3
 57/14 57/19 57/21
                           45/20 75/17 82/21      41/20 42/6 43/17        shooed [3] 20/19        101/24
 57/22 58/16 58/17
                           85/12                  48/21 57/22 59/6         32/15 32/16           social [2] 99/4 101/25
 59/17 70/13
                          Rodric David [6]        59/23 72/15 79/10       short [3] 64/9 66/13 sold [1] 27/3
respond [2] 99/8
                           23/13 39/7 45/20       79/25 104/23 105/17      84/11                 sole [2] 81/24 82/6
 102/9
                           75/17 82/21 85/12     seeing [1] 19/13         shout [1] 42/23        solely [3] 24/9 75/8
responded [1] 44/16
                          room [14] 1/24 6/4     seek [2] 82/5 95/17      show [6] 15/6 18/15     77/13
response [3] 15/7
                           7/17 75/1 81/8 81/10  seeking [1] 29/22         40/16 81/11 88/22     solemnly [2] 4/16
 15/19 81/1
                           81/24 82/2 82/7 82/18 seeks [2] 87/5 95/19      91/18                  36/22
responsible [3] 27/11
                           99/1 101/23 104/3     seem [3] 40/6 43/19      showed [4] 17/15       somehow [1] 60/20
 52/2 53/6
                           104/8                  67/21                    17/16 18/5 32/7       someone [2] 41/22
rest [3] 48/6 72/25
                          roughly [1] 21/9       seemed [1] 33/13         shows [1] 13/22         51/6
 80/10
                          route [1] 61/8         seems [7] 22/23 29/25    sic [1] 58/23          someone's [1] 52/7
restate [1] 68/21
                          routine [1] 43/15       35/24 51/3 59/3 67/19   side [14] 33/18 39/11 something [8] 21/24
restraining [1] 84/5
                          rude [1] 32/24          68/4                     51/25 52/3 52/4 54/3   42/21 50/13 56/15
restrictions [2]
                          Rule [1] 49/17         seen [5] 9/10 15/23       55/2 55/2 71/23 71/25 60/23 79/21 79/22
 100/14 103/19
                          Rule 50 [1] 49/17       29/14 35/18 77/11        78/1 80/25 105/6       80/5
result [7] 66/2 83/4
                          rules [10] 77/1 77/23  segment [1] 11/8          105/9                 sometimes [4] 5/18
 87/23 94/24 95/4
                           78/1 78/20 99/23      self [1] 5/16            sidebar [5] 22/5 22/7 78/9 79/21 79/22
 100/16 103/21
                           100/12 100/13 103/4   self-employed [1]         34/25 35/3 35/4       somewhat [1] 52/24
results [1] 25/4
                           103/17 103/18          5/16                    sides [2] 50/18 53/15 soon [2] 99/23 103/3
return [3] 27/8 102/13
                          ruling [1] 77/3        seller [1] 95/10         sidewalk [4] 39/4 40/3 sorry [14] 12/21 23/24
 104/14
                          run [1] 61/11          send [9] 9/13 12/4        40/5 40/14             26/11 29/17 31/13
revenge [1] 47/5
                          running [1] 46/14       26/4 27/24 45/14        sign [3] 42/6 51/25     33/3 38/10 44/22
review [1] 54/11
                                                  45/19 81/19 100/20       104/13                 51/17 58/4 58/25 67/1
reviewed [1] 58/22        S                       101/1                   signage [1] 27/11       90/18 92/14
revise [1] 65/14
                          S.Ct [1] 50/4          sending [2] 9/17         signed [5] 12/6 12/14 sort [2] 36/10 41/16
revision [4] 62/10
                          safe [2] 7/6 28/15      81/16                    81/19 100/21 100/23 sound [1] 87/16
 65/4 65/16 65/24
                          safety [16] 40/1 43/20 sense [3] 49/9 57/7      significant [1] 46/20 sounds [2] 6/3 56/14
revoked [2] 66/5
                           63/20 66/3 68/23       60/15                   signs [3] 14/17 40/8 space [2] 41/17 91/10
 66/18
                           69/12 69/16 69/24     sent [6] 9/3 11/14        40/15                 speak [5] 6/1 22/12
rewrite [1] 62/19
                           83/7 83/7 83/21 83/21 12/9 12/25 46/19         similar [4] 18/5 55/2   42/19 48/12 59/10
right [90] 4/6 4/12 6/4
                           83/22 84/24 84/25      74/25                    86/8 92/6             speaking [1] 32/17
 9/8 10/16 11/12 15/10
                           86/20                 sentence [2] 64/14       similarities [2] 88/24 special [5] 54/9 54/9
 19/2 23/1 23/7 23/19
                          sales [2] 27/8 38/13    68/17                    91/21                  54/23 54/24 70/13
 24/11 24/19 24/23
                          same [7] 10/18 20/20 separate [1] 63/25         similarity [2] 87/22   specific [3] 38/7 85/2
 25/8 25/15 25/25
                           28/12 43/10 79/25     separately [1] 76/2       92/6                   87/13
 27/22 29/21 30/25
                           80/21 81/3            series [3] 64/8 66/12    simply [3] 62/18 98/14 specifically [2] 36/2
 31/14 32/1 32/14 33/7
                          SAN [1] 2/4             84/11                    98/16                  68/15
 34/11 34/22 35/1
                          Santillan [1] 50/11    seriously [2] 67/12      since [4] 46/10 66/5 specified [1] 83/19
 36/13 37/11 38/2 42/5
                          satisfied [1] 88/5      85/2                     66/18 72/2            speculation [1] 86/4
 43/2 43/5 45/5 46/7
                          saying [3] 42/22 52/20 serve [2] 74/21 98/1     since-revoked [1]      speech [1] 51/15
 47/2 47/19 47/22 48/2
                           68/5                  served [3] 5/7 15/20      66/5                  spell [2] 4/22 37/2
 48/6 48/11 49/1 49/19
                          scenario [2] 52/13      37/11                   single [1] 60/3        spelled [1] 55/6
 51/20 53/10 53/14
                           68/6                  serves [2] 67/14 85/4    sir [42] 5/8 5/12 5/13 spells [1] 9/17
 54/3 54/7 54/16 54/20
                          scene [3] 19/4 20/11 service [6] 9/14 10/15      7/12 8/22 8/24 9/11   spend [1] 44/18
 55/9 57/6 57/16 58/7
                           40/25                  11/7 25/9 99/7 102/8     11/2 11/3 11/17 12/16 spent [2] 46/20 46/23
 58/14 58/19 60/10
                          scope [2] 91/6 91/7    services [4] 5/17 7/7     13/15 13/21 13/23     spite [1] 86/17
 60/10 61/4 62/3 62/8
                          screen [1] 40/22        13/19 26/25              14/5 14/20 15/15      spoke [3] 18/7 33/12
 62/25 65/2 65/25 66/6
                          screw [2] 28/16 28/23 serving [1] 91/11          15/21 16/12 19/6       43/23
 70/15 70/24 72/13
                          sculptural [1] 87/15 session [2] 1/18            19/17 20/14 20/16     spoken [2] 7/15 25/14
 72/17 72/20 73/14
                          search [2] 99/17        77/12                    20/19 20/22 21/6      spokesperson [1]
 73/19 73/20 73/25
                           102/22                SETH [4] 2/3 2/3 8/14     21/13 23/18 23/21      98/2
 74/5 74/20 87/10
                          searching [3] 50/8      23/11                    24/1 24/4 25/11 27/23 spouse [1] 83/9
 89/12 89/15 89/16
                           99/13 102/18          Seth Wiener [2] 8/14      30/2 30/18 31/8 31/13 stalking [11] 36/2
 90/1 91/14 92/17
                          seated [5] 4/21 48/23 23/11                      34/14 37/20 40/23      53/18 58/18 60/7 65/1
 92/21 96/22 98/14
                           53/20 102/6 105/3     setting [1] 73/3          44/23 48/1             65/4 68/12 70/14
 99/24 105/4 105/15
                          second [5] 49/15 63/7 several [2] 19/17         site [1] 52/2           75/18 82/20 85/13
 105/16
                           64/13 83/10 101/12     23/17                   sitting [1] 25/25      stand [1] 81/4
rightfully [1] 36/10
                          secondly [1] 64/16     severity [1] 87/1        situation [2] 46/19    standards [1] 40/3
rights [7] 86/16 86/19
                          secrets [1] 36/4       shake [1] 40/12           61/19                 standing [3] 14/7
 86/21 86/22 86/25
                                                                                                                          118
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 118 of 120 Page ID
 S                                         #:3255 [13] 6/21 65/22 67/2 67/7 67/23 56/14 57/9 58/1 58/12
                  38/16 39/5 40/11 41/2 surveillance
                            41/7 45/14 46/4 46/8    6/23 6/25 7/2 8/7          68/13 70/20 80/23        58/13 59/2 59/14
 standing... [2] 19/21
                            47/11 58/10 87/4 88/8    15/17 23/14 24/10         87/8 101/6               59/18 60/4 60/5 60/14
  39/4
                            97/5 97/13 97/16         24/14 32/6 63/9 64/2     terrorizes [2] 67/13      60/14 60/15 61/4 61/5
 stands [1] 101/5
                            97/21                    82/25                     85/3                     64/5 64/14 66/4 66/10
 start [5] 49/2 71/22
                           Studios's [2] 39/16      surveils [1] 84/19        tested [4] 100/2 100/6    67/2 67/25 68/9 70/23
  100/17 103/22 105/7
                            96/24                   suspect [1] 27/23          103/8 103/12             70/24 70/25 71/2 71/9
 started [3] 10/4 28/2
                           Studios, [1] 75/16       sustained [5] 21/16       testified [5] 4/15        71/15 73/1 80/7 80/9
  104/21
                           stuff [4] 8/9 11/10       23/2 24/12 78/4 78/6      36/21 79/10 80/5 80/8    80/14 98/14 105/8
 starting [2] 70/17 73/1
                            15/21 32/10             Swart [2] 31/19 31/21     testify [10] 22/9 36/3   thinking [5] 55/13
 state [6] 4/22 6/9 31/9
                           subcontracted [1]        swear [2] 4/16 36/22       36/4 36/8 44/19 44/21    61/24 70/19 70/21
  36/4 37/2 49/17
                            16/3                    sworn [4] 4/14 36/20       44/25 45/1 80/12         71/1
 stated [3] 10/1 76/2
                           Subdivision [1] 84/8      76/6 80/15                80/22                   thinks [1] 78/1
  76/22
                           subject [3] 35/7 48/20   sympathy [1] 75/7         testifying [1] 79/12     third [2] 63/8 84/17
 statement [4] 24/2
                            88/4                    system [1] 90/3           testimony [26] 4/17      thought [4] 10/21
  24/5 44/12 68/22
                           submit [1] 62/18         systems [1] 87/18          10/8 25/12 26/6 35/9     10/23 61/2 105/11
 statements [3] 76/17
                           submitted [7] 48/17      SYVERSON [1] 2/7           35/10 36/23 47/6 55/3   thoughts [1] 26/4
  76/19 84/21
                            55/20 58/17 73/7                                   76/6 76/14 77/4 77/15   threat [25] 50/15
 states [5] 1/1 51/5                                T
                            80/24 81/2 104/19                                  79/4 79/4 79/7 79/17     61/10 63/8 63/19
  91/15 106/4 106/8
                           subparagraph [3]         t's [1] 57/14              79/18 80/2 80/3 80/14    63/20 64/16 65/11
 stating [1] 27/25
                            63/17 63/18 83/8        tabs [1] 9/8               80/15 80/20 80/21        65/21 65/23 66/19
 statute [25] 51/11
                           subpoena [6] 5/6 8/12    tag [1] 64/22              100/2 103/8              66/23 67/22 68/2
  51/12 51/13 57/23
                            8/14 15/7 15/20 37/11   tag-team [1] 64/22        text [6] 62/22 62/23      68/13 68/22 69/11
  58/22 59/1 59/16 60/9
                           subsection [1] 63/25     take [18] 39/3 39/3        63/1 63/2 99/1 101/22    69/15 69/23 70/10
  62/11 62/15 62/18
                           subsequent [1] 10/5       39/13 43/9 47/5 48/12    Thank [30] 4/9 4/12       83/19 84/13 84/14
  62/20 63/2 63/6 63/12
                           subsequently [1]          48/14 51/19 53/21         4/21 4/25 5/2 15/11      84/15 84/23 84/24
  63/17 64/4 64/5 65/5
                            26/24                    54/4 72/4 73/19 79/8      18/20 18/24 33/23       threatened [1] 22/11
  65/14 65/22 96/23
                           substantial [11] 67/16    99/25 101/2 103/7         34/3 34/14 34/16        threatening [1] 40/6
  97/7 97/8 97/19
                            67/18 83/14 83/16        104/2 104/17              34/19 36/13 36/14       threatens [1] 84/19
 statutes [2] 58/22
                            85/6 85/7 88/18 88/19   taken [12] 54/6 61/6       36/15 36/16 37/6 48/1   threats [2] 15/4 50/22
  96/25
                            88/24 91/21 92/6         62/17 62/19 63/12         48/21 53/12 54/4        three [4] 39/23 68/4
 statutory [5] 62/1
                           substantiality [1]        63/12 72/19 74/2          54/22 57/15 62/7 66/6    97/8 97/10
  63/13 95/18 95/19
                            94/14                    80/16 82/10 100/11        71/16 72/17 73/25       throughout [2] 87/9
  95/24
                           substantially [2] 91/9    103/16                    104/22                   101/9
 stay [3] 42/9 44/6 44/8
                            92/5                    takes [3] 35/10 51/8      Thanks [1] 25/22         throw [1] 55/25
 stayed [1] 40/5
                           subsumed [2] 63/17        71/24                    theirs [1] 52/6          throwing [1] 61/12
 staying [2] 28/15
                            68/21                   taking [4] 19/22 35/18    them [26] 17/18 19/20    THUNDER [31] 1/5
  104/22
                           such [13] 67/15 77/15     43/5 87/2                 27/13 32/2 32/13         14/9 16/21 17/9 20/13
 stenographically [1]
                            82/14 82/15 82/17       talk [4] 32/25 48/18       33/12 39/20 39/21        23/12 31/24 32/15
  106/5
                            82/19 85/5 86/12 87/1    48/19 78/14               40/10 45/15 47/12        35/7 35/20 36/4 38/5
 step [2] 34/14 48/1
                            90/3 94/2 99/12         talked [2] 17/18 18/6      48/14 53/25 56/16        38/16 39/5 39/16
 steps [1] 82/10
                            102/17                  talking [6] 12/22 33/1     70/25 71/1 71/10         40/11 41/2 41/7 45/14
 STEVEN [1] 2/7
                           suffer [2] 67/16 85/5     35/25 50/7 50/22 60/2     72/14 72/16 73/17        46/4 46/8 47/11 58/10
 stickers [1] 28/3
                           suffered [3] 83/14       talks [1] 63/18            76/15 76/16 76/21        75/16 87/4 88/8 96/24
 stood [2] 40/3 40/13
                            94/24 95/4              tangible [1] 87/25         76/22 76/23 81/7         97/5 97/13 97/16
 stop [5] 22/17 39/2
                           suffering [1] 85/23      target [1] 84/24          theme [1] 22/23           97/21
  43/8 63/4 89/23
                           sufficient [1] 91/2      TAYLOR [18] 2/11          themselves [1] 87/19     Thunder Studios [22]
 strange [1] 45/2
                           suggest [1] 85/10         2/12 3/6 3/7 3/8 4/8     theory [4] 52/7 52/18     14/9 16/21 17/9 20/13
 street [3] 1/24 14/7
                           suggesting [1] 56/2       34/17 36/7 47/20 48/2     52/20 53/2               23/12 31/24 32/15
  14/16
                           suggests [1] 71/7         49/16 50/25 54/16        there's [5] 41/17         35/20 36/4 38/5 38/16
 stretch [1] 51/24
                           suit [4] 97/3 97/4        69/2 70/11 72/2 73/12     53/16 58/23 59/1         39/5 40/11 41/2 45/14
 stricken [6] 44/11
                            97/10 97/13              73/23                     63/15                    46/4 46/8 47/11 87/4
  73/4 73/10 77/4 78/9
                           SUITE [2] 2/8 2/13       team [1] 64/22            therefore [3] 52/1        97/5 97/13 97/16
  78/12
                           summary [1] 75/15        technical [3] 81/22        52/16 69/18             Thunder Studios's [2]
 strike [1] 25/2
                           supervise [2] 89/13       82/1 82/4                thing [7] 8/11 11/9        39/16 96/24
 strikes [1] 50/9
                            92/18                   technician [4] 81/11       18/22 20/10 40/5 69/6   Thunder Studios, Inc
 strive [1] 98/3
                           supplies [1] 81/17        81/23 82/1 82/3           69/6                     [1] 75/16
 strong [1] 68/11
                           support [1] 83/2         technicians [1] 82/10     things [9] 6/21 7/6      Thus [1] 101/17
 structure [1] 42/5
                           supported [1] 53/2       telling [3] 44/20 44/24    32/9 33/13 44/19        till [2] 105/5 105/17
 studio [13] 15/17
                           suppose [1] 57/9          45/15                     76/15 79/10 79/24       title [3] 38/7 38/8
  16/10 17/3 17/4 17/18
                           supposed [3] 50/23       ten [3] 39/18 53/21        80/8                     106/4
  17/24 35/22 38/20
                            56/16 56/24              59/16                    think [56] 14/7 18/7     today [9] 5/6 5/10
  38/24 40/4 40/14
                           Supreme [1] 50/1         ten-minute [1] 53/21       18/17 27/18 28/25        35/9 37/10 37/15 47/6
  41/13 41/22
                           sure [9] 7/5 16/22       tend [1] 69/1              29/1 31/4 31/4 36/3      49/22 72/8 72/12
 studios [31] 1/5 14/9
                            16/25 24/18 32/7        term [6] 34/5 59/19        49/8 49/9 50/2 50/4     together [2] 5/11
  16/21 17/9 17/13
                            56/23 57/25 63/24        59/20 60/17 89/3 90/6     50/13 50/22 51/24        52/19
  17/14 20/13 23/12
                            64/3                    terms [13] 59/16           52/21 52/22 53/15       told [5] 17/20 22/11
  31/24 32/11 32/15
                           surrounding [1] 50/16     61/21 63/6 65/11          53/16 54/18 55/15        22/16 29/11 80/8
  35/7 35/20 36/4 38/5
                                                                                                                    119
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 119 of 120 Page ID
 T                Twenty-nine [1] 30/13 65/6
                                          #:3256  via [3] 98/25 98/25 WESTERN [1] 1/2
                         twice [1] 57/25        unwilling [1] 98/11       101/22                  when -- I [1] 60/18
tomorrow [12] 71/20
                         Twitter [2] 99/3       up [17] 6/1 6/3 14/16    vicariously [2] 89/5     whole [7] 4/18 18/22
 71/21 72/16 73/18
                          101/24                 17/15 17/16 17/19        92/10                   20/10 36/24 69/6
 74/12 74/13 74/17
                         two [9] 14/4 17/16      18/5 22/23 28/3 28/21   Victor [3] 9/15 12/3     88/21 94/15
 104/15 104/18 104/20
                          29/24 50/1 52/13       32/8 32/18 32/21 40/8    25/20                   why [16] 12/2 12/3
 104/24 105/17
                          55/15 67/7 79/25       40/14 50/3 105/6        Victor Fuentes [2]       12/6 23/22 28/10
TONY [15] 1/8 7/16
                          87/22                 upon [4] 44/24 86/3       9/15 25/20              28/20 29/21 31/3
 10/9 11/24 12/5 12/5
                         typical [1] 10/13       86/4 94/16              video [18] 14/8 15/6     33/20 35/1 47/16
 12/12 12/14 25/5
                         typically [2] 9/13     upset [2] 36/1 46/24      15/14 15/17 16/8        48/12 53/21 60/24
 25/10 25/13 26/1 26/4
                          31/16                 Urquidez [1] 50/4         16/19 18/15 18/21       61/2 73/8
 26/7 28/5
                                                us [9] 9/12 9/18 18/6     19/21 20/2 23/21        WIENER [17] 2/3 2/3
Tony Kazal [8] 7/16      U                       18/7 19/24 24/21 38/7    35/17 35/18 39/17       3/6 3/9 8/14 8/14 8/16
 10/9 12/12 12/14 25/5
                         Uh [4] 5/23 6/24 13/13 71/15 74/13               40/16 42/10 43/5 43/9   15/19 23/11 34/12
 25/10 25/13 26/7
                         13/21                  USA [1] 28/16            videographer [2] 20/5    50/12 54/12 62/5
Tony Kazal/Jamie [1]
                         Uh-huh [4] 5/23 6/24 usage [1] 55/11             20/5                    68/14 69/6 72/10
 11/24
                         13/13 13/21            use [20] 55/7 72/11      videos [3] 9/4 16/24     105/10
Tony's [1] 28/8
                         ultimate [1] 53/20      82/9 88/17 88/19         39/3                    wife [2] 23/15 23/16
too [2] 38/1 39/14
                         ultimately [1] 24/20    93/24 94/2 94/2 94/2    videotaped [1] 32/8      wilfully [1] 96/5
took [6] 11/6 23/20
                         unanimous [4] 98/4      94/4 94/5 94/8 94/10    videotaping [1] 32/12    willful [8] 55/8 56/22
 39/10 75/9 104/1
                         98/9 101/7 104/11       94/11 94/16 94/19       view [9] 81/7 81/12      67/11 85/1 96/4 96/8
 104/4
                         unauthorized [1]        95/11 95/14 99/16        81/21 82/8 92/3 99/15   96/15 96/22
top [2] 16/25 55/4
                         95/14                   102/21                   99/17 102/20 102/22     willful/ignorance [1]
torments [2] 67/13
                         under [15] 39/15 60/9 used [4] 26/18 26/21      viewing [1] 82/17        55/8
 85/3
                         63/9 64/2 70/1 77/1     34/5 94/15              views [1] 98/8           willfully [1] 57/3
tort [2] 82/20 82/22
                         78/20 80/16 81/1 81/2 uses [1] 55/5             violate [1] 86/22        willing [2] 95/9 95/10
total [2] 24/14 24/18
                         82/25 86/19 86/23      using [5] 6/21 90/2      violated [1] 84/5        WILSHIRE [1] 2/8
touch [2] 39/21 44/3
                         93/25 97/12             97/6 99/13 102/18       violates [3] 86/24       wish [3] 48/8 49/17
touching [2] 99/22
                         undercover [1] 7/3     usual [1] 43/18           100/14 103/19           68/14
 103/2
                         underlying [1] 90/2    Usually [1] 41/25        violations [1] 95/23     wishes [1] 105/6
toward [1] 46/18
                         underneath [1] 9/16                             visit [3] 41/22 99/15    without [5] 51/9 59/19
town [1] 8/5                                    V
                         understand [20]                                  102/20                  89/3 90/6 93/25
toxic [1] 45/16
                         23/18 24/19 26/17      vacuum [1] 52/24         visiting [1] 21/14       witness [23] 4/8 22/22
trading [1] 59/14
                         28/22 29/17 29/23      valid [4] 90/10 90/18    visual [1] 87/16         34/18 35/2 35/14
transcript [4] 1/14
                         31/8 31/13 31/23 33/8 90/19 91/3                vote [1] 101/6           35/23 36/12 47/22
 104/1 106/5 106/7
                         34/21 44/20 56/18      value [3] 94/17 95/7                              48/3 76/6 77/16 77/16
transform [1] 89/17                                                      W
                         56/24 57/10 69/25       95/8                                             79/5 79/7 79/9 79/21
treated [2] 46/21
                         70/23 72/20 78/17      van [26] 6/21 7/1 8/10   W-o-o-d-w-a-r-d [1]      80/4 80/7 80/7 80/15
 78/20
                         87/7                    14/18 14/18 14/21       4/24                     80/16 80/21 81/4
trial [31] 1/18 3/13
                         understanding [9]       14/22 17/12 19/9        waiting [2] 78/17        witness's [6] 79/11
 13/10 22/23 30/14
                         12/2 21/3 28/19 29/21 20/20 26/17 26/22         101/3                    79/12 79/13 79/15
 73/1 74/7 77/13 78/13
                         29/23 33/17 33/19       27/2 27/5 27/7 27/10    walked [2] 7/17 17/19    79/17 79/18
 80/16 81/1 87/9 89/21
                         34/7 70/4               27/11 27/14 27/15       walking [3] 14/16        witnesses [12] 3/4
 99/6 99/18 100/2
                         understood [3] 24/21 31/6 31/10 31/12 32/5      19/25 41/25              36/10 48/4 48/9 76/18
 100/6 100/8 100/11
                         44/23 70/22             32/7 32/18 32/20        wanted [6] 22/16         79/23 80/12 80/13
 100/16 101/9 102/4
                         uneventful [1] 32/13 verbal [2] 84/13 84/21     28/20 28/23 31/6         99/20 99/25 102/25
 102/7 102/23 103/8
                         Unfortunately [1]      verbally [1] 30/20       31/10 58/15              103/6
 103/12 103/13 103/16
                         74/11                  verbatim [4] 60/13       wants [1] 32/25          woman [1] 17/17
 103/21 104/1 104/2
                         unidentified [1] 17/17 62/22 62/23 63/13        waste [1] 22/24          wonder [1] 59/3
tries [1] 44/7
                         UNITED [4] 1/1 51/5 verbiage [2] 69/10          watch [2] 99/10          wonderful [1] 53/19
true [8] 52/25 63/20
                         106/4 106/8             70/8                    102/13                   Woodward [6] 4/10
 75/23 75/23 80/9
                         unless [3] 76/2 84/2 verdict [36] 49/5 49/7     watching [2] 7/3         4/13 4/23 5/5 23/11
 88/15 88/16 106/4
                         101/17                  54/1 54/9 54/9 54/14    23/16                    34/3
truth [10] 4/18 4/18
                         unlimited [1] 22/17     54/23 54/24 55/1 56/9   weakness [1] 87/2        word [1] 51/14
 4/19 36/24 36/24
                         unnecessary [1]         56/12 56/17 62/10       Website [10] 38/12       worded [1] 57/7
 36/25 80/8 80/17
                         86/25                   70/13 75/12 76/13       51/25 52/16 52/24        wording [1] 55/11
 100/1 103/7
                         unprofessionally [1]    79/2 85/10 90/14        53/5 53/8 58/12 82/12    words [6] 52/4 65/22
truthfully [1] 80/8
                         46/21                   90/16 92/23 93/1        97/18 99/1               66/12 68/7 97/20
try [5] 22/25 60/19
                         unreasonable [1]        93/20 93/23 98/4 98/9   weekends [1] 38/22       101/8
 71/18 99/14 102/19
                         67/25                   98/16 98/17 100/5       weeks [1] 21/11          work [80] 5/15 6/16
trying [7] 32/12 36/1
                         unrelated [1] 62/6      101/7 101/10 102/13     weight [5] 77/20         11/8 12/24 16/9 30/23
 40/10 40/12 53/1 53/8
                         unsafe [1] 84/4         103/11 104/10 104/11    77/22 80/11 80/14        38/19 39/2 72/13
 59/7
                         until [8] 30/23 48/17   104/12                  98/15                    87/12 87/13 87/14
turn [9] 9/7 10/18
                         99/20 101/6 101/10     verdicts [1] 94/20       went [11] 17/23 32/18    87/14 87/14 87/15
 12/16 23/19 25/8
                         101/17 102/1 102/25 Verdugo [1] 50/4            32/21 32/24 33/1 36/9    87/15 87/15 87/16
 25/15 30/1 99/22
                         untrue [1] 80/2        Verdugo-Urquidez [1]     39/10 43/11 43/12        87/16 87/17 87/20
 103/2
                         untruthfully [1] 80/5   50/4                    43/16 43/18              87/21 87/24 87/24
tutorial [1] 56/9
                         unwieldy [2] 60/4      version [1] 59/7         WEST [1] 1/24            88/2 88/6 88/13 88/16
Twenty [1] 30/13
                                                                               120
Case 2:17-cv-00871-AB-SS Document 217 Filed 05/06/19 Page 120 of 120 Page ID
 W                                 #:3257
work... [52] 88/18
88/19 88/21 88/22
88/23 88/25 88/25
89/3 89/18 89/19
89/20 89/22 89/23
89/24 90/3 90/6 90/12
90/21 90/22 91/5 91/5
91/7 91/8 91/12 91/13
91/18 91/19 91/20
91/22 91/23 92/1 92/2
92/3 92/4 92/5 92/5
93/24 94/4 94/6 94/8
94/13 94/15 94/17
94/20 95/7 95/9 95/12
95/15 95/20 95/25
96/2 96/4
workable [1] 65/7
workday [2] 43/13
43/18
worked [5] 5/11 6/5
6/14 37/22 38/10
working [7] 10/2 10/3
17/7 30/16 49/7 74/8
78/17
works [7] 9/16 87/12
87/21 87/22 89/2
89/17 89/18
works' [1] 92/7
worried [1] 67/3
worth [1] 39/18
wrap [3] 27/12 28/3
28/9
wraps [1] 27/12
write [4] 28/12 29/12
29/13 52/4
writing [6] 53/5 80/25
98/25 100/23 100/24
101/21
written [5] 14/21
30/20 80/24 84/13
84/21
wrong [2] 12/22 105/8
Y
year [1] 27/3
years [7] 6/8 6/15
 37/23 38/3 38/17 97/8
 97/10
yell [1] 42/23
yelled [1] 19/24
Yep [1] 41/9
your Honor [43] 13/5
 13/8 15/8 22/4 23/6
 23/8 24/8 30/8 30/12
 34/10 34/16 34/19
 34/23 40/19 44/10
 45/4 47/7 47/18 47/21
 47/25 48/10 51/1
 51/18 52/25 53/2 53/9
 53/12 54/13 54/17
 56/18 61/15 62/7 62/9
 64/24 68/20 69/5
 70/12 71/16 72/11
 72/22 73/11 73/13
 73/22
YouTube [2] 99/3
 101/24
